Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 1 of 68




           V E. P IT E. XI ILEGAL SOLUT(ONS




                         Deposition of:
                     Dr. Kris Sperry
                         June 3, 2020


                        In the Matter of:

      Arreola, Rodrigo v. Consolidated
    Government of Columbus, Georgia, et
                     al




                   Veritext Legal Solutions
Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 2 of 68




       800.808.4958 calendar-atl@veritext.corn 770.343.9696
        Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 3 of 68
                                  Dr. Kris Sperry                   June 3, 2020

              Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al

                                                                               Page 1

1                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
2                                  COLUMBUS DIVISION
3
               RODRIGO ARREOLA, as parent of )                    CASE NO.:
4              Hector Arreola, Deceased, and )                   4:19-CV-00005-CDL
               as Personal Representative
5              and Administrator of the
               Estate of Hector Arreola,
 6             CONCEPCION ARREOLA, as parent
               of Hector Arreola and S.A.,
 7             minor child of Hector Arreola
               by next friend Jezreel Imee
 8             Custodio,
                      Plaintiffs,
 9
               v.
10
               THE CONSOLIDATED GOVERNMENT OF)
11             COLUMBUS, GEORGIA, OFFICER
               MICHAEL AGUILAR, in his
12             individual and official
               capacity, OFFICER BRIAN DUDLEY)
13             in his individual and official)
               capacity, OFFICER AARON
14             EVRARD, in his individual and
               official capacity, and
15             COLUMBUS POLICE DEPARTMENT
               CHIEF OF POLICE RICHARD T.
16             BOREN, in his individual and
               official capacity,
17                    Defendants.
18
19
20                    The remote deposition of DR. KRIS SPERRY,
21             taken by the Defendant, before Russell B.
22             Anderson, a Georgia Certified Court Reporter, at
23             Forensic Pathology Consultants, 302 Watermark
24             Drive, Peachtree City, Georgia, 30269, on the 3rd
25             of June, 2020, beginning at 10:00 A.M.

                                      Veritext Legal Solutions
     800.808.4958                                                                  770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 4 of 68

                                        Dr. Kris Sperry                         June 3, 2020
           Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                 Page 2                                                              Page 4
               APPEARANCES                                                  STIPULATIONS
 2                                                         2      IT IS STIPULATED AND AGREED, by and between
 3                                                         3   the parties through their respective counsel that
 4    FOR THE PLAINTIFF:                                   4   the depoaition ofDR. KRIS SPERRY, may be
 5      HON. MARK POST                                     5   taken before Russell D. Anderaon, a Georgia
 6      3 Bradley Park Court, Suite F                      6   Certified Court Reporter, at the offices of
 7      Columbus, Georgia, 31904                           7   Forensic Pathology Consultants, 302 Watermark

 8      mpost@markpostlaw.com                              8   Drive, Peachtree City, Georgia, 30269, on the 3rd
 9                                                         9   ofJune, 2020, on or about 10:00 AM.

10    FOR THE DEFENDANTS:                                 10      IT IS STIPULATED AND AGREED, that the

11      HON. JAMES C. CLARK, JR.                          11   signature and reading of the deposition by the
12      HON. ALAN G. SNIPES                               12   witness is not waived, the deposition to have the
13      Page, Scrantom, Sprouse, Tucker & Ford, PC        13   same force and effect as if full compliance had
14      3rd Floor, Synovus Building                       14   been had with all laws and rules of court relating
15      Bay Avenue                                        15   to the taking ofdepositions.
16      Columbus, Georgia, 31902                          16      IT IS FURTHER STIPULATED AND AGREED, that it
17      JCC@psstf.com                                     17   shall not be necessary for any objections to be
18      ags@passtf.com                                    18   made by counsel to any questions, except as to the

19                                                        19   form ofthe question and that counsel for the
20                                                        20   parties may make objections and assign grounds at
21                                                        21   the time oftrial, or at the time said deposition
22                                                        22   is offered in evidence, or prior thereto.
23                                                        23      IT IS FURTHER STIPULATED AND AGREED, that
24                                                        24   notice offiling ofthe deposition by the court
25                                                        25   reporter is waived.

                                                 Page 3                                                              Page 5
 DISCLOSURE                                                                           INDEX
             VERITEXT LEGAL SOLUTIONS       2                                            PAGE
 2                                          3                    Examination by Mr. Clark        6
            FIRM CERTIFICATE AND DISCLOSURF 4                    Examination by Mr. Post        120
 3                                          5                    Certificate of Reporter      133
          Veritext represents that the foregoing
 4    transcript as produced by our Production             6
 5    Coordinators, Georgia Certified Notaries, is a       7                     iNDEX OF EXHIBITS
 6    true, correct and complete transcript of the         8     Exhibit 2               14
 7    colloquies, questions and answers as submitted by    9     Exhibit 3              27
 8    the certified court reporter in this case.          10     Exhibit 4              40
 9    Veritext further represents that the attached       11     ExhibitS                115
10    exhibits, if any, are a true, correct and           12
11    complete copy as submitted by the certified
                                                          13
12    reporter, attorneys or witness in this case; and
13    that the exhibits were handled and produced         14
14    exclusively through our Production Coordinators,    15
15    Georgia Certified Notaries. Copies of notarized     16
16    production certificates related to this             17
17    proceeding are available upon request to            18
18    litsup-ga~veritext.com.                             19
19        Veritext is not taking this deposition under    20
20    any relationship that is prohibited by OCGA
                                                          21
21     15-14-37(a)and(b). Case-specific discounts are
22    automatically applied to all parties, at such
                                                          22
23    time as any party receives a discount. Ancillary    23
24    services such as calendar and financial reports     24
25    are available to all parties upon request.          25
                                                                                                             2 (Pages 2 5)
                                                                                                                       -



                                         Veritext Legal Solutions
800.808.4958                                                                                                  770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 5 of 68

                                         Dr. Kris Sperry                          June 3, 2020
            Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                          Page 6                                                           Page 8
 1               D-E-P-O-S-I-T-I-O-N                                    out. But, so it’s my understanding you’ve hired
 2                DR. KRIS SPERRY                                  2    as an expert witness in this lawsuit, correct?
 3        having been first duly sworn, testified                  3        A. Yes.
 4                  as follows:                                    4       Q. When were you first contacted about
 5           MR. CLARK: So Ijust want to identify,                 5    working on this case?
 6       Alan Snipes is here with me in the room.                   6      A. That would have been in 2018, somewhere
 7       Nobody else is in the room here. I feel                    7   in the early part, I think April -- somewhere
 8       like it’s important that we identify whose                 8   about April 2018.
 9       where. I assume Mark, you’re by yourself?                  9       Q. All right. And your report in this
10           MR. POST: Yeah, nobody wanted to                      10   case was issued in November of2018, correct?
11       hangout with me.                                          11       A. Yes,
12                 DIRECT EXAMINATION                              12       Q. Do you think you were contacted eight
13    BY MR. CLARK:                                                13   months before your report approximately?
14       Q. And Dr. Sperry, how are you, are you                   14       A. Yeah. Well, but the transmittal letter
15    solo in your room there?                                     15   I have from Mr. Post when he worked for Harp and
16       A. Yeah, I’m by myself. The doors are                     16   Poydasheff, Post and Sowers is dated April 17th
17    shut so my little dog won’t come join us.                    17   of2018. So I know that-- I mean, I can tell
18       Q. Okay. Thank you.                                       18   you that he contacted me sometime very shortly
19           MR. POST: Jim, I’m sorry, we’ll                       19   before that but I can’t tell you exactly when.
20       reserving depositions -- I mean, objections               20      Q. All right. And what were you asked to
21       except as to the form of the question,                    21   do in this case?
22       privilege, correct?                                       22      A. I was asked to review a bunch of
23           MR. CLARK: That will be fine. We’ll                   23   materials and see if I, you know, basically give
24       just -- that’s fine. Very good. Thank you.                24   an opinion as to what I thought caused or
25           MR. POST: Thanks.                                     25   contributed to Mr. Arreola’s death.

                                                          Page 7                                                     Page 9
      BY MR. CLARK:                                                1        Q.  All right. And if I ask you what is
 2      Q. Dr. Sperry, Jim Clark here, We have                     2    your area of expertise, what would you tell me?
 3    sort of met electronically here. We’re taking                3       A. I’m a forensic pathologist, forensic
 4    this deposition via ZOOM video. But if you would             4    pathology and forensic medicine, that’s primarily
 5    just for the record, can you give me your                     5   what I’ve always done.
 6    complete name, please?                                        6       Q. Okay. And in simple terms then in this
 7        A. Sure. My name is Kris Lee Sperry,                      7   case, you were asked to provide an opinion as to
 8    first name is spelled with a K, and my last name              8   the cause and manner of death?
 9    is S-P-E-R-R-Y.                                               9       A.  To put it simply, yes.
10        Q. Okay. And I know you’ve been deposed a                10       Q.  Okay. Were there any other areas that
11    bunch of times, do you know how many times you’ve            11   you were asked to provide your expertise in?
12    been deposed?                                                12       A. I can’t recall that I was really asked
13        A. More than a thousand over 37 years, so.               13   to provide my expertise as to anything outside of
14       Q. Okay. So I’m not going to go into the                  14   forensic medicine and forensic pathology.
15    rules, I think you’re more of an expert at                   15       Q. Okay. Are you -- and I’m going to get
16    depositions frankly than I am. But I would say               16   into your opinions obviously in this deposition,
17    that it’s especially important doing it                      17   but generally speaking, other than providing an
18    electronically like this, that you understand my             18   opinion or opinions about the cause and manner 0:
19    question. And if there is any difficulty with                19   death, are you -- have you been hired to do
20    understanding a question just let me know that so            20   anything else in this case?
21    I can rephrase it, okay?                                     21      A. Well I don’t think so. I mean, just
22        A. Sure.                                                 22   for example I’m not a police officer. I never
23        Q. All right. And if there is any                        23   have been a sworn police officer so I don’t have
24    difficulties, you know, electronically obviously             24   any opinions as far as saying police standards
25    let us know and we can stop and get that sorted              25   particularly when it comes to that. So, you

                                                                                                              3 (Pages 6 9)  -



                                               Veritext Legal Solutions
800.808.4958                                                                                                   770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 6 of 68

                                        Dr. Kris Sperry                         June 3, 2020
           Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                  Page 10                                                         Page 12
1     know, I would not give opinions in relationship            having to do with the effect of the utilization
2     to something like that, although the, you know,       2    of different types of force on, you know, a human
3     actions and things, you know, that were               3    being.
4     undertaken by the police officers that, you know,     4       Q. Right. And that would connect back
5     and eventually I think related to Mr. Arreola’s       5    into your expertise area which is cause and
6     death, well that gets over into my realm of           6    manner of death, correct?
7     medicine and practice.                                7       A. Yes.
 8        Q. Right. But you’re not an expert for             8      Q. All right. I think that makes sense to
 9    instance in the proper use of force by law             9   me. What have you reviewed in preparation for
10    enforcement, correct?                                 10   your deposition here today?
11        A. Oh, no. As far as, well as you said,           11      A. Well, I’ve reviewed a lot of things.
12    proper use of force, no. I’m not trained in           12      Q. All right. Let’s just list them, just
13    that. I have an awful lot of knowledge about          13   go over   --


14    different utilizations of force and well,             14      A. Well, initially, I mean I have
15    escalation of force and the effects it has on         15   transmittal letter and two pages listing
16    individuals being restrained or subdued in            16   information on -- that were contained on five
17    various ways. But as far as, you know,                17   discs, computer discs that were sent to me back
18    promulgating say any standards in relationship to     18   in April of 2018 and that includes --I mean, I
19    that, you know, that’s outside of my realm.           19   don’t even know where to start, body cam videos,
20        Q. And it would be outside of your realm          20   OPS audio interviews, let’s see, dash cams,
21    to suggest whether a police officer’s actions in      21   different reports, of course the autopsy report,
22    any particular case with respect to use of force,     22   the reports from the crime lab. Medical records
23    were proper or improper or constitutional or          23   from St. Francis Hospital and Midtown Medical
24    unconstitutional, correct?                            24   Center and the EMS run sheet, run record from
25        A. Well, it’s a different question. I             25   that day. And 911 calls that were made, I think
                                                  Page 11                                                       Page 13
 1    mean, as far as constitutional or                          on that specific day that the event occurred.
 2    unconstitutional I can’t really tell you. I            2       Now since that time, and really very
 3    don’t have any knowledge about, you know,              3   recently, I have -- as a matter of fact, here on
 4    constitutional law regarding application of            4   -- I’m going to move my keyboard out of the way


 5    forces by police officers. Now, appropriate            5   because I don’t need it, that I know of. I
 6    versus inappropriate it really depends somewhat        6   received -- let’s see, the Plaintiffs statements
 7    on the situation, and also what kind of force          7   of material facts, and the Plaintiffs response
 8    they’re utilizing, because I would say, you know,      8   to Defendant’s statement of material, undisputed
 9    today there are applications of force that are         9   facts. And I have -- I’m trying to get things
10    -- seem to be excessive based upon what effect        10   that -- yeah. Although I do have a copy of the
11    they may have on the person.                          11   Complaint, I think I received that originally in
12       And again, depending again on the situation        12   2018.
13    as well. I mean,   sometimes law enforcement          13      And then I have depositions of Officer
14    officers have to shoot someone because that’s         14   Aguilar and Concepcion Arreola, and Corporal
15    just the nature of the incident that they’re          15   Evrard and also the Plaintiffs second disclosure
16    involved in. And, you know, so some of it             16   of expert witnesses and a couple of more
17    -- some of it is dependent upon exactly what is       17   depositions, yeah. So James Brad Barnes and
18    happening at the time.                                18   Brian Dudley. So I think those are all of the
19       Q. All right. Well Ijust want to make              19   other things that I’ve received since the time
20    sure that you’re not holding yourself out or are      20   that I generated my report.
21    you holding yourself out as an expert with            21      Q. Okay. Have you reviewed any other
22    respect to the law enforcement use of force?          22   expert reports that have been provided in this
23       A. Okay, no. I’m not holding myself out            23   case?
24    as an expert in law enforcement use of force, but     24      A.     I do   have, in fact I think I just went
25     excuse me, I’m comfortable with giving opinions      25   over this. Somewhere I know I have the report,

                                                                                                     4 (Pages 10      -   13)
                                           Veritext Legal Solutions
800.808.4958                                                                                              770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 7 of 68

                                                         Dr. Kris Sperry         June 3, 2020
            Arreola, Rodrigo V. Consolidated Government of Columbus, Georgia, et al
                                                           Page 14                                                      Page 16
      and it’s   --   well, I think it’s the Defendant’s                     Q. Okay. And before this case were you
2     listing or statement of expert witnesses but, I                2    aware that Dr. Newman is an expert in the area of
3     have the report of Dr. Newman and that’s the only              3    positional asphyxia, restrained asphyxia and
4     expert report of anyone that I’ve ever seen.                   4    those types of things?
5         Q. Okay. So the only expert report you’ve                  5       A. Well, I know that that’s an area of
6     reviewed in this case are -- it is Dr. Newman’s                6    professional interest that he has focused on at
7     report, correct?                                               7    various times in his career. I mean, I believe
 8        A. Yes.                                                    8    he’s an emergency room physician as I recall,
 9        Q. All right. You have not reviewed any                    9    but, you know, those that context of depths or
                                                                                               --


10    of the use of force experts’ reports or                        10   physiologic abnormalities that may occur during
11    depositions in this case, correct?                             11   restraint situations. I know that’s an area of
12       A. Correct. And I couldn’t tell you, you                    12   focus that he has had.
13    know, their names.                                             13       Q. Okay. All right. I’m looking at your
14       Q. All right. And that would not be                         14   CV. Are there-- there’s a lot of material here.
15    important to you for you to render your opinions               15   I was curious whether and I don’t want to go
                                                                                                   --


16    in this case, correct?                                         16   through your entire CV. Are there can you
                                                                                                             --


17       A. Correct.                                                 17   point to me on your CV areas that relate to
18       Q. All right. I’m going to mark your CV                     18   either publications or speaking engagements or
19    as an exhibit, bear with me a minute. Okay.                    19   those type of things that relate to positional
20    It’s been introduced now as Exhibit 2.                         20   asphyxia?
21        A. Okay.                                                   21      A. Well, okay. If you just-- I actually
22       Q. In just a minute I’ll ask you some                       22   didn’t printout a copy of the CV but I can do
23    questions about that. I’ve sent       --   this CV that        23   that right now. It will take me a few seconds to
24    I’m introducing is the one that was provided to                24   do, and then I can tell you, just hold on. Let’s
25    me by Mr. Post. I guess, take a look at it and                 25   see. Okay.
                                                           Page 15                                                      Page 17
      you -- is it -- can you tell me whether it’s your                      MR. POST: Jim, once he gets it printed
 2    updated CV or has it been updated since this                    2   would you mind restating your question as
 3    version?                                                        3   much for my benefit as Dr. Sperry’s since I
 4       A. Look on the very last page there should                   4   was up late writing a brief?
 5    be a date at the bottom ofthe text.                             5      THE WITNESS: Okay.
 6       Q. Okay. October 20, 2019, is the one I                      6      COURT REPORTER: I can give it back to
 7    have.                                                           7   you, Mark, if you need it.
 8       A. Yes. I’m sorry, I didn’t mean to speak                    8      MR. POST: Thank you, that will be
 9    over you. But no, that’s the most currentupdate                 9   great.
10    I think that I have.                                           10       COURT REPORTER: I’ll do that while
11       Q. All right. Okay. Before I get into                       11   he’s reading, if that’s okay.
12    that CV, you’ve reviewed Dr. Newman’s report. Do               12       MR. POST: Okay.
13    you know Dr. Newman?                                           13       COURT REPORTER: Question: All right.
14       A. No.                                                      14   I’m looking at your CV. Are there are a
                                                                                                        --


15        Q. Do you know him -- had you ever heard                   15   lot of material here. I was curious whether
16    of his name before this case?                                  16   or not, and I don’t want to go through your
17       A. Yes. I know ofhim, yes.                                  17   entire CV, are there or can you point to me
18       Q. Okay. Do you know his reputation?                        18   on your CV areas that related to either
19       A. No, I can’t say that I do really.                        19   publications or speaking engagements or
20       Q. Okay. Have you reviewed studies that                     20   those type of things, that relate to
21    have been done by Dr. Newman?                                  21   positional asphyxiation, then the answer.
22       A. I have seen a couple ofarticles that                     22      MR. POST: Okay. Thank you.
23    he, at least was one of the authors concerning,                23      COURT REPORTER: Yes, sir.
24    you know, studies that he has assisted in                      24      THE WITNESS: Okay. I’ve never given a
25    performing.                                                    25   lecture just only on, excuse me, positional

                                                                                                         5 (Pages 14      -   17)
                                                   Veritext Legal Solutions
800.808.4958                                                                                                 770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 8 of 68

                                        Dr. Kris Sperry                         June 3, 2020
           Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                   Page 18                                                             Page 20
         asphyxia but I’ve given I’ve taught at
                                  --                          1   it’s the same thing, Medical Evidence in Custody
 2       lectures seminars specifically relating
                  --                                         2    Deaths. But on page 19 at the bottom I gave a
 3       to deaths that occur in custody, that is in         3    talk called Investigation of Deaths in Law
 4       relationship to law enforcement trying to           4    Enforcement Custody.
 5       gain custody of someone. And let me just            5       Q. In any of these, as you’re going
 6       scan the publications. Okay. It will take           6    through them, let me know whether you still
 7       me a little bit here.                               7    retained copies of any ofthose       --


 8          Yeah. I think the first one that I see           8       A. Yeah. I can tell you, at least so far
 9       on my CV was back in 1992, I gave a topic of        9    from what I’ve looked at, I don’t have any copies
10       -- I didn’t give you the name but it’s              10   of anything.
11       Medical Forensic Investigation in Police            11        Q. Okay.
12       Misconduct cases. Again, that was not my            12      A. Well, on page 22, although this isn’t
13       choice of titles, but it had to do with             13   specifically related to positional asphyxia, but
14      deaths that occur in custody for a variety           14   the, what, fifth from the bottom was a talk
15      of different things, different and you
                                       --                    15   called Legal Medical and Policy Consideration an
16      can  --                                              16   Use of a Taser. And some of that I can recall
17    BY MR. CLARK:                                          17   had to do with deaths and whether they were or
18       Q. Can you cite the page?                           18   were not related to taser utilization.
19       A. That’s on page 14, the third one down.           19        Q. Would that have anything to do with
20       Q. All right. So the first item that you            20   positional asphyxia though?
21    would point to would be page -- I’m sorry, what        21      A. No, not directly, but, you know,
22    page again?                                            22   sometimes when tasers are used as a part of the
23       A. Fourteen.                                        23   whole different restraint continuum.
24       Q. Fourteen, okay. And it’s the -- how              24      Q. Okay.
25    many down?                                             25      A. Let’s see, I’m about done.
                                                   Page 19                                                             Page 21
          A. Third one down.                                           Q. All right.
 2        Q. Okay. Go ahead, all right.                     2          A. Those are the ones that at least that
 3        A. And let’s see here.                            3
 4        Q. While you’re looking, do you still have        4          Q. All right.
 5    the materials on that?                                5        A. -- a quick scan I would say that had
 6        A. Oh, no. Actually it’s -- I just found          6     --that incorporated compression or positional
 7    it a minute ago. I had forgotten I had ever           7     asphyxia or straight asphyxia where one was
 8    given it.                                             8     determined.
 9        Q. Okay.                                          9          Q. Do you incidentally for our purposes,
10        A. Because it’s been, like I said it was         10     is there a particular term that you’re more used
11    1992. And I think the next one on page 16 it’s       11     to using?
12    the fourth one down, so it’s called the Forensic     12         A. I would say probably restraint
13    Aspects of Deaths in Police Custody.                 13     asphyxia, although    --   well, just because it’s
14      Q. Okay.                                             14   usually a multi-factorial sort of thing that
15      A. And let’s see, yeah. And then halfway             15   occurs. I mean, I think the concept that deaths
16    down that same page, page 16 is another time I         16   from asphyxial deaths from compression of the
17    gave, I think basically the same. Well, that was       17   chest as an isolated entity are relatively
18    a different seminar but it was Forensic Aspects        18   uncommon, except in some certain types of
19    of Death in Police Custody.                            19   situations. And I think really over the last 20
20        Q. All right.                                      20   or 30 years it’s become gradually more recognized
21       A. And let’s see. Now on page 18, the               21   that there are -- it may not be necessarily just
22    second from the bottom was a talk, it’s called         22   say lack of oxygen or inability to breathe that
23    Medical Evidence in Custody Deaths.                    23   results in a death, but it’s a -- there again
24        Q. Okay.                                           24   there is multiple factors that go into why the
25        A. Then on page 19, the second one down            25   death occurs.

                                                                                                      6 (Pages 18 -21)
                                             Veritext Legal Solutions
800.808.4958                                                                                                770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 9 of 68

                                         Dr. Kris Sperry                         June 3, 2020
            Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                       Page 22                                                     Page 24
         So that’s -- it’s probably -- actually I                     experimentation on humans, to at least enough of
2     mean I wouldn’t say that restraint asphyxia                2    a degree that no one died or was injured.
3     paretically is a terminology, you know, very               3        Q. Have you made yourself aware, have you
4     frequently. But, you know, a death that occurs             4    reviewed or are you otherwise familiar with any
5     during restraint where there is, you know, prone           5    of the studies and the research that has been
6     restraint of the individual that is a very                 6    done by Dr. Newman in this area?
7     common, I would say part of what results in                7        A. Some things, yes. I, you know, I can’t
8     someone’s death when they’re in a restraint                8    tell you that I have looked at or are familiar
9     situation.                                                 9    with everything that he’s done but about some
10        Q. All right. And did I hear you say that     10            things.
11    there have been over the -- you mentioned         11                Q. And what about Dr. Chan, C-H-A-N, are
12    something about over the years that there has     12            you familiar with him?
13    been studies and so forth, what were you          13                A. Yes. I mean he’s -- I know at least he
14    referring to?                                     14            -- for some period of time he and Dr. Newman


15       A. Oh, just I would say early on in my         15            often co-authored things, you know, carried out
16    career there were studies, usually collections of 16            studies in conjunction with each other. And I
17    cases that were published of individuals who died 17            know Dr. Chan he ended up -- well, I know he at
18    in police custody during restraint episodes where 18            least did some work with the taser manufacturers
19    they thought at the time, at least from the       19            from having to do with the effects of tasers on
20    pathology standpoint that it was just, you know,  20            people and trying to develop less than lethal
21    only -- I mean, it was essentially compression of 21            applications of tasers that can be shot through
22    the -- well, inability of the individual to       22            shotguns and things like that.
23    breathe resulting in essentially suffocation or   23                 Q. And you would agree that Dr. Newman am
24    compression such that they can’t breathe          24            Dr. Chan are noted experts in this field,
25    adequately and the thoughts about that have, well 25            correct?

                                                       Page 23                                                        Psge 25

      I would say changed after over the years such              1        A. Well, at least that’s an area -- the
 2    that it’s although there are some situations
              --                                                 2    areas that they have been involved in and from a
 3    where isolated compression alone just results in           3    clinical perspective they’re not pathologist, but
 4    complete inability of someone to breathe.                  4    like I said I know that they have themselves been
 5        Like I said there is it’s more of a
                              --                                 5    involved in a variety of different things,
 6    factor with that produces that is
                   --               --                           6    especially litigation over the years. I can’t
 7    restrained or compression during the course of a           7    --I don’t know that I have ever myself been
 8    restraint or prone restraint with inability to             8    involved in any litigation of any sort with
 9    oxygenate adequately causes other physiologic               9   either one of them as an expert in any capacity.
10    problems that then compound the underlying                 10      Q. Well, you have in fact worked with Dr.
11    situation of-- well, inadequate oxygenation. So            11   Chan before, do you not remember that?
12    it’s -- like I said it’s a multi-factorial thing           12      A. No, I really don’t-- am not aware of
13    and not just purely suffocation.                           13   what you’re talking about.
14         Q. Are you -- so, you mentioned that                  14      Q. Okay. All right. You worked on a case
15    thoughts have been -- in fact, there have been             15   where he was also an expert on the same side that
16    numerous studies in this area over many years,             16   you were on. But if you don’t recall that,
17    correct?                                                   17   that’s okay.
18         A. Oh, yes.                                           18       A. Idon’t.
19         Q. And are you familiar with those                    19        Q. Allright.
20    studies?                                                   20        A. There’s a lot of water under the
21         A. I can’t tell you that I’m familiar with            21   bridge. It would probably help if you can tell
22    all of them. I’m, you know, familiar with many             22   me what year it was, but.
23    of them from the forensic pathology aspect and             23        Q. 2005.
24    some other ones that have been done, you know,             24       A. Okay. I mean, it’s only been 15 years
25    carried out in using, I would say clinical                 25   so I can’t.

                                                                                                      7 (Pages 22 25)  -


                                             Veritext Legal Solutions
800.808.4958                                                                                              770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 10 of 68

                                           Dr. Kris Sperry                         June 3, 2020
              Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                   Page 26                                                          Page 28

         Q. Okay. So really what I -- I’m not                              A. Okay.
 2    really driving at that though actually, Doctor.           2          Q. Do you want me to share my screen on
 3    What I really want to make sure I understand is           3    this one or do you have it there?
 4    your response to the question as do whether you           4        A. I mean, actually I think I can well,
                                                                                                            --


 5    view Dr. Newman and/orDr. Chan as well regarded           5    let me see, let me refresh this like she told me
 6    reputable experts in the field of restrained              6    to. Yeah, I mean I moved over to the exhibit       --


 7    asphyxia?                                                 7        Q. Okay. Terrific.
 8        A. Well, okay. I don’t know if they’re                 8       A.    page so yeah, I have I can open
                                                                               --                     --


 9    well regarded. It depends on who it is you’re             9    it.
10    speaking with I guess. Because --                         10      Q. All right, terrific. And so this is a
11        Q. I’m speaking to you. I’m asking your               11   forum and deposition testimony list that was
12    opinion. Ifyou don’t have one, don’t --                   12   provided to us. It appears to go back to the
13        A. No, I don’t have one. They’re involved             13   year 2015 and come forward from there. I would
14    in this areabut I mean, what I can say is I               14   like ifyou would for you to go through and tell
15    can’t tell you that I’ve always agreed with, you          15   me which of the cases on this list involved
16    know positions they have taken or even the                16   positional asphyxia and/or excited delirium. And
17    application of research they have done to the             17   let me restrict that even a little more for you
18    real world, excuse me, real world situations, so.         18   maybe. Positional asphyxia, specifically
19        Q. Okay. All right. So -- all right. So               19   restrained asphyxia, I guess. So I’d like to
20    just so I’m clear then, you do not have an                20   know which dealt with law enforcement and
21    opinion one way or the other as to whether Dr.            21   positional asphyxia and/or excited delirium,
22    Newman is a well regarded expert in the field of          22   would you be able to do that?
23    the positional asphyxia, correct?                         23      A. Yeah, probably to some degree of
24        A. Well, correct. He’s a clinician, I’m               24   accuracy. There is let’s see, on the first
                                                                                            --


25    not.                                                      25   page, the fourth yeah. The fourth case down
                                                                                       --



                                                      Page 27                                                       Page 29
          Q. All right. Would you please do the                      from February 6th of 2015, that was a deposition
 2     same thing for me on your CV with regard to the           2   -- oh, I’m sorry, no. Sorry, sorry, sorry,


 3     area of excited delirium. Point me to the areas           3   sorry. I just saw that. Okay. Where is this.
 4     in your CV that relates to excited delirium.              4   All right. Let me start over, I’m sorry. Okay.
 5        A. Well, I don’t think I’ve -- yeah, I’ve              5   This is going to be on page 6, it’s the third one
 6     never give any talks on an excited delirium alone         6   down from July 24th of2Ol7. It’s Forensic/Win
 7     that I can recall. But the ones the talks
                                      --                         7   versus San Diego County and all that was from San
 8     that I gave that I listed to you earlier, I can           8   Diego, California.
 9     tell you probably in fact would have contained            9       Q. Okay. Let’s see, I’m not seeing that,
10     discussions of excited delirium as one of the            10   page 6 -- oh, is it at the top?
11     elements that can occur in someone --                    11       A. Yeah, it’s the third one down on page
12        Q. All right.                                         12   6.
13        A. -- in the process of being restrained.             13       Q. Okay. And did you work for the
14        Q. Fair enough. Let me mark, sir, your                14   Plaintiff in that case, okay?
15     testimony list that was provided, bear with me.          15       A. Yeah. I think I’m on page 8 at the
16     I’m getting pretty good at this electronically           16   moment. On page 8 at the bottom, this is Simms,
17     marking exhibits.                                        17   parenthesis, Baker versus Horizon. I can’t
18        A. Cool.                                              18   recall whether that’s -- I mean that involved the
19        Q. I say as soon as I say that I’m
                    --                                          19   death of an inmate in a prison, a contract prison
20     going to have some kind of problem with this one,        20   down in Florida. But I honestly can’t recall if
21     but we’ll see.                                           21   that -- I mean, related to a positional restraint
22        A. No, I wouldn’t tempt fate.                         22   or not, but it was an inmate anyway. That there
23        Q. And let’s see, like I said, I found it.            23   was something to do with, you know, he may well
24     Okay. Exhibit Number 3, sir, has been marked             24   have been beaten badly, I just can’t recall right
25     now.                                                     25   now.

                                                                                                      8 (Pages 26 29)  -



                                            Veritext Legal Solutions
800.808.4958                                                                                               770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 11 of 68

                                            Dr. Kris Sperry                          June 3, 2020
               Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                          Page 30                                                             Page 32
          Q. All right.                                                       A. No, I retired.
2         A. Let’s see positional asphyxia.                         2         Q. Okay. What were the circumstances of
3         Q. And you worked for the Plaintiff in                    3    your retirement? Why did you retire?
4      that case as well?                                           4       A. Well, I had been planning on retiring
 5        A. Yes.                                                   5    in 2016 anyway, that was the following year. I
 6        Q. Okay.                                                  6    had already discussed that with Mr. Keenan, the
 7        A. And on page 10, yeah, the fourth one                   7    director and we kind of, you know, made plans for
 8     down, that’s that also involved an inmate who
                         --                                          8   that, and in -- I think it was October of 2015
 9     died. I can tell you that did not have to do                  9   there was an attack article written about me by
10     with positional restraint, this is a prison                  10   the Atlanta Journal Constitution and --
11     inmate, but he sustained other injuries that                 11                 OFF THE RECORD.
12     caused his death, so I think that’s it.                      12                  ON THE RECORD.
13        Q. All right. Have you worked on behalf                   13   BY MR. CLARK:
14     of law enforcement before in a case involving                14      Q. All right. So Doctor, you mentioned
15     restraint where there was an allegation of                   15   that you retired as a result of a a what you
                                                                                                               --


16     restraint asphyxia?                                          16   called an attack article by the Atlanta Journal
17         A. I may have in older cases, especially                 17   Constitution?
18     when I worked for the GBI. I mean, there were                18      A. Yeah. Well, I wouldn’t say I retired
19     cases    --   excuse me, or deaths that occurred             19   as a result of it, that certainly was one of the
20     during custody where, you know, depending on                 20   elements that I took under consideration, you
21     exactly what the facts and the situations were               21   know, in making my decision. But like I said, I
22     that I mean, it may have ended up being, you
           --                                                       22   already planned to retire the next year and after
23     know, a witness on behalf of law enforcement but             23   the article came out I really saw no reason to,
24     that was in my official capacity. Honestly, you              24   you know, to wait. In fact, Director Keenan
25     know, I can’t remember specifics. There where                25   --   well, he told   --   I asked him when I could
                                                        Page 31                                                               Page 33
      occasional ones here and there.                                    retire and he said I could retire that day if I
 2        Q. Okay. And really what I’m interested                    2   wanted to. I said fine, then I retire.
 3    in is any cases you can remember where you worked              3       Q. Okay. And that article, and it’s for
 4    as an expert outside of your official capacity,                4   some reason not loading, I’m trying to introduce
 5    but as a consulting expert in a lawsuit on behalf              5   it as an exhibit, but isn’t it true that the
 6    of law enforcement where there were allegations                6   Atlanta Journal Constitution did an investigation
 7    in a lawsuit of restraint asphyxia?                            7   into your weekly time sheets and that there were
 8        A. I don’t -- I can’t remember offhand.                    8   discrepancy that were found with your time
 9    Like I said there were situations when, you know,              9   sheets?
10    when I was the chief medical examiner, but I                  10       A. Well, yes. Yes, there were, you know,
11    mean, we dealt with these cases as they came                  11   mistakes that I had made and I, once I looked at
12    along. But, you know, sometimes there would be                12   it myself I found that I had myself made errors
13    litigation, other times not at all. So but, I                 13   in dates and times. So I don’t know about
14    mean I know there have been some where I’ve, you              14   discrepancies, but once all that was done
15    know, worked or, you know, been asked as a                    15   --well, this information well, I say a couple
                                                                                                         --


16    -- retained as a -- well not retained, I mean I               16   --you can see from the first page there is a
17    worked as an expert for the -- for law                        17   couple of criminal defense attorneys in New
18    enforcement, some -- one agency or another for                18   Orleans who were angry at me and they provided
19    the State. But that was, you know, in my                      19   the guy who wrote the article with a lot of
20    official capacity. I wasn’t retained in any way.              20   resource information and then he used the open
21        Q. All right. How long did you work for                   21   records letters to get, you know, pretty much
22    the GBI?                                                      22   every piece of paper that the State had, you
23        A. Eighteen years and four months or so.                  23   know, with my name on it. And he found, you
24        Q. Okay. Were you terminated from the                     24   know, he found that I had made errors and I
25     GBI?                                                         25   acknowledge that.

                                                                                                               9 (Pages 30 33)  -



                                                Veritext Legal Solutions
800.808.4958                                                                                                        770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 12 of 68

                                         Dr. Kris Sperry                          June 3, 2020
            Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                   Page 34                                                     Page 36
 I        Q. And the GBI investigated as well,                     where it came from.
 2    didn’t they?                                       2             Q. And it amounted to about five and a
 3        A. No, there was no investigation by the       3         halfweeks of vacation time, did it not?
 4    GBI or any agency or any individual, anybody.      4             A. Well, it was unused -- again, from a
 5        Q. All right. Well, the GBI looked into        5         hour basis it was unused vacation. So I could
 6    it and found these inaccuracies and these          6         never use it. Say if I wanted to take leave for
 7    discrepancies and in fact docked you over 226      7         two months I could have never used that -- that
 8    hours, about five and a half weeks of vacation     8         time towards that sort of endeavor. Just taking
 9    time because of time entries that showed that you 9          a leave, it was in a separate category that was
10    were at work at the GBI when in fact you were     10         not accessible for any purpose other than
11    working on your other paid cases with litigation, 11         retirement.
12    outside litigation, correct?                      12             Q. All right. But you don’t -- you agree
13        A. No, that’s not correct. First of all,      13         that it amounted to about five and a half weeks
14    the information that, you know, where I found     14         worth, correct?
15    that I had made errors that was based on my own 15               A. Well yes, you know, as compared with
16    comparison of my calendar book, my personal       16         -- I think what I said I had 2,800 hours of plus


17    calendar and my time sheets. Because I always     17         years. So on an hour for hour basis then that’s
18    kept my consulting work completely separate fron 18          what that would mean. But, you know, as I said
19    any work I did for the State, because that’s, you 19         it was -- it would be -- it was impossible to use
20    know, that’s a definite no-no. And at Mr.         20         that for any other reason than retirement.
21    Keenan’s request I went over, as I said, my time  21             Q. And in essence what that time was, was
22    sheets and my calendar and found that I had made 22          time that you logged in as being at work at the
23    errors and I gave those, you know, a summary of 23           GBI when in fact you were not at work at the GBI
24    that to Mr. Keenan. And that was the extent of    24         correct?
25    it. And then based upon, you know, as I said I    25             A. Yes. Again those were mistakes I had
                                                    Page 35                                                    Page 37
       acknowledge that I had made mistakes in the time            made in, you know, my own personal calendar an
 2     sheets.                                                2    then transposing that information into, you know,
 3         So in my discussion with Mr. Keenan, excuse        3    onto the time sheets. And I fell into a bad
 4     me, we agreed that what I would give up was, wha       4    habit that many State employees do, I was a
 5     did you say 246 hours or something like that, of       5    salaried employee and so the time sheets almost
 6     deferred -- not deferred compensation, it’s            6    had really no particular purpose at all. And so
 7     unused leave that as a State employee I had I          7    I would fill them out, maybe every six or eight
 8     think 240 hours a year of a vacation time, that         8   weeks because it made no difference at all as far
 9     at the end of any calendar year any unused              9   as what my salary was. But again, that’s -- I
10     vacation time would go into of a bank more or          10   had -- I made my own errors and ultimately I
11     less that had no cash value. But if a State            11   found those and acknowledged that.
12     employee retires whatever is in that unused leave      12        Q. How many times have you testified in
13     category can be added onto their service time for      13   court as a paid expert?
14     purposes only of retirement.                           14        A. Oh, as a paid expert?
15         But otherwise it had no, you know, if I were       15        Q. Yeah.
16     to left for any other reason, you know, that was       16        A. I don’t know. You have my testimony
17     just gone. Like I said there is no cash value,         17   list. Let me--probably I’m going to just go to
18     it had no worth other than towards retirement.         18   that real quick. I mean, I’ve testified 771
19     And so I had maybe 2,800 hours of unused leave.        19   times in court. Let me get back to where I can
20     And like I said, between Mr. Keenan and I, you         20   see you guys again. Okay. And of those times, I
21     know, we agreed that I would give up that amount       21   don’t know, maybe -- I’m just--probably around
22     of time which only affected really my retirement.      22    150 or 160 times over 37 years I testified as a,
23     I think it came out to something like, I figured       23   you know, that’s in cases I’ve been retained in,
24     up one day, to maybe like $30 a month or               24   the others are times I’ve testified as part of my
25     something like that in my pension, so that was         25   job.

                                                                                                10 (Pages 34 37) -



                                            Veritext Legal Solutions
800.808.4958                                                                                          770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 13 of 68

                                          Dr. Kris Sperry                         June 3, 2020
             Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                          Page 38                                                        Page 40
           Q. Have any of your opinions ever been                        the case from San Diego involved a restraint by
 2     excluded by a court?                                         2    law enforcement but that’s been years since, you
 3         A. Not that I’m aware of.                                 3   know, I looked at it and I can’t remember the
 4         Q. Have you testified either by deposition                4   specifics about that. I remember -- I do
 5     or trial in any case where you had an opinion                 5   remember being personally involved in a case of a
 6     related to hypoxia involving a death during an                6   young man who was restrained. He was at a youth
 7     arrest or during incarceration?                               7   camp in North Georgia that was run by DEFACS, and
 8         A. That’s an oddly specific question. I                   8   there were some counselors that this young man
 9     don’t know that I can tell you I have or haven’t              9   started to get violent. And he was restrained
10     in relation to the specificity of just what you              10   for several minutes by a couple of counselors and
11     asked. I don’t know.                                         11   he ended up dying.
12                  OFF THE RECORD.                                 12       I did testify at a hearing regarding that,
13                   ON THE RECORD.                                 13   where was it, in Cherokee County maybe, somewhere
14     BY MR. CLARK:                                                14   up there. But it had, you know, the decision was
15         Q. All right. So I think the question                    15   made that, you know, not to criminally charge the
16     that I’m driving at, and you indicated that it               16   counselors, but so there never was any, you know,
17     was a fairly specific question, but I asked                  17   any criminal trial. And I know there was a civil
18     whether you had been involved in testifying                  18   suit but it was settled before I ever gave any
19     either by way of deposition or trial testimony,              19   testimony of any sort. Those arejust the ones
20     regarding any cases in which hypoxia was an                  20   that come to mind.
21     allegation with respect to a death occurring                 21       Q. Okay. I’ve introduced as Exhibit
22     during an arrest or incarceration?                           22   Number 4 I believe, your report in this case.
23         A. I don’t know. I asked you if hypoxia                  23   It’s dated November 27, 2018.
24     was the allegation, I don’t know. I may have                 24       A. Okay.
25     over the years but.                                          25       Q. Do you see it there?
                                                          Page 39                                                        Page 41
         Q. All right.                                                       A. Oh, well I have a copy in fI’ont of me.
 2       A. But, you know, as far as allegations                    2    I mean --
 3    go, I don’t know.                                             3        Q. Okay. Well, that’s fine. You can use
 4       Q. All right. And how about the same                       4    your copy. The date on the report that was
 5    question with respect to whether you rendered any             5    provided is November 27, 2018. Is that the date
 6    opinion regarding hypoxia in a case involving a               6    on the one you -- you have in front of you?
 7    death during an arrest or incarceration?                      7        A. Yes.
 8       A. Again, I don’t know. It’s, you know,                     8       Q. All right. Has there been any changes
 9    possible.                                                      9   made to your report since November 27, 2018?
10       Q. All right.                                              10       A. No.
11        A. But I can’t tell you specifically.                     11       Q. All right. What I’d like to do, sir,
12        Q. All right. Well, let me broaden it out                 12   and we’re going to go into your report. But I
13    and maybe this was your -- what you’re commenting             13   want to make sure that I understand the opinions
14    on with respect to the specificity. If I broaden              14   that you are offering in this case. And first of
15    it out to cases involving restraint asphyxia,                 15   all, let me make sure that the opinions that you
16    whether there be an allegation in the case or                 16   intend to offer in this case are contained in
17    whether you’re offering an opinion with respect               17   your report, correct?
18    to restraint asphyxia, have you testified by way              18       A. Yes.
19    of deposition or trial testimony regarding such a             19       Q. All right. Now, I’d like to go through
20     case where there was a death during an arrest or             20   and I want to characterize what I believe are
21     during incarceration?                                        21   your opinions in this case, that I had -- that I
22        A. Again, it’s possible. You know, I’m                    22   read in your report. And then you can let me
23     thinking you’re asking during an arrest or during            23   know whether there are others. But I want to go
24     incarceration, I’m just thinking. I don’t know,              24   through and sort of bullet point them and so that
25     you know, in my deposition testimony I know that             25   I can, you know, accurately go through this

                                                                                                           11 (Pages 38-41)
                                               Veritext Legal Solutions
800.808.4958                                                                                                     770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 14 of 68

                                          Dr. Kris Sperry                          June 3, 2020
              Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                          Page 42                                                       Page 44
       deposition in a way that makes some sense. Okay.                     Q. The next opinion that I glean from your
2         A. Sure.                                                   2   report is that you believe that the police
3         Q. All right. So the first opinion that I                  3   officers delayed allowing the EMS folks to care
4      see is you do have an opinion, don’t you, sir,                4   for Hector Arreola; is that true that you have
 5     that you believe that Hector Arreola did not die              5   that opinion?
 6     solely of methamphetamine toxicity, correct?                  6       A. Well, yes. So they did not recognize
 7        A. Yes.                                                    7   that Mr. Arreola was in imminent medical danger
 8        Q. All right. The second opinion that I                    8   and as a consequence did not alert EMS personnel
 9     glean from your report is that you believe that               9   to that.
10     Hector Arreola developed gradual systemic                    10       Q. All right. And then lastly you have
11     acidosis and hypoxia as a result of the intense              11   the opinion, your fifth opinion that I glean from
12     struggle with police, correct?                               12   your report, is that you believe the manner of
13        A. And again, we’re going to go back                      13   death should be homicide?
14     through it? Okay. Is this --                                 14       A. Yes.
15        Q. I’ll give you an opportunity to --                     15       Q. All right. Are there any other
16        A. -- the bullet points.                                  16   opinions and again, I’m going to go through each
17        Q. But is it correct that you do have the                 17   of these opinions that I’ve listed in some detail
18     opinion in this case that Hector Arreola                     18   and let you, you know, clarify and expand on
19     developed gradual systemic acidosis and hypoxia              19   those particular opinions. But are there any
20     as a result of the intense struggle with police?             20   other opinions that you intend to offer in the
21        A. Yes, I see. You are taking these in                    21   case, any other categories of opinions?
22     order so yes, I see that. Yes.                               22       A. No, I don’t think so.
23        Q. Right. They’re not necessarily in                      23       Q. All right. All right, good. I think
24     order, but it helps just for me to put it in this            24   we covered this, but you’re not going to offer an
25     order and then again, when I get done listing                25   opinion about proper law enforcement tactics,
                                                    Page 43                                                             Page 45
      them you let me know whether I missed anything or                  correct?
 2    what you want add or subtract, okay?                           2      A. Correct, from a law enforcement
 3      A. Sure.                                                     3   perspective, no.
 4      Q. All right. So that would be the second                    4       Q. All right. Am I con’ect to assume that
 5    one. The third one that I glean from your report               5   you are not offering any opinion as to which of
 6    is that you have the opinion that the EMS delayed              6   the three officers involved specifically caused
 7    their treatment of Hector Arreola?                             7   any damage to Hector Arreola?
 8        A. Well, okay. Okay. Their treatment was                   8       A. Correct. I’m not. Yeah, I’m not
 9    -- well, it was delayed. Well, yeah, they did                  9   offering an opinion about anyone specific officer
10    not start to treat him until he really had bad                10   in relation -- as opposed to the other two.
11    -- well, had his cardiopulmonary arrest, so there             11       Q. Okay. So your opinions in this case,
12    were no vital signs obtained prior to the arrest.             12   Doctor, are generally provided as to all three of
13    So yes, there was no treatment given.                         13   the officers; is that correct?
14         Q. All right. Well, so maybe better put                  14       A. Yes.
15    I’ll say for that opinion that you have opinion               15       Q. All right. Let’s take your first
16    that EMS   --   you have criticism of the EMS                 16   opinion that you believe that he, he being
17    treatment of Mr. Arreola, how about that?                     17   Hector, did not die solely of methamphetamine
18       A. Yes.                                                    18   toxicity. Do you -- you do believe that
19       Q.   All right. And we’ll go through it in                 19   methamphetamine toxicity played a part in his
20    a minute, but generally you have criticisms of                20   death, correct?
21    the EMS?                                                      21       A. Yes. It was part, you know, the -- of
22       A. Yes. Your voice is getting very faint,                  22   all of the different factors there, yes. I mean,
23    I’m sorry.                                                    23   it’s present so it’s, you know, inescapable.
24       Q. Okay.                                                   24      Q. And without the methamphetamine in his
25       A. Okay. Back to his positional.                           25   body, you agree that Hector Arreola would not

                                                                                                       12 (Pages 42 45)   -



                                                 Veritext     Legal Solutions
800.808.4958                                                                                                 770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 15 of 68

                                          Dr. Kris Sperry                         June 3, 2020
             Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                     Page 46                                                          Page 48
1      have died, correct?                                          several methamphetamine sudden deaths, correct?
2         A. No, I don’t know that I can say that in           2        A. Hundreds. Over the years, yes.
3      and of itself.                                          3        Q. All right. Methamphetamine became
4         Q. Okay.                                             4    quite a epidemic, maybe it still is, it probably
5         A. Imean--                                    5           is still, would you agree with that statement?
6         Q. Well, how does the methamphetamine         6               A. Yes. It’s waxed and waned. It’s in
 7     contribute -- how did it contribute to his death 7           -- in the last year or so it seems to have become


 8     then, sir?                                       8           more prevalent than it was say maybe ten years
 9         A. Well, I mean the methamphetamine is a     9           ago, as far as a drug of abuse. There are
10     stimulate and produces -- well, hypertension.   10           unknown numbers but many, many more people who
11     Well, it also it produces a lot of-- a number of11           abuse methamphetamine than there are who die from
12     psychological behavioral abnormalities, you know12           it though. It’s actually relatively uncommon as
13     paranoia, sometimes hallucination, other things 13           compared with the prevalence of abuse. But it’s
14     that are related to methamphetamine toxicity if 14           still out there. I mean, it’s an illicit drug
15     you will. And I think those elements contribute 15           and it, you know, it’s common.
16     to his behaviors that led to the officers       16               Q. Okay. Yeah. And when you say it’s
17     restraining him in the manner that they did.    17           relatively uncommon to die from it, you’re just
18         Now as far as the toxic effects of the      18           speaking in terms of the percentages of the total
19     methamphetamine in relationship physiologically 19           number ofmeth uses versus those number that may
20     to his death, I don’t know that I can say that  20           experience sudden death, right?
21     absent the methamphetamine, with all the other  21              A. Yes.
22     things, everything else being the same, that is 22              Q. All right. But it’s known in the
23     the way in which he was restrained and the time 23           medical field that methamphetamine is a dangerous
24     period and his own -- his complaints and so on, 24           substance to consume, correct?
25     that he would not have died. I mean, I think    25              A. Yes.

                                                    Page 47                                                           Page 49
       everything has to be taken together to look at.                 Q. All right. And am I correct that
 2        But I think the way that I worded it, is             2    methamphetamine use can lead to a sudden cardiac
 3     probably what you’re talking to, I talked about         3    arrest?
 4     the prolonged struggle and the restraint are            4       A. Yes.
 5     specific substantial contributing factors, and          5       Q. How does it -- help me understand the
 6     absent those events more probably than not he           6    medical way in which methamphetamine causes
 7     would have died. But as far as in the absence of        7    sudden death and specifically cardiac arrest?
 8     the amphetamine, with everything else being the          8      A. Okay. Sure. I mean, methamphetamine
 9     same, you know, I wouldn’t have the same, you            9   deaths from sudden cardiac causes are usually
10     know, I could not give the same opinion. That           10   seen much more commonly. Well, I mean there is
11     the amphetamine was enough of a contributing            11   two situations, one would be in just over
12     factor that even with the restraints that he            12   toxicity where the amount of methamphetamine
13     would survive.                                          13   adjusted is just so much that it’s lethal and it
14         Q. All right. But you don’t rule out that           14   causes tremendous elevation in blood pressure and
15     possibility though, correct?                            15   induces cardiac arrhythmias.
16         A. Oh, no. I can’t rule it out.                     16       And the usually blood levels are in the
17         Q. All right. It’s a reasonable                     17   neighborhood of, oh, 5 to 10 milligrams per
18     possibility that the methamphetamine contributed        18   liter. Somewhere maybe, you know, 5 to 10 times
19     to his death, correct?                                  19   the level that was found in Mr. Arreola. Now, it
20         A. Yes.                                             20   is known and recognized that there are some
21         Q. Methamphetamine can cause sudden death,          21   people who die, have experience sudden cardiac
22     correct?                                                22   arrest and die with much lower levels of
23         A. Yes.                                             23   methamphetamine in their system. And sometimes
24         Q. And in fact, I would assume as a                 24   when meth is only found say in the urine, those
25     medical examiner for the GBI you probably saw           25   are individuals where they’re chronic users and

                                                                                                      13 (Pages 46 49)  -



                                             Veritext Legal Solutions
800.808.4958                                                                                                770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 16 of 68

                                         Dr. Kris Sperry                         June 3, 2020
            Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                       Page 50                                                             Page 52
 1     there is enlargement of the heart with scarring                the urine only, where there is no methamphetamine
 2     of the heart muscle where there is chronic                2    that is left in the blood and it’s all been
 3     long-term stimulant damage that is similar to             3    excreted or almost completely eliminated. But
 4     what happens in cocaine or in certain medical             4    that’s the only relevant finding and there is no
 S     conditions where there’s excess adrenalin in the          5    other anatomic or there is no other organ induced
 6     body, with scarring of the heart muscle and               6    cause of death that is found.
 7     enlargement of the heart, and this interferes             7        And those cases nearly always are classified
 8     with the normal conduction ofthe electrical                8   as something like complication of methamphetamine
 9     impulses of the heart and can lead to sudden               9   abuse or something like that. But so even low
10     death, those are the primary situations.                  10   levels ofmethamphetamine in some people may
11        Q. Well, and I appreciate that, but what               11   cause sudden cardiac deaths where there is not
12     you’re determine the primary situations, but what         12   just a highly elevated toxic level.
13     I’m really asking is how does meth use cause              13        Q. Okay. Is point nine milligrams per
14     sudden death, specifically cardiac arrest? What           14    liter ofmethamphetamine, that’s considered a
15     does it do to the heart that causes it to go into         15   toxic level or a lethal -- excuse me, a lethal
16     a cardiac arrest?                                         16    level of methamphetamine, correct?
17        A. Well, I told you, but I guess it was                17        A. It potentially -- excuse me, it
18     buried in everything that I said.                         18   potentially can be, yes.
19         Q. It kind of was, yes.                               19        Q. Yeah. Is there a particular
20         A. It will induce electrical rhythm                   20    publication that I could go to that would tell me
21     disturbances in the heart that, you know, in of           21   what the lethal level of methamphetamine is
22     themselves, those can be lethal or it may be, you         22    considered to be -- or well, what is the Bible so
23     know, the type of rhythm disturbance that is              23    to speak for that topic?
24     rapidly lethal. And so that’s the primary                 24        A. I don’t know if there is any Bible, but
25     mechanism.                                                25    I mean the publications that would more or less
                                                       Page 51                                                      Page 53
          Q. All right. And as the medical examiner                   reflect what I was -- what I’ve been telling you,
 2    for a bunch of years, have you seen human beings           2    probably the most useful one anyway is called the
 3    with otherwise normal hearts that used                     3    Pathology of Drug Abuse. It’s a textbook that I
 4    methamphetamine that suffered a cardiac arrest             4    think it’s 4th edition now by Dr. Stephen Karch,
 5    and died?                                                  5    K-A-R-C-H.
 6        A. Yes.                                                6        Q. Okay.
 7        Q. And in those cases did you -- were                  7        A. That discusses pretty much all the
 8    there cases in which you found that the cause of            8   things that I’ve been talking about.
 9    death in those cases was methamphetamine                    9       Q. All right. The pathology of drug abuse
10    toxicity? Would be listed as the cause of death?           10   by Dr. Karch?
II        A. Yes.                                                11       A. Yeah. I don’t know that I’d
12        Q. What is considered a lethal amount of               12   characterize it as a Bible, but it’s --
13    methamphetamine in the body?                               13       Q. Okay.
14        A. Well, you have to look at it in two                 14       A. -- at least it’s a textbook
15    ways. From an over toxicity perspective, that is           15   specifically geared to forensic pathologist so
16    just ingesting so much of the drug that it is              16   that’s the audience and it, you know, discusses
17    poison and kills you, as I said it’s the -- most           17   abuse of all sorts of different drugs, including
18    of these deaths are in the realm of 5 to 10                18   methamphetamine and other stimulants.
19    milligrams per liter ofmethamphetamine that’s              19      Q. And is that a publication that you
20    found in the blood.                                        20   refer to from time to time as part of your work?
21        Now having said that, there are occasional             21      A. On occasion, not often but on occasion
22    cases where there is a sudden unexpected death             22   especially for more unusual types of things that
23    and the only thing that is found is some level of          23   are rarely seen.
24    methamphetamine, sometimes very, very low or even          24      Q. All right. Do you agree with me,
25    on rare occasion even are found in the, say in             25   Doctor, that an enlarged heart puts someone at a

                                                                                                        14   (Pages 50 53)   -



                                             Veritext Legal Solutions
800.808.4958                                                                                                  770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 17 of 68

                                         Dr. Kris Sperry                          June 3, 2020
            Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                    Page 54                                                           Page 56
       increased risk of cardiac arrest?                           the increase in the risk of sudden death versus
 2          A. Yes. Ifit’s saying enlarged I mean,            2    -- as opposed to, you know, when compared to


 3     I’m, you know, I’m not trying to phrase your           3    heart weights?
 4     question for you, but I take enlarged to mean          4         A. No, I don’t -- not that I know of.
 5     it’s, you know, it’s pathologically enlarged or         S        Q. All right. Okay. Do you agree that if
 6     it’s outside of the statistical variance for            6   a person has a diseased heart, that when you
 7     normal heart ranges or heart weights in an adult.       7   couple that person -- and that person has
 8     So something that is pathologically enlarged, the       8   exertion that there is an increased risk of
 9     heart is pathologically enlarged does carry an          9   sudden death with that person?
10     increased risk for sudden cardiac death, oh yes.       10        A. Okay. I mean, I’ve got -- say what do
11          Q. Okay. And would you agree with me that         11   you mean by a diseased heart? There is whole
12     someone that has a heart that is 50 grams above a      12   textbooks written on that.
13     normal heart weight, has a three times increased       13        Q. All right. Well --
14     risk of sudden death?                                  14        A. And I’m not trying to be picky about
15          A. I don’t know about -- you’d have to            15   it, but.
16     define what SO grams above a normal heart weight       16        Q. Sure. It’s meant to be broad but can
17     is, because the --                                     17   you answer the question the way I asked it or?
18          Q. Okay. I’ll do that for you, but first          18        A. Well, I mean certainly with some
19     by your definition of a normal heart weight,           19   specific things but say a cardiomyopathy or I
20     would you agree with me that someone has a heart       20   mean, hypertensive cardiovascular disease,
21     that is 50 grams above a normal heart weight that      21   certainly arteriosclerotic coronary artery
22     they are three times more likely to die of a           22   disease, you know, microscopic or even gross
23     sudden death?                                          23   -- grossly appearing visually -- well, myocardial


24          A. I don’t know. I’m not sure about that,         24   fibrosis, that appears microscopically or
25     but -- well, it’s 50 grams above at least the          25   grossly, I mean all of those things I would
                                                    Page 55                                                           Page 57
       statistically normal range for variation in heart           consider to be definite abnormalities that would
 2     weights in adult human beings of different              2   increase the probability or possibility ofa
 3     weights, I mean, it’s, you know, normal heart           3   sudden cardiac death with exertion, yeah.
 4     weights are in ranges, they’re not a magical            4      Q. Okay. Would you agree that a normal
 5     number that, you know, anything above that              5   heart weight is considered to be 300 to 350
 6     specific number means it’s enlarged. Unless it’s        6   grams?
 7     outside or beyond the 95th percentile or I would        7       A. Well, okay. For a female an average
 8     say the, you know, upper limits of normal, you          8   general number that’s -- that at least we started
 9     know.                                                   9   with is about 350 grams. For a male it’s about
10         I’m getting very technical here but there’s        10   450 grams. Now, you know, using that as a place
11     not a magical number that goes along with that.        11   to start with, I mean I could get a reference to
12     But as far as if hypothetical a heart was SO           12   tell you but or someone, you know, the ranges and
13     grams above the upper limits of the range, normal      13   actually of normal heart weights vary a great
14     ranges reported for hearts of a man of a given         14   deal based upon a man or a woman’s body weight.
15     age, I don’t know whether there would be a three       15   So the 450 gram number I gave you is a starting
16     times greater risk or not. It certainly -- I           16   place but to say that a heart then that weighed
17     would have no problem with it being increased.         17   460 grams is abnormally enlarged is, you know,
18         Q. Okay. So the three times you may have           18   that’s wrong. That’s not appropriate because,
19     a problem with, but not increased?                     19   you know, like I say, if you want I can get you a
20         A. Yeah, I don’t know about specific, you          20   reference from the next room that I could tell
21     know, percentage or, you know, percentage              21   you what the normal range of weights would be for
22     increase or a multiplier for, you know, someone        22   hearts of--
23     who has -- clearly has an enlarged heart.              23       Q. Well, really what I want to know is
24         Q. Are you aware of any studies that have          24   whether you agreed that 300 to 350 grams would be
25     tried to quantify that in terms of determining         25   a normal weight for a male, and it sounds like

                                                                                                     15 (Pages 54- 57)
                                             Veritext Legal Solutions
800.808.4958                                                                                               770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 18 of 68

                                          Dr. Kris Sperry                         June 3, 2020
             Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                          Page 58                                                      Page 60
      you do not agree?                                                  respect to what Mr. Arreola died from?
 2       A. No. No.                                                 2        A. Well, I think he died from -- I think
 3       Q. Are you familiar with the Framingham                    3    this goes back to --
 4    Study?                                                        4        Q. And let me stop you, I’m sorry to
 5       A. Oh, yes.                                                5    interrupt you.
 6       Q. Okay. And do you agree that that’s a                    6        A. That’s okay.
 7    good study?                                                   7        Q. But I want to -- I guess make sure that
 8       A. Well, looking at the cardio, you know,                   8   I’m under the correct understanding which is,
 9    atherosclerotic coronary disease and the risk of               9   you’ve already told me that he died partially
10    sudden death over the course of, you know,                    10   from methamphetamine toxicity, but as your repor
11    someone’s, you know, number of years anyway maybe             11   says he did not die solely from methamphetamine
12    that’s what a lot oftreatment anyway of lipids,               12   toxicity. So what I’m driving at now is what
13    especially cholesterol levels is based on these               13   else did he die from? What is the not solely
14    days.                                                         14   part?
15        Q. Yeah. Do you have any particular                       15       A. Sure. Well, I think during the course
16    criticisms ofthe Framingham Study?                            16   of being restrained the officers at different
17        A. Oh, I haven’t, you know, I haven’t read                17   times were on his body, on his chest and there
18    it in years.                                                  18   was, you know, he -- Mr. Arreola is recorded to
19        Q. Okay. But nothing comes to mind to you                 19   have said multiple times that I can’t breathe, I
20    that hey, you know, I remember that study and I               20   can’t breathe. And I have to say Officer Aguilar
21    think it was a bad study, it wasn’t good. I                   21   in his deposition he made the statement that if
22    didn’t -- I don’t agree with it, nothing like                 22   he had enough breath to say it, he had enough
23    that comes to mind?                                           23   breath to breathe and that is a terribly
24        A. No. I mean it’s a clinical study                       24   fundamental misunderstanding that -- I don’t know
25    looking at specifically lipids, cholesterol and               25   why that is still promulgated, but that’s
                                                          Page 59                                                          Page 61
      triglycerides levels and their relationship to                     erroneous.
 2    coronary artery disease and sudden death. I                    2       When someone, and it doesn’t matter whether
 3    mean, that -- that’s what the Framingham Study                 3   they’re being sat on or not, if they’re saying
 4    that I recall is really the -- gives the guidance              4   they can’t breathe that really means that in some
 5    for clinicians to treat individual patients who                5   way they’re not getting enough oxygen into their
 6    have elevated cholesterol.                                     6   body, such that the drive to breathe is impaired.
 7        Q. All right. Would you agree with me                      7   They can’t -- they aren’t being -- they aren’t
 8    that a person who has an enlarged heart, is on                 8   able to supply enough oxygen through breathing to
 9    methamphetamine and engages in extreme exertion                9   meet the oxygen needs of their body. And there
10    is at an increased risk of sudden death?                      10   is what, you know, like if you hold yourbreath
11        A. Yes, with the understanding that when                  11   eventually your brain stem makes you breathe.
12    I’m talking about enlarged hearts, I’m talking                12   You can’t hold your breath until you die.
13    about something that is statistically outside of              13       And so, you know, if someone complains that
14    the normal range of heart weights for that                    14   they can’t breathe, it could be from a whole
15    individual’s body weight. But if it is truly                  15   variety ofdifferent things. I think in Mr.
16     enlarged heart coupled with the methamphetamine              16   Arreola’s case he was being restrained in a
17     and exertion there -- yes, there is increased                17   manner that interfered with his ability to
18     risk of sudden death.                                        18   physically breathe and he was feeling the effects
19         Q. All right. And would that increased                   19   of increased carbon dioxide and somewhat deceased
20     risk ofsudden death specifically relate to an                20   oxygen. And in this case this caused him to say
21     increased risk of a cardiac arrest?                          21   that he couldn’t breathe.
22         A. Well, yes. A cardiac arrhythmia that,                 22       But being able to move air across your vocal
23     you know, ultimately include the cardiac arrest,             23   chords does not equate with suffocation, I guess
24     yes.                                                         24   is the best way to look at it in a way. And so
25         Q. All right. What is your opinion with                  25   the physical restraint that impaired his ability

                                                                                                          16 (Pages 58 61)  -



                                                 Veritext Legal Solutions
800.808.4958                                                                                                    770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 19 of 68

                                           Dr. Kris Sperry                          June 3, 2020
              Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                         Page 62                                                       Page 64
 1    to physically breathe with the struggle, I think                   positional asphyxia dies right there, they don’t
 2    it was Officer Aguilar who said that this was the             2    recover at all, correct?
 3    strongest or the hardest struggle he had ever                 3        A. Yes. Yeah, that -- I think that’s
 4    been involved with, excuse me, in restraining                 4    accurate. They are in whatever position they’re
 5    someone.                                                      S    in that interferes with their ability to
 6        The physical activity of the struggle causes              6    oxygenate properly and they die, you know, they
 7    the development of acidosis in the body which is              7    really, you know, they’re the ones where if
 8    exacerbated by increased carbon dioxide levels                 8   someone checks on them after a while and finds
 9    and it’s thought that also there is increased                  9   them to be dead, so.
10    levels of potassium in the blood that develop as              10       Q. Yeah. And you would agree that if the
11    a consequence ofthe evolution ofacidosis.                     11   weight of a police officer on a suspect’s back
12        But of course, we can’t experiment on people              12   results in positional asphyxia, that that suspect
13    to, you know, to that extent. But that’s                      13   does not recover and dies in place, correct?
14     something that at least is postulated as far as              14       A. Yes. I think human being is basically
15    an element that could resulted in a cardiac                   15   dead right there when the officer’s, you know,
16    arrhythmia. And then with the methamphetamine                 16   got off of him the individual would be dead.
17    superimposed on all of this, I think that the                 17       Q. And that did not happen here, correct?
18    totality of all of those different elements                   18       A. Correct. Not that any one knows.
19    caused him to eventually start developing a                   19   Well, we -- well, I don’t think that Mr. Arreola
20    cardiac arrhythmia that deteriorated to the point             20   actually, you know, I guess what is the best way
21    where he had a cardiac arrest.                                21   to put it? He didn’t experience the ultimate
22       Q. Okay. You can not rule out the                          22   event that culminated in his death until he was
23    possibility that Mr. Arreola died as a result of              23   inside of the ambulance. So he was --
24    a cardiac arrest brought on by the exertion                   24       Q. AndI--
25    coupled with the methamphetamine and the intense              25       A. -- not dead yet, but his, you know, he
                                                          Page 63                                                       Page 65
       struggle with the police officers, correct? You               1   was impaired and I think it was pretty obvious
 2     can’t rule that out?                                          2   from that, but at least he wasn’t, you know, dead
 3         A. Oh, okay. I can’t rule that out only                   3   at the point where -- say well, the ambulance
 4     in the sentence that there are deaths that occur              4   technicians even came -- or the EMTs, pardon me,
 S     where that sequence of facts, as you related                  5   came and got him and loaded him onto the gurney
 6     them, are, you know, are observed. I mean that                6   and put him into the ambulance.
 7     is what is involved and there is no restraint                 7       Q. Right. But I want to make -- to be
 8     that occurs and so --                                         8   real clear though about your opinions, and what
 9         Q. Right.                                                 9   I’m referring to is positional asphyxia. And you
10         A. -- there are deaths where that                        10   believe that Hector Arreola did not die from
11     combination of elements are, you know, is what is            11   positional asphyxia, correct?
12     operative absent a restraint.                                12       A. Correct.
13         Q. All right. And I want to make sure                    13       Q. All right. Ifa suspect regains a
14     that I understand, you do not believe that Hector            14   blood pressure for instance and a heartbeat then
15     Arreola died from positional asphyxia, correct?              15   that’s not positional asphyxia, correct?
16         A. No, not from positional asphyxia, no.                 16       A. Correct.
17     Notjust laying on -- in a prone position that                17       Q. You touched on this just a minute ago,
18     alone, no.                                                   18   but let me ask with respect to systemic acidosis
19         Q. You don’t believe he died from                        19   and hypoxia, as a result of a direct -- as the
20     asphyxia?                                                    20   direct result of the struggle with the officers,
21         A. No. Not      --   yeah. As far as asphyxia            21   your opinion in that regard is it based on any
22     meaning the complete absence of ability to                   22   tests that were performed?
23     oxygenate and then dying because of lack of                  23       A. Okay. Well, there were, excuse me,
24     oxygen, no.                                                  24   there were no tests that were performed on Mr.
25        Q. Right. Because someone that dies from                  25   Arreola at the point where -- well, in the

                                                                                                        17 (Pages 62 65) -



                                                  Veritext Legal Solutions
800.808.4958                                                                                                 770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 20 of 68

                                         Dr. Kris Sperry                           June 3, 2020
             Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                       Page 66                                                        Page 68
      ambulance that -- well, nothing was done until he                morning if there was --well, the PH of 6.8
 2    had already sustained his cardiopulmonary arrest.           2    reflects a profound acidosis if is, you know, if
 3    I mean, the first vital signs that were taken               3    they hadn’t got his heart started again then
 4    showed that his blood pressure was zero over                4    -- well, this is what -- there is no other


 5    zero. The pulse of 115 I think was probably on a            5    explanation for the 6.8 PH other than severe
 6    cardiac monitor which showed he was pulseless               6    acidosis because they were able to get his heart
 7    electrical activity which actually I think is               7    started again.
 8    what Mr. Barnes described. And there was no                  8       Q. But is there anything about that test
 9    measurement of his, excuse me, of his oxygen                 9   that was performed at 8 o’clock the next morning,
10    saturation that was recorded, that’s on the EMS             10   if I understand your testimony, is there anything
11    run sheet.                                                  11   about that test that indicates to you that Mr.
12        I don’t know whether they tried and were                12   Arreola suffered from acidosis and hypoxia during
13    unable to get it or what, but that box is blank.            13   the restraint or there around the time of the
14    And the -- otherwise the first test that was                14   restraint?
15    performed to show his blood PH was not done until           15       A. Okay. That was done later in the
16    he got to the hospital. And even then I think it            16   morning. I mean, it was -- the restraint was,
17    was a little after 8 o’clock and his PH was 6.8             17   you know, after -- between S o’clock and 6
18    something, so that’s, your know, that is in and             18   o’clock in the morning.
19    of itself severe acidosis.                                  19       Q. Yeah, okay.
20        Q. Okay. So what I’m trying to get at is                20       A. You know, again the first -- that’s the
21    are there any specific test or lab results or               21   first PH that was done, but again, his heart had
22    toxicology reports or anything that you point to,           22   been, you know, had been restarted and, you kno~
23    to support your opinion that Hector Arreola                 23   at that point also his C02 was low despite the
24    suffered from systemic acidosis and hypoxia?                24   fact that they were giving him high levels of
25        A. Okay. Well, it’s, you know--                         25   oxygen. So that shows an acidosis that’s been
                                                        Page 67                                                       Page 69
          Q. I’m not really interested in you             1            there for quite a while.
 2     telling me what things were not done, I’m asking   2                Q. What do you mean by quite a while?
 3                                                        3                A. Oh well, probably since the time prior
 4         A. No.                                         4            to the arrest.
 5         Q. -- are there things that you referred       S                Q. Okay. So what would cause that
 6     to that support your opinion?                      6            acidosis that existed prior to the arrest?
 7         A. Well, sure. Okay. This is from, what        7                A. The -- with elements of physical
 8     page 125 of the Midtown Medical Center records. 8               restraint, inadequate oxygenation in the face of
 9     There is a blood gas that was done at 8:04, that   9            increased oxygen demand, CO2 retention and then
10     was the first blood gas but his PH at that time   10            probably elevation also of lactic acid as well,
11     was 6.852 which is a profound acidosis. Anythin~ 11             and increased potassium, all that results in the
12     in an adult --                                    12            it evolution of metabolic acidosis. You were
13         Q. Letme--                                    13            younger when that other picture was taken.
14         A. (Inaudible) --                             14                Q. Yeah, you got that right. I don’t use
15         Q. Letme--                                    15            my current picture.
16         A. -- is not survivorable, so --              16                A. Yeah. My current picture, I don’t have
17         Q. Let me stop you there for a second         17            a current picture.
18     though.                                           18                Q. Is it your opinion that the PH test
19         A. Okay.                                      19            taken at the hospital at 8 o’clock in the morning
20         Q. You agree with me that that test there     20            evidences acidosis that existed prior to the
21     at the hospital is done after he had suffered a   21            cardiac arrest?
22     massive cardiac event?                            22                A. I think it does. I think it indicates
23         A. Well, yeah. He suffered a cardiac          23            -- it’s indicative of metabolic acidosis and I


24     event, but they had also gotten his heart started 24            think that to what extent and to what degree
25     again, so by that time by, you know, 8:04 in the  25            there was metabolic acidosis at the time of his

                                                                                                      18 (Pages 66 69) -



                                              Veritext Legal Solutions
800.808.4958                                                                                                770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 21 of 68

                                          Dr. Kris Sperry                          June 3, 2020
             Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                      Page 70                                                      Page 72
       cardiac arrest I can’t tell you. I don’t think                control of Mr. Arreola, agreed?
 2     anyone -- certainly I can’t tell you, I don’t            2       A. Yes. I mean, I would say it was an
 3     know that anyone can.                                    3    intense struggle and of course, I mentioned, you
 4         Q. Does a cardiac arrest cause metabolic             4    know, Officer Aguilar characterized it, you know,
 5     acidosis?                                                S    his own observation of the intensity of the
 6         A. It can certainly if someone is not                6    struggle but, you know, I would not differ from
 7     resuscitated, you know, rapidly or given adequate        7    that.
 8     CPR.                                                      8       Q. Okay. Do you know how long the
 9         Q. And an intense struggle can that cause             9   struggle lasted?
10     metabolic acidosis?                                      10       A. Somewhere on the -- well, depending on
11         A. Yes.                                              11   how long you define it, somewhere on the order 0:
12         Q. All right. And methamphetamine use can            12   around six .minutes or so.
13     that cause metabolic acidosis?                           13       Q. Okay. When you say it depends on how
14         A. Potentially, yes.                                 14   you define the struggle, what do you mean by
IS         Q. All right. Are there any other lab                15   that?
16     results or tests or anything that you point to to        16       A. I don’t know, is that what I just said?
17     support your opinion that Hector Arreola suffered        17       Q. I thought you did. I asked you how
18     systemic acidosis and hypoxia?                           18   long did the struggle last and I thought you said
19         A. There is no other measurements of                 19   you said something like, well, it depends on how
20     oxygen that was done on him until that blood gas         20   you define it, but.
21     that we have been speaking about. Now, on                21      A. Well, no. I mean, somewhere on the
22     -- this is on page 121 of the Midtown Medical            22   order of about six minutes.
23     Center Hospital records, there was some other            23      Q. Okay.
24     blood tests that were drawn at 6:32 in the               24      A. From the time they got him on the
25     morning which is very shortly after he arrived at        25   ground, now, you know.

                                                     Page 71                                                       Page 73
       the hospital. And at that time his blood CO2 was                 Q. Right. And do is it your opinion
                                                                                            --


 2     nine, and the normal is 21 to 31 and this is an          2    that this acidosis and hypoxia, that those
 3     indicator of severe metabolic acidosis. That is          3    elements occurred and contributed to his death,
 4     the bicarbonate has been used, that is normally          4    and that they occurred during the struggle?
 5     in the blood that’s what the C02 is, not only            5       A. Yes.
 6     carbon dioxide it’s bicarbonate, but that has            6       Q. All right. Are you able to tell me at
 7     dropped because of acidosis.                              7   what point during the struggle he began to suffer
 8         Q. All right. And what time was that                  8   from acidosis -- let’s take that first?
 9     done?                                                     9      A. No, I don’t know that that’s possible
10         A. 6:32 in the morning.                              10   to say, you know, it’s an evolution. So I mean
11         Q. Again, we’re at the hospital, correct?            11   to say he’s suffering from it, I’m not sure if
12         A. Oh, yes. Yeah. There was nothing that             12   that is a way that -- I mean a doctor can --
13     was done in the ambulance to indicate the blood          13       Q. Well, let me re -- let me re --
14     PH or the oxygen level prior to the arrest.              14       A. -- (inaudible) it’s evolving.
15         Q. Okay.                                             15       Q. All right, let me rephrase it. Can you
16         A. Nothing was done afterwards either.               16   tell me at what point during the struggle Mr.
17         Q. All right. You -- I think you                     17   Arreola began experiencing acidosis?
18     indicated you viewed all of the video footage,           18       A. Began developing acidosis. There
19     correct?                                                 19   again, I don’t know what you mean by
20         A. Yes.                                              20   experiencing?
21         Q. All right. You agree that Hector                  21        Q. Okay. I’ll use your word then, yeah,
22     Arreola resisted arrest, correct?                        22   develop?
23         A. Yes.                                              23       A. It’s an evolution, it’s a process. So
24         Q. And you agree that this was a full                24   it’s not flicking a light switch.
25     blown, all out fight for these officers to regain        25       Q. Right.
                                                                                                   19 (Pages 70 73)   -



                                              Veritext Legal Solutions
800.808.4958                                                                                            770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 22 of 68

                                          Dr. Kris Sperry                          June 3, 2020
             Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                   Page 74                                                        Page 76
          A. And so I can’t tell you at what point                  a drop in his blood PH prior to the time that he
 2     that acidosis began to develop or whether there         2    was brought to, you know, that the officers began
 3     was some element of acidosis, some -- that was at       3    to restrain him and took him to the ground.
 4     least clinically insignificant even immediately         4    Because he had been physically exerting himself,
 S     prior to him being brought to the ground and then       S    you know, running around. I don’t know hiding
 6     the restraint beginning.                                6    behind trash cans and then he was clearly was
 7         Q. Okay.                                            7    agitated so there was increased physical
 8         A. I have no way to know that.                       8   activity. And that, you know, that alone will
 9         Q. And so you can’t -- right, I think I              9   begin to cause someone’s blood PH to drop.
10     understand but I want to make sure. You’re not          10   That’s the physiologic response to exercise is a
11     able to tell me at any point during the encounter       11   reduced -- reduction in your blood PH.
12     that the police officers had with Mr. Arreola,          12       But it’s not critical otherwise none ofus
13     you’re not able to tell me at any point when Mr.        13   would survive, especially those people unlike me
14     Arreola achieved dangerous levels of acidosis,          14   who like to go run marathons. Everyone would
15     correct?                                                15   die, but we can compensate for it. But there’s
16         A. Okay. I mean, it’s kind of hard to               16   -- like I said, some degree of a drop in the
17     answer your question.                                   17   blood PH that is clinically insignificant based
18         Q. Give it a shot.                                  18   upon just exertion.
19         A. Yeah. Well, I’m just thinking out,               19       Q. Okay. So I think I understand what
20     achieving dangerous levels of acidosis.                 20   you’re telling me, is that you can’t tell us at
21         Q. How would you term what I’m driving at           21   any particular point during the struggle when he
22     there and I’m use your terms?                           22   became acidotic or to what level he became
23         A. Well, I think -- I know -- I think I             23   acidotic. You just know that over the course of
24     know what you’re saying but where perhaps it was        24   the struggle you believe that he became acidotic;
25      the level of acidosis became symptomatic. I            25   is that fair?

                                                     Page 75                                                      Page 77
       can’t -- no. I can’t tell you what level or what                 A. More or less. Again, and this is the
 2     point that the acidosis reached the degree where         2   problem with, you know, you’re not a doctor and
 3     I would say it began -- it started impairing him.        3   I’m not an attorney. But the -- as I said,
 4     Although I would say based upon his -- well, his         4   acidosis is a process and when the blood PH drops
 S     behavior and the fact that he wasn’t responding          S   to a certain level, I mean normally yours and
 6     after the officers got off ofhim, and then they          6   mine my blood PH is about 7.44, that’s normal.
 7     sat him up, but he was -- he never -- well, he           7   When the blood PH gets down around 7.2, 7.1 this
 8     stopped speaking, he never spoke again and really        8   will, for the vast majority of individuals this
 9     didn’t react to, you know, any voice commands or         9   will begin interferring with the function of your
10     questions and remained aphasic.                         10   central nervous system.
11         I mean, as Mr. Barnes described it, I think         11       And as I mentioned earlier for adults, most
12     he was acidotic at that point because he was            12   adults cannot survive any episode that drops
13     breathing and was able to oxygenate himself             13   their blood PH below 7.00. The physiologic
14     sufficiently such that there was some degree of         14   disasters are very major and that includes
15     consciousness, but he clearly was impaired and I 15          cardiac arrest. And you may get the heart
16     think acidosis at that point in time had reached 16          started again but other organ damage is, you
17     the level where it was interfering with his      17          know, is what occurs. So I think during the
18     central nervous system capabilities to respond   18          process of the restraint Mr. Arreola developed
19     appropriate.                                     19          acidosis and I think when he was, you know, as I
20        Q. Okay. I think I understand, at that        20          mentioned -- as I said earlier, when he -- the
21     point you believe he was acidotic but you’re not 21          officers finally got off ofhim and they tried to
22     able to say when he became acidotic before that, 22          roll him over and then he was sitting up leaning
23     correct?                                         23          against the legs of one of the officers, but he
24        A. Again, you know, he may -- he quite        24          stopped talking, he stopped responding and at
25     readily could have been developing some level of 25          that point in time I think he had a level of

                                                                                                  20 (Pages 74 77)  -



                                             Veritext Legal Solutions
800.808.4958                                                                                            770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 23 of 68

                                          Dr. Kris Sperry                          June 3, 2020
             Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                    Page 78                                                      Page 80

       acidosis that was critical, I guess is the best                Q. You can tell me but then you go onto
 2     way to put it. That was interferring with his           2   other things.
 3     -- the ability of his central nervous system to         3      A. You know, I mean, I don’t expect you to
 4     operate properly.                                       4   know about and like I said you’re asking -- you
 S         Q. All right. I’m going to use your term            S   ask lawyer questions and I’m not a lawyer.
 6     to try to help me, critical acidosis, that’s what       6      Q. All right. That’s all I can do, I try
 7     you just used, correct?                                 7   to ask good questions but.
 8         A. Yes.                                             8       A. Hey, I’m -- believe me I’m not being
 9         Q. Does that make sense to you that term            9   critical of your questions whatsoever. It’s just
10     critical acidosis?                                     10   what’s that from Cool Hand Luke, it’s the -- what
11         A. Yes.                                            11   we have here is a failure to communicate.
12         Q. For purposes of our conversation, okay.         12      Q. Right.
13         A. Yeah, that’s reasonable.                        13      A. It’s just because we’re different
14         Q. All right. So I get what you’re saying          14   animals.
IS     is that at a certain point there when they, I          15      Q. Yeah. And that’s why I want to make
16     think you said rolled him over, that he had            16   sure I get the right terminology. I think we can
17     critical acidosis, right?                              17   communicate with respect to critical acidosis and
18         A. Yes.                                            18   I think I understand from your testimony that you
19         Q. All right. I just want to make sure             19   believe that Hector Aneola at some point
20     that you’re not testifying as to when he achieved      20   experienced a critical acidosis, but you’rejust
21     that critical acidosis?                                21   not able to tell me at what point during the
22         A. I can’t tell you. Not, well I don’t             22   struggle he experienced that, except to say that
23     know that I can tell you when that was. There          23   at the end there he experienced it; is that fair?
24     certainly is a point in the recording where he         24       A. I mean, I would say at the end because
25     stops talking. I mean he had been saying I can’t       25   he was still breathing, you know, he wasn’t dead
                                                    Page 79                                                    Page 81
       breathe. I can’t breathe. And then he becomes               from compression asphyxia. But he was --
 2     incoherent and moaning and making --                    2      Q. Well, first is my statement fair what I
 3         Q. But--                                            3   said?
 4         A. -- making nonsensical sounds, even               4      A. Yes. Yeah, that -- and I think I’ve
 S     after that he really makes no sounds at all.            S   explained it, you know, in the last few minutes
 6         Q. Right.                                           6   that --
 7         A. So, you know, and now clearly during             7      Q. Yeah.
 8     -- I mean, when that happens that is when he            8      A.   --   he regained breathing so he was able
 9     stops being able to say anything. When he stops         9   to oxygenate and recovered that ability but there
10     verbalizing he was still being restrained with         10   was still something that was impairing his
11     the officers on him, so the level of-- well,           11   ability to neurologically function and increasing
12     oxygen impairment, you know, I can’t tell you          12   and getting more and more problematic to the
13     what is there, but I think the oxygen, inadequate      13   point that he finally had a cardiac arrest. And
14     oxygenation coupled with the low -- the acidosis,      14   that would be --
15     you know, worked together to cause him to be           15      Q. Right.
16     unable to speak. I mean, he --                         16      A. -- when the acidosis that had reached
17         Q. Right. And I get that, I’m trying to            17   some critical level at that point in time.
18     focus though on -- to make sure that you’re not        18      Q. Okay. It could also be the
19     going to tell me that you could look at the video      19   methamphetamine coupled with the exertion,
20     and say I know at any one particular point in          20   correct?
21     this video where he achieved critical acidosis,        21      A. Well, possibly in of itself, but
22     you’re not testifying to that, are you?                22   methamphetamine, yeah. I don’t know that the
23         A. No. I’ve been trying to tell you I              23   methamphetamine alone would have the effect of,
24     can’t, you know, I think it’s -- there’s a             24   you know, what we have really been talking about
25     -- well, they’re physiologic --                        25      Q. But you can’t rule it out, you’ve
                                                                                                   21 (Pages 78- 81)
                                            Veritext Legal Solutions
800.808.4958                                                                                            770.343.9696
      Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 24 of 68

                                           Dr. Kris Sperry                         June 3, 2020
              Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                        Page 82                                                          Page 84
  1    already told me that, correct?                                  say but those deaths rarely. They used to happen
 2        A. No, I can’t rule it out, no.                         2    with some frequency, they rarely happen in this
 3        Q. All right. Now, I think I asked this,                3    country any more because hog tying is -- it’s
 4     but I’m going to ask it a little bit different             4    either outlawed or specifically not part ofthe
 S     way. The same question with respect to this                5    training. Like for instance in Georgia law
 6     critical acidosis, you’re not offering an opinion          6    enforcement officers are not trained to use hog
 7     as to which of the three officers caused the               7    tie position or anything to facilitate a hog tie,
 8     critical acidosis?                                          8   so that really is not done unless they make a
 9         A. No, you asked me that before and my                  9   decision to do it themselves.
10     answer was no, not any officer specifically, no.           10       Q. All right. But you yourself used to
11         Q. Okay. All right. We were speaking I                 11   believe that the hog tie position caused hypoxia,
12     believe about what I termed your second opinion            12   correct?
13      when I did my list of systematic acidosis and             13       A. Yes. That was --
14     hypoxia as a direct resulted of the struggle with          14       Q. And that’s been disproven, correct?
15     the officers, have we covered that opinion?                15       A. Yeah, I think, you know, reasonably
16        A. Ithinkso.                                            16   enough, yes.
17        Q. Okay.                                                17       Q. All right. And that was done in
18        A. Yeah. No, I think so. Actually I                     18   -- back in the late 90’s?


19     think I’m fairly satisfied with, you know, you’ve          19       A. Yes.
20     asked me the relevant questions and I’ve answered          20       Q. Proved that.
21     them. Yeah, I think so.                                    21       A. Yeah.
22        Q. Right. Right. Are you aware of any                   22       Q. And are you -- do you also agree that
23     studies or any research that supports an opinion           23   it has been studied by Dr. Newman and by Dr. Chan
24     that being in a prone position with weight on a            24   and others that applying a weight to the back of
25     suspect’s back can lead to hypoxia or acidosis,            25   a person in a prone position also does not result
                                                        Page 83                                                            Page 85
 I     specifically any research or studies?                           in any evidence of hypoxia or hypoventilation, do
 2         A. Well no, I am -- I kind of know what                2    you?
 3     you’re asking about. There’s immediately -- you            3        A. Yes.
 4     know, there is research I know that Dr. Newman             4        Q. Do you agree with that?
 5     has been involved in where, you know, he tried to          S        A. Yes.
 6     experimentally recreate just the scenario you’re           6        Q. And that was shown back in the early
 7     talking about and it did not result in, I think            7    2000’s?
 8     hypoxia or acidosis. But, you know, that’s the              8       A. Yeah, I think that’s right.
 9     --well, so yes. I’m aware of studies like that              9       Q. You also are familiar that a few years
10     that have been attempted at least to recreate as           10   later by applying an additional weight of up of
11     much as possible the scenario.                             11   up to 225 pounds to the back of a person in a
12         Q. All right. So while you mention that                12   prone position that also did not result in
13     and while we’re on it, I was going ask you                 13   ventilation sufficient to cause any asphyxia; do
14     questions with respect to the progression of this          14   you agree with that?
15     area, with respect to the studies, so I might as           15      A. Yeah, based upon their experimental
16     well do that now, You yourself believe that the            16   design, yes.
17     prone position, known as the hog tie position,             17      Q. All right. And you don’t have any
18     does not result in reduced oxygenation or                  18   quarrel with their experimental design, do you?
19     ventilation, correct?                                      19      A. No, they were doing the best they
20         A. Well, I would say for most normal -- I              20   could, you know, without killing someone and
21     don’t even know how you define normal, yeah, non-          21   obviously not, you know, not doing such an
22     obese, you know, non-impaired people, usually the          22   experiment on someone who is impaired in some
23     prone hog tie restraint, you know, does not at             23   other way. But, you know, it was -- they were
24     least result in injury or sudden death. Having             24   doing the best that they could with the
25     said that I mean -- well, I don’t know what to             25   limitations that we have.

                                                                                                        22 (Pages 82 85)    -



                                                Veritext Legal Solutions
800.808.4958                                                                                                  770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 25 of 68

                                          Dr. Kris Speny                          June 3, 2020
             Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                         Page 86                                                           Page 88
          Q. Okay. And you’re not aware of any                           any point during the struggle how much Hector
 2     research or any studies anywhere that suggest                2    Aneola’s oxygen was decreased?
 3     that a weight to the back of a suspect in the                3       A. No.
 4     prone position causes any asphyxia, hypoxia,                 4       Q. Are you able to tell me at what point
 5     hypoventilation or other symptoms, correct?                  5    during the struggle did he suffer from decreased
 6        A. Yeah. I’m not aware of any                             6    oxygen?
 7     experimental studies that have been done, that                7      A. Again, I don’t -- again it’s -- I’ve
 8     have been able to show that.                                  8   got to give you the same answer as I did with the
 9        Q. Okay. You have not done any studies in                  9   acidosis, but it’s a process rather than
10     that regard, have you?                                       10   something immediate. Now, I think it’s
11        A. Oh, no. I have not conducted                           11   reasonably evidence that there was not, for
12     experiments along those lines, no.                           12   instance obstruction of his airway which would
13        Q. All right.                                             13   mean that the hypoxia would be very rapid. So I
14           MR. CLARK: Can we take just a couple                   14   would say there is an evolution of an element of
15        minute break, Mark, is that okay?                         15   hypoxia that is, you know, superimposed upon the
16           MR. POST: Let’s go off the record for                  16   acidosis itself and contributing to the overall
17        second a second.                                          17   effect.
18                OFF THE RECORD.                                   18       Q. All right. Incidentally if someone
19                  ON THE RECORD.                                  19   suffers from a cardiac arrest can that cause them
20     BY MR. CLARK:                                                20   to have trouble breathing?
21         Q. Doctor, we have had a few difficulties                21       A. That’s odd. I mean, if someone suffers
22     at length in this a little bit, but that’s not               22   a cardiac arrest then they pretty much stop
23     really why it’s lengthen. But mainly me, it’s                23   breathing.
24     going a little bit longer than I thought it                  24       Q. Okay. But during the course of the
25     would, we can keep going through the lunch hour 25                cardiac arrest could they experience difficulties
                                                          Page 87                                                            Page 89
      which I would prefer but I want to do whatever                     breathing?
 2    you prefer.                                                    2      A. Okay. I was trying to think of a way
 3            OFF THE RECORD.                                        3   to answer this that may be easier.
 4            OFF THE RECORD.                                        4      Q. Okay.
 5    BY MR. CLARK:                                                  5      A. So when someone has a cardiac arrest
 6      Q. So let’s go back on the record.                           6   the brain has about 10 to 12 seconds of oxygen as
 7    Doctor, we were talking about your opinion that                7   reserve before someone lapses into
 8    at some point during the struggle Mr. Arreola                  8   unconsciousness. Now, prior to the cardiac
 9    experienced what we are terming critical                       9   arrest someone may complain of trouble breathing,
10    acidosis?                                                     10   shortness of breathe depending on, you know, what
11        A. Yeah.                                                  11   is evolving and how it, you know, how it is
12        Q. What in your opinion caused the                        12   evolving and progressing. And after the heart
13     critical acidosis in Hector Arreola?                         13   has completely stopped, they said there is
14        A. The physical exertion before the                       14   consciousness for about 10 to 12 seconds and
15     struggle, the struggle and the restraint, some               15   sometimes people will say I can’t breathe and
16     element of hypoxia or inadequate oxygen exchange             16   then they fall over or sometimes they just drop
17     during the course of the restraint and I think               17   without, you know, any warning whatsoever.
18    those are, you know, those are the main elements,             18      So I mean, the right answer is it depends
19    yes.                                                          19   but usually, I mean trouble or difficulty
20        Q. Okay. And so those elements you’ve                     20   breathing is not something that proceeds a
21    just listed, would you say that all of those                  21   cardiac arrest unless it’s again a process that’s
22     taken together is what caused the critical                   22   leading into this, say a pulmonary embolism that
23     acidosis?                                                    23   results in a decreased ability to get oxygen into
24        A. Yes.                                                   24   the blood and causes well, obvious trouble
25        Q. All right. Are you able to tell me at                  25   breathing for sometimes minutes or even an hour

                                                                                                         23 (Pages 86         -   89)
                                                    Veritext Legal Solutions
800.808.4958                                                                                                    770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 26 of 68

                                            Dr. Kris Sperry                         June 3, 2020
               Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                   Page 90                                                          Page 92
       or two before the person reaches a point where             that, no, there is no way to know.
 2     they have a cardiac arrest.                           2        Q. Is it your opinion that Hector Arreola
 3        So depending upon the nature of what you’re        3    had a reduction in ventilation that caused his
 4     speaking about, there are some conditions like        4    hypoxia?
 S     heart failure, pulmonary edema where the person       5        A. I think that that’s -- yes. I would
 6     will experience shortness of breath or even a         6    say that that is -- I mean, his ventilation
 7     long period of time before they have a cardiac        7    capacity, not the ventilation frequency. But I
 8     arrest but hopefully there is medical                  8   think his capacity to inspire -- in fact, I think
 9     intervention before that.                              9   you said that one of the things that he said was
10         Q. All right. Do you know how much oxygen         10   I can’t breathe in which is rather interesting.
11     Hector Arreola needed to consume in order to          11   So he was exchanging oxygen -- exchanging air but
12     survive?                                              12   it was being impaired by the, you know, weight of
13         A. No, I’m not sure that’s an answerable          13   the officers on his chest. Such that he was
14     question.                                             14   experiencing a decrease in oxygen in his blood,
15         Q. Okay. Do you know, for instance how            15   yet not enough to render him unconscious but he
16     many liters per minute of oxygen Hector Arreola       16   physiologically could perceive it and had the
17     needed in order to survive?                           17   feeling that he couldn’tbreathe.
18         A. Well again, I don’t know that that’s an        18       Q. But you cannot tell me to what extent
19     answerable question, because it’s not -- that’s       19   his capacity was decreased, can you?
20     kind of not how it -- that’s not how it works. I      20       A. No. No.
21     mean, how many liters per minute, that’s not          21       Q. All right. This is probably going to
22     -- as I’m hearing it that’s not answerable.           22   be a poorly worded question, okay. So I’ll give
23     That’s not a question that I think is -- there is     23   it that preface so you can be ready. But what in
24     the ability to answer that.                           24   your opinion was the real culprit here that
25         Q. Okay. So you don’t have an answer for          25   caused the death, was it the acidosis or the
                                                   Page 91                                                          Page 93
       that?                                                  1   hypoxia?
 2        A. No,Imeanhedid--                                  2      A. I think -- well, okay. That’s why, you
 3        Q. Okay.                                            3   know, I worded my opinions in the way that I
 4         A. -- he didn’t asphyxia, we have covered          4   worded them. Now, having said that, I mean, I
 S     that ground already. I think this is -- you’re         5   think that if he had not developed the acidosis
 6     -- you’re really get back into that area, he did   6       that he developed, then whatever hypoxia he
 7     not asphyxia. He did not die specifically          7       sustained during the course of the restraint, you
 8     because he did not have enough oxygen, okay.       8       know, I’ve said this already once the restraint
 9         Q. Okay. All right. Fair enough. So with       9       stopped he clearly was breathing. And he was
10     respect to the hypoxia, hypoxia means a decreased 10       breathing as far anyone could tell normally, but
11     oxygen, correct?                                  11       his level of consciousness -- who’s off to the
12         A. Yes, decreased oxygen, you know, in the 12          -- someone is waving their hand at you or it’s


13     blood, yes.                                       13       the person that’s passing you the questions, it’s
14         Q. All right. Decreased oxygen in the         14       just distracting. Anyway --
15     blood?                                            IS           Q. Me?
16         A. Yes.                                       16           A. Yeah.
17         Q. Do you know how much Hector Aneola’s 17                 Q. I’m sorry, were you talking about my
18     oxygen was decreased in his blood?                18       partner here?
19         A. No, there is not a way to know that        19           A. Yeah, yeah. There is a hand waving
20     unless pulse oximeter had been put on his finger  20       over the screen.
21     at the time when the paramedics first got to him, 21           Q. Oh, okay. Sorry about that.
22     when he, you know, as they were --just before or 22            A. He got in the camera, that’s okay.
23     when they loaded him onto the gurney. I mean,     23       Because I’m looking at you and it was distracting
24     that at least would have given us an idea of his  24       me. So anyway the culprit, he did not
25     oxygen saturation at that point. But beyond       25       asphyxiate, otherwise I think we would -- I’ve

                                                                                                   24 (Pages 90       -   93)
                                           Veritext Legal Solutions
800.808.4958                                                                                              770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 27 of 68

                                          Dr. Kris Sperry                          June 3, 2020
             Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                        Page 94                                                      Page 96
 1     said already if he had truly asphyxiated he would               caused the acidosis, I think I understand that.
 2     have been dead, you know, dead right there                 2    But just having weight on a suspect’s back does
 3     basically. But once the restraint stopped and he           3    not in and of it cause acidosis, right?
 4     was -- well, you know, he was rolled over or sat           4        A. It shouldn’t. If that is the only
 S     up, he clearly, you know, was neurologically not           5    thing -- I mean simply having someone down and
 6     right, but that was not appreciated.                       6    putting weight on their back, you know, it depend
 7         So, but he was breathing so I think his                7    on how much weight you’re talking about. But,
 8     oxygen -- oxygenation probably came back to                 8   you know, all that we know is experimental data
 9     normal because he was breathing adequately and,             9   that was done on, you know, normal human being
10     you know, did not have any other diseases,                 10   and that’s all I can say. And attempts have been
11     anything that would effect his ability to                  11   made to try to duplicate these scenarios that
12     oxygenate. He didn’t have emphysema or anythin             12   occur and that it result in an unexpected death.
13     like that.                                                 13       Q. Okay.
14         So there was something else that was                   14       A. So alone and of itself-- well, like I
15     resulting in the impairment. And, you know, I’ve           15   said, it depends on how much weight you, you
16     talked about the acidosis already. I tnean I               16   know, you put on someone but I mean, that’s
                                                                  17   -- it’s kind of not a good question altogether,
17     think that was -- that had developed and
18     progressed to the point where even though he was           18   but I know what you’re trying to say.
19     exchanging air adequately after the restraint was          19       Q. Another bad question for Mr. Clark.
20     terminated, he, you know, that wasn’t enough to            20       A. That’s good, see you’ve --
21     just to revert him back to normal, there was               21       Q. All right. I’ll ask it this way. I’ll
22     something else going on.                                   22   ask it this way then to make it maybe a good
23         Q. Okay.                                               23   question. The weight that was applied to Hector
24         A. Progressing.                                        24   Arreola’s back in this case is not what caused
25         Q. Was the acidosis in your opinion the                25   the acidosis, correct?
                                                        Page 95                                                     Page 97
       primary cause of the death?                                           A. Okay. Not alone and in and of itself,
 2        A. Well, you see I’m just thinking -- I                  2   no.
 3     mean, it’s like -- I guess I said, as I said a              3         Q. It was the struggle?
 4     bit ago, if the only thing that had developed               4       A. Yeah. The, you know, the struggle and
 5     during the course of his restraint was some                 S   what I talked about, the exertion before, you
 6     degree of hypoxia, once, you know, we -- well,              6   know, the stress related to that, the restraints,
 7     once the restraint was stopped he would be                  7   and the stress related to that. And, you know,
 8     breathing normally. So I mean, the acidosis,                8   I’ve said I cannot exclude the methamphetamine a:
 9     something else was intervening to result his                9   an element that overall resulted in, you know,
10     continual deterioration. But everything                    10   excitatory stimulation and the progression of
11     -- again, everything has to be taken, you know,            11   acidosis as well. So all these things have to be
12     as a pathologist I mean, I think you can tell we           12   taken in.
13     don’t parse things out. This is why it’s a                 13       Q. While you’re on that let me jump over
14     combination of all these things together, you              14   to my questions that I had about excited
15     know.                                                      15   delirium.
16        Q. Okay.                                                16       A. Sure.
17        A. So I mean, you say if the restraint                  17       Q. Do you believe that Hector Arreola
18     never had occurred then, you know, the acidosis            18   suffered from excited delirium?
19     probably wouldn’t have occurred either. So the             19       A. No.
20     restraint -- well, that’s why we word things in            20       Q. You don’t?
21     the way we that we do, is combining --                     21       A. No.
22        Q. Right.                                               22       Q. All right. You agree with me though
23        A. -- all these elements together.                      23   that excited delirium can result in a sudden
24        Q. Okay. And I think -- I don’t want to                 24   death, correct?
25     go back over the ground with respect to what               25       A. Of course.

                                                                                                       25 (Pages 94 97)-



                                              Veritext Legal Solutions
800.808.4958                                                                                               770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 28 of 68

                                            Dr. Kris Sperry                          June 3, 2020
               Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                       Page 98                                                              Page 100
          Q. All right. And you would agree that                        temperature that’s often severely increased. And
 2    the symptoms of excited delirium are things such              2   I did not see anything in any of the records that
 3    as psychotic behavior?                                        3   described that he was sweating more intensely,
 4        A. Yes.                                                   4   you know, by anyone and also when he got to the
 5        Q. Right?                                                 S   hospital I think medical records showed that his
 6        A. Yes, you could include that.                           6   temperature was actually low. It was something
 7        Q. Hallucinations?                                        7   like 23 point something degrees centigrade. I
 8        A. Yes.                                                   8   saw that in one of the records.
 9        Q. Being insensitive to pain,                             9       So he was really hypothermic. Well, and
10     insensitivity to pain?                                      10   with the presence of methamphetamine I think as I
11        A. Yes.                                                  11   said a minute ago, the effects of methamphetamin
12        Q. Super human strength?                                 12   overlap to a great degree the syndrome and
13        A. Yes. It’s a funny word but that’s was                 13   definition of what excited delirium consists of.
14     what we kind of used, yeah. The strength                    14       Q. Okay. Bear with me --
15     apparently above and beyond what someone normally           15       A. Sure.
16     could exert, yes.                                           16       Q. -- a second here. I don’t know that I
17        Q.   Not following the commands of police?               17   had it. I don’t have a paper copy so I got to
18         A. Yeah. That’s a poor -- because it’s                  18   look on the computer here real quick. Do you
19     nonspecific but, you know, that’s often included            19   agree that based on what the officer saw, based
20     in the milieu, the syndrome anyway that is used,            20   on what Dudley and Aguilar specifically saw whe
21     that’s called excited delirium.                             21   they first approached Mr. Arreola, that he was
22         Q. Okay. And methamphetamine use increase               22   exhibiting signs that indicated that he was at a
23     the risk ofexcited delirium, correct?                       23   heightened risk for sudden death if a violent
24         A. Yes. It does, you know, if--                         24   struggle were to ensue?
25         Q. All right.                                           25      A. Okay. I know what you’re asking,
                                                         Page 99                                                            Page 101
           A. Yeah, methamphetamine abuse can                           because they had reached the conclusion when they
 2     sometimes lead to the development of the excited             2   first encountered him that he should be seen by a
 3     delirium syndrome, yes.                                      3   psychiatrist, he needed medical evaluation. And
 4         Q. All right. And you agree that Hector                  4   that this was something a mental illness perhaps
 S     Arreola had all of those symptoms that we just               5   or perhaps the effects ofdrugs, you know, drug
 6     went through? Would you agree with that?                     6   intoxication of some sort. You know, and with
 7         A. Yes. I don’t know about super human                   7   that, you know, I think that to me was sufficient
 8     strength but, you know, I have no disagreement               8   enough information -- well, I mean I think they
 9     with Officer Aguilar saying that this was, you               9   were thinking the right things. That’s, I
10     know, the most intense struggle that he had ever            10   probably said think too many times. But they
11     had. So, you know, Mr. Aneola was certainly wa:             11   were -- that -- those conclusions on their part I
12     struggling, fighting. You know, he was resisting            12   think were accurate and appropriate.
13     very significantly. I have no problem with that.            13      And so in the broadest sense their
14         Q. Okay. So tell me then why you believe                14   observation of Mr. Arreola at that time
15     that Mr. Arreola did not suffer from excited                15   hypothetically can increase the likelihood that,
16     delirium?                                                   16   you know, he -- Mr. Arreola could experience a
17         A. All right. Other elements of excited                 17   sudden death at some point or another.
18     delirium -- well, I’ll preface this, the problem            18      Q. And that sudden death could be due to
19     that exits is excited delirium is a syndrom which           19   excited delirium, correct?
20     is a combination of different things that when              20      A. Oh, if excited delirium, you know,
21     they occur together generally result in what is,            21   ultimately developed yes, it could be.
22     you know, has been given the name of excited                22      Q. All right. And two risk factors that
23     delirium.                                                   23   contribute to excited delirium are the
24         Other things are -- that are usually seen               24   combination ofdrug use and mental illness or
25     are profuse sweating, and also an increased body            25   paranoia, correct?

                                                                                                        26 (Pages 98         -   101)
                                               Veritext Legal Solutions
800.808.4958                                                                                                    770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 29 of 68

                                         Dr. Kris Sperry                          June 3, 2020
             Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                          Page 102                                                   Page 104
          A. Well yeah. Mental illness, I mean,                      1    think it, you know, it clarified to me a great
 2     those are the two broad scenarios that excited                2    deal of, you know, what he saw and what he did at
 3     delirium is known to occur, and that is                       3    the time. He recognized that Mr. Arreola
 4     underlying mental illness and then -- which of                4    -- there was something wrong with Mr. Arreola,


 S     course is broad but it’s mentioned as broad, and              S    that as he was not responding to questions, he
 6     drug use whether illicit drug use or something                6    really wasn’t moving, he was breathing. Thei’e
 7     other -- whether there are prescription drugs                 7    was -- there was some sluggishness of pupils but
 8     that are used therapeutically that evolve or                  8    that was hard to ascertain there in the, you
 9     cause the excited delirium syndrom to evolve.                 9    know, where Mr. Arreola was.
10     But yes, drug use and mental illness broadly are              10      Once they got him into the ambulance they
11     the two categories of risk factors ifyou will,                11   began looking at him, but I don’t think they
12     that can contribute to the evolution and                      12   appreciated, you know, what, you know, that
13     development of excited delirium.                              13   something was wrong until he had sustained a
14        Q. And the reason you believe Mr. Arreola                  14   cardiac arrest. At which point -- well, they had
15     did not suffer from excited delirium was because              15   gone beyond the point where there was anything
16     of the no evidence of profuse sweating and no                 16   that could be done other thanjust start CPR.
17     increased temperature; is that correct?                       17       Q. All right. So I’m not sure I’m
18        A. Yeah. Those are at least the two                        18   following what your criticisms of the EMS are,
19     objective things that I think count against                   19   but what did they do wrong?
20     excited delirium here.                                        20      A. All right. Well, they didn’t obtain
21        Q. Is there anything else that you believe                 21   any vital signs that are recorded until he had
22     indicate that he was not experiencing excited                 22   really arrested. And so they did not know what
23     delerium?                                                     23   his condition was prior to his cardiac arrest.
24        A. I think that’s really it.                               24   And I think had they obtained, you know, tried to
25         Q. Okay. You don’t -- again you don’t                     25   obtain a blood pressure -- well, it would have
                                                          Page 103                                                    Page 105
      rule out excited delirium, do you?                                  been a blood pressure to some extent, and an
 2         A. Oh, I don’t know about ruling it out,                   2   oxygen saturation, excuse me, they would have
 3    it’s not a conclusion I would have reached here.                3   been able to figure out or ascertain very rapidly
 4    And, you know Dr. Darrisaw did not reached that                 4   that Mr. Arreola was in extreme risk.
 5    neither in her conclusion and, you know, she                    5       Q. All right. And you believe that as you
 6    thought that the death was due to methamphetamine               6   put in your report that had they done that they
 7    toxicity. And what she relied upon I think is a                 7   would have been able to have corrected the
 8    different issue but, you know, she herself did                  8   situation; is that right?
 9    not reach that conclusion either. And I think                   9       A. Possibly. I mean, they at least would
10    from a limited -- well, I don’t think that she                 10   have know that there were physiologic
11    had all the information that she really needed to              11   abnormalities, you know, going on and they could
12    have. But none the less, you know, I can see in                12   have instituted pretty -- and even, well radioed
13    the absence of knowing the sequence of events                  13   ahead to -- radioed the hospital. I mean,
14    that occurred, calling this a methamphetamine                  14   relayed all this information and started at least
15     toxicity death would not be inappropriate.                    15   administering oxygen if nothing else and probably
16        Q. All right. And we’re going to get to                    16   an IV, they could put an IV in.
17     that in a minute, so let me hold that one. Let’s              17       Q. Okay.
18     move to the third opinion which is your                       18       A. Give him drugs.
19     criticisms of the EMS personnel, okay.                        19       Q. Other than the vitals that should have
20         A. Yes.                                                   20   been taken sooner, is there anything else that
21         Q. Why don’t you just tell me what they                   21   you believe that they did wrong?
22     are. What are your criticisms of the EMS?                     22       A. Those are the only things. Well, their
23         A. Well, when they first arrived at Mr.                   23   initial assessment again, that Mr. Arreola was
24     Arreola’s side, and I can say that, you know,                 24   not normal and he was not answering questions,
25     once I read through Mr. Barnes’ deposition I                  25   but at least he was breathing. And, you know,

                                                                                                     27 (Pages 102 105)  -



                                                 Veritext Legal Solutions
800.808.4958                                                                                                 770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 30 of 68

                                         Dr. Kris Sperry                         June 3, 2020
            Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                   Page 106                                                            Page 108
       they would have to, I think obtain more                     sentences and it says, “At some point during the
 2     information from vital signs in order to               2    transfer Mr. Arreola’s condition abruptly
 3     ascertain that there were problems. And so, you        3    deteriorated into a, quote, possible
 4     know, I wouldn’t expect them to initiate some          4    cardiac/respiratory/trauma arrest,” unquote.
 5     treatment without objective information that told      S       Q. All right, I see that.
 6     them, you know, what they should do.                   6       A. Yeah. That’s what’s in their report.
 7        Q. Do you believe that the actions of the            7   I mean, I think that reflects that he had a
 8     EMS personnel or the omission of action by the          8   cardiac arrest and they didn’t know what it was
 9     EMS personnel contributed to Hector Arreola’s           9   from. Now of course, that verbiage was
10     death?                                                 10   generated, you know, afterwards but they, you
11        A. You know, that’s an excellent question.          11   know, he had a cardiac arrest and they did not
12        Q. It’s a good one.                                 12   know why.
13        A. Excuse me, Mr. Arreola was going to              13      Q. Gotopage4.
14     have a cardiac arrest, I mean, realistically I         14      A. Okay.
15     think that was going to happen at some point.          15      Q. And go to the fourth bullet point down
16        Q. All right. But you believe that EMS              16   from the top.
17     possibly could have prevented that from                17      A. Okay.
18     happening?                                             18       Q. And the, you know, like third -- like
19        A. I think possibly, yes. They would have           19   second sentence, this was apparently completely
20     had information that they could, you know, they        20   unanticipated by the EMS personnel, as their
21     could then rely upon to try and institute some         21   report also includes a possible traumatic origin
22     treatment right there. I mean, giving him a            22   for the arrest?
23     injection of bicarbonate would have helped             23       A. Yes.
24     alleviate the acidosis pretty quickly. But, you        24       Q. I didn’t understand that sentence, so
25     know, at least   --                                    25   if you could just explain that to me, please.

                                                   Page 107                                                            Page 109
          Q. Right.                                                   A. Oh, I guess it’s actually just kind of
 2         A. -- could have been seen by whatever              2   what I just said, better. Mr. Arreola had a
 3     rhythm he had, whatever cardiac rhythm was              3   cardiac arrest and they did not know why. And,
 4     present they did not know until he had pulseless        4   you know, they did not know the mechanism behind
 S     electrical activity. I mean his heart had               5   why he had a cardiac arrest. And so that’s why I
 6     stopped.                                                6   think the verbiage that I quoted, it’s actually
 7         Q. All right. In your report you                    7   quoted directly from their report, that I put on
 8     indicated that their report, I think you’re             8   page 2 of my report. Their report says, quote,
 9     talking about the EMS report, includes a possible       9   possible cardiac/respiratory/trauma arrest.
10     traumatic origin for the arrest; do you remember       10       In other words, they did not know why at
11     that?                                                  11   all. And not knowing they concluded -- it was
                                                              12   -- traumawas include in the differential because
12         A. Where are you finding that?
13         Q. Yeah, let me see if I can find it,              13   they had no idea what caused it.
14     because I didn’t understand that sentence. And         14       Q. What do you mean by possible traumatic
15     now you’re going to ask me to find it, so I’ve         15   origin?
16     got to find it.                                        16       A. Well, I mean that’s -- that somehow
17         A. Oh, yeah. It says possibly cardiac, I           17   Mister -- I mean, you’re asking me as to why I
18     quoted possible cardiac respiratory trauma             18   think that they put, you know, trauma as part of
19     arrest. That was -- I’m sorry, that’s on page 2        19   the differential ofwhat he had?
20     in the center paragraph. Do you see that?              20      Q. No, I’m asking you what do your words
21        Q. I don’t.                                         21   mean. What does traumatic origin mean in your
22        A. The paragraph according to the EMS               22   report?
23     record.                                                23      A. Oh, traumatic origin as, you know,
24        Q. Yeah, I see that.                                24   something like a-- I’m just trying to think of
25        A. Okay. Go down about five or six                  25   --   oh, an injury that resulted in internal

                                                                                                     28 (Pages 106      -   109)
                                            Veritext Legal Solutions
800.808.4958                                                                                                      770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 31 of 68

                                          Dr. Kris Sperry                         June 3, 2020
             Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                    Page 110                                                        Page 112
       hemorrhage, saying in loss of blood such that he           1    and what their initial conclusions were. Calling
 2     had a cardiac arrest. A rib, a fractured rib               2    for EMS was completely appropriate, absolutely.
 3     that had punctured through the heart, that’s the           3        Q. All right. So is it your point that
 4     kind of, you know, acute traumatic event that              4    they just should have been more urgent about
 5     could resulted in a cardiac arrest.                        S    their call for EMS?
 6         Q. All right. I think I’ve got it. Okay.               6        A. Well, I think as the situation in their
 7     Let’s move onto opinion number 4 that I listed in          7    handling, in their interaction with Mr. Arreola
 8     the very beginning. And that was that your                 8    changed, then I think the -- or having EMS,
 9     opinions that the police officers delayed the               9   excuse me, respond more rapidly or even be on
10     treatment by the EMS personnel.                            10   scene if they were going to try to restrain Mr.
11        A. Yes.                                                 11   Arreola would have been -- well, I think that
12        Q. All right. And did -- and you have                   12   would have made a--possibly made a difference.
13     that opinion; is that right?                               13       Q. Do you agree with me that Hector
14        A. Yes.                                                 14   Arreola was conscious and alert when the EMS
15        Q. All right. Tell me what did they do                  15   started treating him, correct?
16     that delayed it?                                           16       A. When they started what?
17        A. Well, they -- I think fundamentally                  17       Q. When the EMS personnel started treating
18     they did not understand that Mr. Arreola was               18   Mr. Arreola he was conscious and alert?
19     -- well, even as you’ve kind of asked a little             19      A. Oh, okay. Well, the assessment was he
20     bit ago, I mean, potentially at risk for a sudden          20   was conscious which I agree with. Him being
21     cardiac arrest or complications of the, you know,          21   alert I think was much more difficult to
22     whatever the problem was that was causing his              22   appreciate because I don’t -- he was not
23     mental abnormalities. In fact, they concluded              23   neurologically normal. He was not responding to
24     initially, as I said earlier that he possibly had          24   questions and was actually not saying anything at
25     a mental illness or was under the influence of             25   all. He was not unconscious, but so he was
                                                       Page 111                                                      Page 113
      some drugs. And knowing that or having those                     conscious, but I think the initial assessment
 2    -- having those initial conclusions then he would            2   that he was alert was -- was not correct.
 3    be at risk for other profound complications that             3      Q. Okay. Is there anything else about the
 4    could arise and, you know, they -- when they                 4   actions of the police officers with respect to
 5    radioed, initially radioed for EMS they                      S   delaying medical treatment that you intend to
 6    communicated -- it was communicated that they did            6   offer an opinion about?
 7    not need, you know, lights or siren and it was               7      A. No, I don’t think so.
 8    routine and even later on when they communicated             8      Q. All right. All right. The last ten
 9    it with dispatch they still classified this as               9   minutes.
10    routine.                                                    10      A. Would you just give me a second, I just
11        In other words, there was no sense of                   11   want to get another bottle of water from my
12    urgency that was passed on to have EMS get there            12   fringe.
13    faster. So I think if EMS had gotten there, well            13      Q. Take your time.
14    sooner-- I mean, even if perhaps ifthey had                 14      A. Thirty seconds.
15    gotten there before the restraint every started,            15      Q. Yes, sir.
16    you know, who knows, that comes into an area that           16               OFF THE RECORD.
17    I can’t tell you. But at least at no time was               17               ON THE RECORD.
18    the urgency of Mr. Arreola’s physical situation             18   BY MR. CLARK:
19    appreciated.                                                19      Q. We’re back on the record. So now this
20        Q. Well, would you not agree that police                20   leads me to the last opinion, which as I
21    officers that called for EMS prior to even                  21   understand it is your opinion that the manner of
22    effectuating an arrest were being diligent in               22   death on the, I guess the death certificate
23    getting medical care for the suspect?                       23   should be listed as homicide; is that correct?
24        A. Yes. I think at that in point in time                24      A. Yes.
25    they supplied what they, you know, what they saw            2S      Q. All right. And the -- let’s see, let
                                                                                                  29 (Pages 110- 113)
                                               Veritext Legal Solutions
800.808.4958                                                                                               770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 32 of 68

                                          Dr. Kris Sperry                         June 3, 2020
             Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                    Page 114                                                    Page 116
       me just introduce that, the death certificate.          1    means specifically that the action or actions of
 2     Bear with me, here it is. Well, I guess it’s            2    another person or others caused or contributed to
 3     going to be on the -- what you’re quarreling with       3    the death of someone, that’s it. Homicide does
 4     I suppose is on the autopsy report; is that             4    not mean murder, manslaughter, does not -- for us
 5     right?                                                  5    to utilize the term homicide does not imply
 6        A. Yes. Yeah. I’m not quarreling but                 6    negligence, it carries none of those associations
 7     that’s what I’m commenting on, yes.                     7    whatsoever. It just means that again, as I said
 8         Q. Okay. Yeah, I probably shouldn’t have            8    the action or actions of someone else or other
 9     used that word. By the way, do you know -- Dr.          9    people caused or contributed to the death, you
10     Danisaw, did she work for you when you were at 10            know, in some way or percentage or some degree.
11     -- when were you were at the GBI?               11               Q. All right. And so if a person dies
12         A. Absolutely. I actually had a hand in     12           while in police custody, a suspect dies while in
13     training her. She was the first forensic fellow 13           police custody, do you always declare the manner
14     we had in 2000 and I hired her. So yes, I know  14           of death in those circumstances as being a
15     Dr. Darrisaw very well.                         15           homicide as opposed to an accident?
16         Q. Good deal. She’s a good doctor; isn’t    16               A. Well, no. It’s -- I think as you
17     she?                                            17           should be able to see, much of it is
18         A. Yes, she is.                             18           circumstantial, in the sense that if someone is
19            MR. CLARK: Rusty, do you know what       19           being -- they’re transported from, you know, one
20         exhibit number we’re on?                    20           place to another in the back of a police car and
21            COURT REPORTER: All right. Number 5 21                when they get to wherever the destination is and
22         Jim.                                        22           they’re dead, then that doesn’t necessarily
23            MR. CLARK: So this one should be         23           -- depending on what’s found at the autopsy for


24        number 5?                                            24   instance, that doesn’t necessarily mean that the
25           COURT REPORTER: Correct.                          25   actions of officers or anyone else caused or
                                                   Page 115                                                     Page 117
       BY MR. CLARK:                                            1   contributed to the death. So it’s really based
 2         Q. All right. So I’ll introduce Dr.                  2   upon the nature of the events and the
 3     -- Exhibit S which is the autopsy report. Do you         3   circumstances.
 4     see that?                                                4       Just kind of the opposite extreme would be
 S         A. Oh, I mean, I have the autopsy in front           S   if a police officer shoots someone in the line of
 6     me, so.                                                  6   duty who is, you know, welding a gun and firing
 7         Q. All right. Well, that’s fine. So you              7   at people, we classify those as homicides. But
 8     use yours. So the part of the autopsy report             8   again that just simply means that the actions of
 9     that you’re commenting on is where?                      9   the officer resulted in the death of someone
10         A. This is not --                                   10   else. But it carries no legal interpretation
11         Q. Page6or7?                                        11   whatsoever.
12         A. Page 6, the opinion/summary.                     12      So it’s -- but that-- and that terminology
13         Q. All right.                                       13   or this, what I’m describing in relationship to
14         A. And actually the summary of findings of          14   events such as Mr. Arreola’s death or his death
15     pathologic diagnoses and then the manner of             15   specifically, there was clearly a struggle and
16     death.                                                  16   restraint by, excuse me, the officers. And the
17         Q. And your comment is that the manner of           17   -- I don’t know at least from Dr. Darrisaw’s


18     death should be listed as homicide; is that             18   report and what she’s written in her opinions, I
19     right?                                                  19   don’t think she was aware of that, because again
20         A. Yes.                                             20   she knows what she’s doing but the convention
21         Q. And by saying homicide, you know, that           21   that, you know, that has been used-- well, among
22     word means that -- well, you tell me what does it       22   medical examiners across the country, as well as
23     mean if it’s a homicide versus an accident?             23   at the GBI was that the proper characterization
24        A. Sure. A homicide means is a very                  24   or the proper manner of death classification
25     sterile terminology to medical examiners and it         25   would be a homicide, because it’s the multi-

                                                                                               30 (Pages 114- 117)
                                             Veritext Legal Solutions
800.808.4958                                                                                            770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 33 of 68

                                         Dr. Kris Sperry                          June 3, 2020
            Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                Page 118                                                   Page 120
 1     factorial element we have been talking about.                 MR. POST: Doctor, don’t leave. I’ve
 2        Q. All right. So just so I’m clear,             2       got a couple of things I need to ask just to
 3     classifying the manner of death as homicide does   3       follow up, if that’s okay, Jim.
 4     not mean that any law enforcement officer did      4          MR. CLARK: Sure. He’s your witness,
 5     anything wrong, correct?                           S       but go ahead. Sure.
 6        A. Absolutely.                                  6               DIRECT EXAMINATION
 7        Q. All right. And if a-- if for instance        7   BY MR. POST:
 8     an -- officers are attempting to effectuate an     8       Q. Yeah. Just because I had some trouble
 9     arrest on a suspect and that suspect suffers       9   hearing from time to time on this thing, one
10     excited delerium and suffers a heart attack, in   10   question, one thing I think I heard Mr. Clark ask
11     that circumstance you are going to classify the   11   you, Dr. Sperry, was if point nine milligrams per
12     manner of death as a homicide, correct?           12   liter of methamphetamine was sufficient to be
13         A. Yes. Again I think, you know, I know       13   toxic in this case, which was what I think they
14     what you’re asking me and if officers--that       14   found in his blood at the crime lab. And I don’t
15     person who was suffering excited delirium, the    15   recall what your answer was to that?
16     officers were restraining him in order, you know, 16       A. Sure. And my answer was it’s in the
17     to stop him from being violent or hurting someone 17   low level, excuse me, it’s a relatively low level
18     else, and he had a heart attack and died we would 18   with respect to the majority of people who are
19     call that a homicide.                             19   toxic from methamphetamine. I mean, the usual
20        Now, if the guy with the excited delirium      20   blood levels in individuals who die of
21     was, you know, running through alleys and streets 21   methamphetamine toxicity is somewhere between
22     and suddenly collapsed and died, well that, you   22   five and ten milligrams per liter. So Mr.
23     know, that -- we probably would classify that     23   Arreola’s is one-fifth of the lower level of
24     was, you know, if you’re saying he had drugs in   24   that. So, you know, it’s not overtly in the most
25     his system, we would call that an accident.       25   commonly encountered toxic ranges, toxic levels
                                                Page 119                                                       Page 121
       Otherwise, you know, without anything else that        but in and of itself it potentially could be
 2     showed the precipitation we would call it a        2   toxic.
 3     natural death. But he had coronary artery          3       Q. Okay. I think you characterized it as
 4     disease and he was collapsed over dead as he was   4   a contributing factor and -- is that correct?
 S     running to evade the police, well, that’s a        5       A. Exactly, yes.
 6     natural death.                                     6       Q. Okay. Or a potential contributing
 7        Q. Okay. So if officers have a struggle         7   factor. I think you left some room as to where
 8     with a suspect and during that struggle the        8   it would not necessarily contribute?
 9     officers don’t do anything improper or wrong, but 9        A. Yes. And I think I answered that, the
10     the suspect suffers a cardiac event and dies or   10   fact I think that’s, you know, but for the
11     for that matter dies for any other reason, that   11   restraint and the, you know, the complications
12     would be deemed to be a homicide?                 12   relating to -- the physiologic complications
13         A. Yes. If, you know, the restraint as,       13   relating to the restraint and everything that
14     you know, without you saying any other reason, I 14    occurred during that, in my opinion Mr. Arreola
15     mean just exactly as you outlined it --           15   would not have died of the methamphetamine alone
16         Q. Fair enough.                               16   in and of itself.
17         A. -- that would be properly classified as    17       Q. Okay. And Mr. Clark asked you about
18     a homicide.                                       18   some studies that Dr. Newman and Dr. Chan, C-H-A-
19         Q. All right.                                 19   N, did with regard to weight on a subject’s back.
20         A. If he had no implication of blame, you     20   My question is were there shortcomings with
21     know, intent, nothing like that. Those are legal  21   regard to applying those studies to the situation
22     conclusions.                                      22   or Hector Arreola’s situation?
23         Q. Got you. All right. Doctor, I think        23       A. Well yes. The first one is that if you
24     that’s all I’ve got. I appreciate it.             24   put enough weight on someone’s back, you know,
25         A. Good. Well thank you.                      25   there is going to come a point where everybody

                                                                                           31 (Pages 118-121)
                                          Veritext Legal Solutions
800.808.4958                                                                                         770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 34 of 68

                                          Dr. Kris Sperry                         June 3, 2020
             Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                     Page 122                                                     Page 124
       starts having trouble breathing, because their                findings that result in an identifiable pattern.
 2     chest is compressed. And that’s a limitation of           2   And it’s hard to understand sometimes because
 3     the studies that were done because, you know, I           3   syndrome is not necessarily a cause of death but,
 4     mean for obvious reasons we can’t, you know,              4   you know, the syndrome of excited delirium that
 S     subject people to experimental situations that            S   has all of the different features, they culminate
 6     could be life threatening at all.                         6   in someone dying, but it does not always do that.
 7         So that, you know, that’s one element. And            7       And it’s -- well, physicians have to be
 8     the other is that even, you know, looking at all          8   careful and we’re careful not to assign the
 9     of thatjust alone, I mean the study’s looking at          9   terminology of exited delirium to a death unless
10     weight on someone’s back it still does -- there          10   there is all of the different factual elements
11     are limitations. It just does not translate into         11   present that define what excited delirium consist
12     the real world situations like Mr. Arreola’s,            12   of. So it’s, you know, it’s easy to say someone
13     that culminated in death.                                13   died of excited delirium when, you know, all the
14         Q. Okay. Thank you. In your opinion was              14   features are just not there. And, you know, so
15     cardiac arrest the cause of Hector Arreola’s             15   anyway that’s -- so yes, it’s recognized that
16     statements that he couldn’t breathe?                     16   someone can die of what is defined as excited
17         A. Oh, no. No, he did not have a cardiac             17   delirium but there is all these different
18     arrest then. His heart was still beating and             18   features that go -- that really must be present
19     pumping otherwise he would not have been                 19   in order to use that designation.
20     conscious and could not have made those                  20       Q. So if someone died from excited
21     statements at all, if I understand your question.        21   delirium would there be an underlying mechanism
22         Q. Yes, sir.                                         22   of death a doctor might identify even then?
23         A. Okay. Good.                                       23       A. Sometimes yes, I mean and sometimes
24         Q. I think we are communicating. I’m just            24   there’s not. I mean otherwise healthy people who
25     trying to read some of my notes here. You talked         25   have no underlying heart disease or other medical
                                                     Page 123                                                     Page 125
       a lot about acidosis. From what I gathered, the               conditions when they die ofexcited delirium
 2     acidosis in this case was caused by hypoxia               2   there is often really no autopsy findings that
 3     basically; is that right?                                 3   really one can see at all. But the diagnosis is
 4         A. Wellthe--                                          4   only arrived at by the pathologist through
 5            MR. CLARK: Objection, leading.                     5   scrutiny ofthe sequence of events and also
 6            THE WITNESS: The struggle during the               6   objective findings on the individual, such as I
 7         course of the restraint and the restraint             7   mentioned excessive sweating which is one of the
 8         itself and then hypoxia that developed                8   hallmarks of excited delirium. And elevated body
 9         during the course of the restraint. All of            9   temperature, that’s, you know, quite elevated
10         those factors led to the development and             10   even up to 107 or 108 degrees.
11         progression of the acidosis.                         11       So those are key features that are
12     BY MR. POST:                                             12   objectively obtained by medical personnel and
13         Q. Without the restraint -- let me ask you           13   without those key features despite paranoia,
14     this. I know Mr. Clark listed a number of                14   fighting with the law enforcement officers, not
15     opinions, but the full set of your opinions are          15   obeying obeying their commands and things like
16     obtained or are contained in your written report;        16   that, those are very subjective and they’re not
17     is that right?                                           17   sufficient enough -- in and of themselves to call
18         A. Yes.                                              18   a death excited delirium.
19         Q. With respect to excited delirium; is              19       Q. Would you have expected sweating and/or
20     that an actual cause of death?                           20   temperature elevation to still be there if the
21         A. You say is it?                                    21   temperature was 24 degrees or so, as it was that
22         Q. Is it an actual medical cause of death?           22   morning?
23         A. Well, it is a syndrom, it’s an                    23       A. Well, the sweating is -- I say in that
24     association. A syndrome means an association of          24   situation, you know, that we know what we know it
25     a variety of different situational and medical           25   might be a little hard to observe that, but at

                                                                                                32 (Pages 122 125) -



                                              Veritext Legal Solutions
800.808.4958                                                                                             770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 35 of 68

                                         Dr. Kris Sperry                          June 3, 2020
            Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                Page 126                                                           Page 128
       the same time, you know, he -- well, you could               CCG ones or the ones I numbered.
 2     see that -- one you would be able to see that,       2           MR. CLARK: Well, if you’re going to
 3     you know, his face and his hands, the exposed        3       use an exhibit with him, I guess I’d need to
 4     parts of his body would be sweating and when he      4       -- I’d like to be able to see it, so I don’t


 5     ultimately -- well that’s before he had the          S       have all of that.
 6     cardiac arrest.                                      6           MR. POST: Well, I don’t know that I
 7         Now, the elevated body temperature even          7       need to necessarily use it as an exhibit
 8     though the environment was 24 degrees when           8       right now. But I did want to ask him a
 9     excited delirium as I said, the body temperature     9       question about the medical records as soon
10     goes very high, through the roof, 107, 108          10       as my telephone here stops ringing. Give a
11     degrees and that will -- if that had been -- if     11       second, the voicemail will pick up I hope.
12     he had died of excited delirium and that elevated   12           Let me close this door. Well, let me
13     body temperature would have persisted all the wa:   13       just do this, Jim, do you have the medical
14     to the time when he got to the emergency room.      14       -- your CCG stamped medical records?


15     That is usually one of the first observations       15           MR. CLARK: No.
16     actually that is made by the emergency personnel.   16           MR. POST: You don’t.
17     They take the temperature and find that it’s        17           MR. CLARK: But I’m okay if you just
18     well, through the roof. That it’s abnormally        18       want to ask him a question in reference to a
19     high and his was actually low which is is more in   19       number, that’s okay I guess.
20     keeping with the cold, you know, environment tha    20   BY MR. POST:
21     he was in.                                          21       Q. I may have to grab my notes actually to
22         Q. You’ve reviewed all of the medical           22   do it momentarily, but Dr. Sperry, let me ask you
23     records in this case which were, I think they’re    23   this. When you reviewed the medical records in
24     numbered by the Defense as CCG 3884 through 3       24   this case were there any physical injuries that
25     -- excuse me, 45 -- CCG 4539. And also -- well,     25   you observed that support your conclusions and
                                                Page 127                                                           Page 129
       you reviewed all the medical records supplied to         include the autopsy in that when I ask what you
 2     you; is that correct?                                2   reviewed too, okay?
 3         A. Yes, sir.                                     3      A. Oh, okay. I know what you’re saying.
 4         Q. And the page numbers that you used            4   Yes, I mean really the autopsy report describes
 S     earlier were consecutively numbered, correct?        5   the injuries. Specifically there were contusions
 6         A. Yeah. So they were -- they aren’t             6   and subcutaneous hemorrhage or hemorrhage below
 7     -- they were not the Bate stamped ones, they were    7   the skin on the wrists, which are consistent with
 8     the page numbers of the medical record itself        8   handcuff injuries. But also bruises in the -- on
 9         Q. And you also looked at Bates numbered         9   the upper arms that, you know, well, I think came
10     medical records and know that the documents that    10   from the restraint. That is gripping and holding
11     you reviewed are the same for all practical         11   Mr. Arreola during the course of the struggle of
12     purposes as the Bates stamped medical records; is   12   the restraint. And then also was a contusion of
13     that right?                                         13   the lower back that Dr. Darrisaw found that would
14         A. Yes, it is. And oddly for some reason,       14   be consistent with a point offorce applied by
15     I mean, I have all of those but I was unable to     15   one ofthe officers to that region on his back.
16     print them. I couldn’t -- for whatever reason       16      And oddly there was hemorrhage on the
17     the -- I could not -- I would have printed out      17   surface of the left lung in the upper lobe which
18     some of the things from the Bates numbered pages    18   would, excuse me, that is something that would be
19     but the -- you know, again I don’t know the         19   produced from, excuse me, externally applied
20     technical reason but I couldn’t do it, so anyway.   20   force to the chest resulting in a contusion or a
21            MR. POST: Jim, just show you know I          21   bruise there, bleeding in the upper lobe ofthe
22         did share the Bates numbered ones with Dr.      22   left lung. So those were injuries that were
23         Sperry. We could try to work off the same       23   found that I think were compatible -- well,
24        page numbers but I don’t know if we need to      24   correlated with the events of the struggle and
25         attach those records to this deposition, the    25   forces that were applied to Mr. Arreola.

                                                                                             33 (Pages 126- 129)
                                         Veritext Legal Solutions
800.808.4958                                                                                           770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 36 of 68

                                         Dr. Kris Sperry                          June 3, 2020
            Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                     Page 130                                                     Page 132
          Q. Okay. What is the significance of                       the lung. So that was found during the medical
 2     sepsis in the medical records, if any?                    2   evaluation of Mr. Arreola.
 3         A. Well, when Mister -- after Mr.                     3       Q. Let me see if there is anything else
 4     Arreola’s heart was started again, he developed           4   that I need to ask you. In your opinion, without
 5     multiple organ systems failure which is the               5   the restraint and weight applied to Mister
 6     complication of, you know, having a cardiac               6   -- well, by the police officers in this case,


 7     arrest and the severe acidosis and all of this            7   would this death have occurred?
 8     damages, really all the organ systems in the              8       A. No.
 9     body. And one of the things that occurs is the            9       Q. That’s all I have.
10     invasion of bacteria into the bloodstream from           10          MR. CLARK: Okay, I think we’re done.
11     all damaged organs, whether it’s the bowel that’s        11          COURT REPORTER: Doctor, I assume yo
12     damaged from low blood flow, and has what’s              12       want to read and sign?
13     called ischemic damage, or the aspiration or             13          THE WITNESS: Yes.
14     inhalation of stomach contents that occurs during        14          COURT REPORTER: Copy, Mr. Clark?
15     the course, you know, just before a cardiac              15          MR. CLARK: Yes, please.
16     arrest to many people that results in pneumonia          16          COURT REPORTER: Copy, Mr. Post?
17     and sepsis. So the sepsis is a complication of           17          MR. POST: Yes, please.
18     the cardiac arrest and all of the events that led        18          MR. CLARK: All right. Doctor, thanks
19     up to that.                                              19       for your time today, I appreciate it.
20         Q. There was some notation about fatty               20          DEPOSITION CONCLUDED AT 1:35 PJ\
21     liver, was there any significance with regard to         21
22     that finding in the autopsy and medical records?         22
23         A. Well, it’s -- fatty liver can be seen             23
24     in someone who drinks alcohol regularly, not             24
25     necessarily to excess but it’s very common among         25
                                                     Page 131                                                     Page 133
      college students who binge drink on a Friday                                  CERTIFICATE
 2    night and, you know, they have -- when the week            2   STATE OF GEORGIA
 3    starts the fat will go away, you know, as they             3   COUNTY OF MUSCOGEE
 4    start eating normally.                                     4       I, Russell D. Anderson, a Georgia Certified
 5        But also, excuse me, it’s recognized as                5   Court Reporter, in and for Muscogee County,
 6    what’s called non-alcoholic parasteatosis which            6   Georgia, do hereby certify that the aforegoing
 7    means fatty liver that develops in people who are          7   pages numbered 2 through 132, inclusive, contain
 8    not alcoholics or consuming alcohol on a regular           8   a true and correct transcription of the
 9    basis. And it’s often associated with obesity              9   stenographic notes taken by me on the 3rd of
10    and with poor diet and things like that.                  10   June, 2020 of the testimony of Dr. Kris Sperry,
11        So in and of itself it’s--well, like I                11   held at Forensic Pathology Consultants, 302
12    said, it can be seen in a variety ofdifferent             12   Watermark Drive, Peachtree City, Georgia, 30269,
13    places different causes, different things that            13   to the best of my skill and ability.
14    could cause it, but beyond that it doesn’t really         14       I further certify that I am not of counsel,
15    have any significance as far as Mr. Arreola’s             15   nor am I related to the parties in this action,
16    concerned.                                                16   nor am I in anywise interested in the result of
17        Q. Thank you. I want to ask you again,                17   said action.
18    you note--you mentioned bruising of the lung.             18   WITNESS MY HAND, this 15th day of June, 2020.
19    Did you note any evidence or reference to that in         19
20    the radiology reports contained in the medical            20
21    records or the summaries of the medical records?          21
22       A. Actually there was. That was described              22   RUSSELL D. ANDERSON
23    in, as I recall in the -- a CAT scan record that          23   COURT REPORTER
24    was done of his chest. There was plural                   24   CERTIFICATE NO. B-403
25    hemorrhage which means bleeding on the surface of         25

                                                                                                34 (Pages 130- 133)
                                              Veritext Legal Solutions
800.808.4958                                                                                             770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 37 of 68

                                            Dr. Kris Sperry                          June 3, 2020
                Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
                                                              Page 134                                                          Page 136
 I Dr. Kris Sperry                                                        I Arreola, Rodrigo v. The Consolidated Government OfColumbus
 2                                                                        2 Dr. Kris Sperry (#4091910)
 3                June 16, 2020                                           3            ACKNOWLEDGEMENT OF DEPONENT
 4 Arreola, Rodrigo v. The Consolidated Government Of Columbus            4    I, Dr. Kris Sperry, do hereby declare that I
 5    6/3/2020, Dr. Kris Sperry (#409 1910)                               5 have read the foregoing transcript, I have made any
 6   The above-referenced transcript is available for                     6 corrections, additions, or changes I deemed necessary as
 7 review.                                                                7 noted above to be appended hereto, and that the same is

 8     Within the applicable timefrsme, the witness should                8 a true, correct and complete transcript of the testimony
 9 read the testimony to verify its accuracy. Ifthere are                 9 given by me.
10 any changes, the witness should note those with the                   10
II reason, on the attached Errata Sheet.                                 11
12    The witness should sign the Acknowledgment of                      12 Dr. Kris Sperry                Date
13 Deponent and Errata and return to the deposing attorney.              13 “Ifnotary is required
14 Copies should be sent to all counsel, and to Veritext at              14             SUBSCRIBED AND SWORN TO BEFORE ME THIS

15 litsup-ga~veritext.com                                                15                     DAYOF     __________           20.
16                                                                       16
17   Return completed errata within 30 days from                         17
18 receipt oftestimony.                                                  18
19   If the witness fails to do so within the time                       19             NOTARY PUBLIC
20 allotted, the transcript maybe used as if signed.                     20
21                                                                       21
22            Yours,                                                     22
23           Veritext Legal Solutions                                    23
24                                                                       24
25                                                                       25

                                                              Page 135
 I Arreola, Rodrigo v.    The Consolidated Government Of Columbus
 2 Dr. Kris Sperry (#4091910)
 3            ERRATA SHEET
 4 PAGE         LINE        CHANGE_________________
 5
 6 REASON
 7 PAGE           LINE         CHANGE_________________
 8
 9 REASON
10 PAGE           LINE         CHANGE_________________
11
12 REASON
13 PAGE           LINE         CHANGE_________________
14
15 REASON
16 PAGE           LINE         CHANGE_________________
17
18 REASON
19 PAGE           LINE         CHANGE_________________
20
21 REASON,
22
23
24 Dr. Kris Sperry                    Date
25

                                                                                                                  35 (Pages 134- 136)
                                                       Veritext Legal Solutions
800.808.4958                                                                                                                770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 38 of 68

                                            Dr. Kris Sperry                          June 3, 2020
                Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
    -   accuracy]                                                                         Page 1

               &             2015 28:13 29:1                   4                     9
                               32:8                                         90’s 84:18
&       2:13                                         4 5:1040:22
                             2016 32:5                 108:13 110:7         911 12:25
                0
                             2017 29:6               40 5:10                95th 55:7
00005          1:4           2018 8:6,8,10,17        403 133:24                     a
                1              12:18 13:12 40:23     4091910 134:5
                               4 1:5,9                                      a.m. 1:25 4:9
10 30:749:17,18                                        135:2 136:2
                             2019 15:6                                      aaron 1:13
  51:18 89:6,14                                      45 126:25
                             2020 1:25 4:9                                  ability 61:17,25
107  125:10126:10                                    450 57:10,15
                               133:10,18 134:3                                63:22 64:5 78:3
108 125:10 126:10                                    4539 126:25
                             21 71:2                                          81:9,11 89:23
10:00 1:25 4:9                                       460 57:17
                             22 20:12                                         90:24 94:11
115 5:11 66:5                                        4:19 1:4
                             225 85:11                                        133: 13
12 89:6,14                                           4th 53:4
                             226 34:7                                       able 28:22 61:8,22
120 5:4                                                        5
                             23 100:7                                         68:6 73:6 74:11
121 70:22
                             24 125:21 126:8         5 5:11 49:17,18          74:13 75:13,22
12290 133:21
                             240 35:8                  51:18 68:17            79:9 80:21 81:8
125 67:8
                             246 35:5                  114:21,24 115:3        86:8 87:25 88:4
132 133:7
                             24th 29:6               50 54:12,16,21,25        105:3,7 116:17
133 5:5
                             27 5:940:2341:5           55:12                  126:2 128:4
14 5:8 18:19
                               41:9                            6            abnormalities
15 25:24
                                                                              16:10 46:12 57:1
15-14-37 3:21                         3              6 5:3 29:5,10,12
                                                                              105:11 110:23
150 37:22                    3 2:65:927:24             68:17 115:11,12
                                                                            abnormally 57:17
15th 133:18                    126:24                6.8 66:17 68:1,5
                                                                              126:18
16 19:11,16 134:3            30 21:20 35:24          6.852 67:11
                                                                            abruptly 108:2
160 37:22                      134: 17               6/3/2020 134:5
                                                                            absence 47:7
17th 8:16                    300 57:5,24             6:32 70:24 71:10
                                                                              63:22 103:13
18 19:21                     302 1:23 4:7            6th 29:1
                                                                            absent 46:21 47:6
19 19:25 20:2                  133:11                          7              63:12
1992 18:9 19:11              30269 1:24 4:8          7 115:11               absolutely 112:2
1:35      132:20               133: 12               7.00. 77:13              114:12 118:6
                2            31 71:2                 7.1 77:7               abuse 48:9,11,13
2  5:8 14:20 107:19          31902 2:16              7.2 77:7                 52:9 53:3,9,17
  109:8 133:7                31904 2:7               7.44 77:6                99:1
2,800 35:19 36:16            350 57:5,9,24           771 37:18              accessible 36:10
20 15:6 21:19                37 7:13 37:22                                  accident 115:23
                                                               8
  136: 15                    3884 126:24                                      116:15 118:25
                             3rd 1:242:144:8         8 29:15,16 66:17
2000 114:14                                                                 accuracy 28:24
                               133:9                   68:9 69:19
2000’s 85:7                                                                   134:9
                                                     8:04 67:9,25
2005 25:23

                                        Veritext Legal Solutions
800.808.4958                                                                        770.343.9696
   Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 39 of 68

                                             Dr. Kris Sperry                          June 3, 2020
                Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
laccurate appropriate]
            -
                                                                                           Page 2

accurate 64:4                activity 62:6 66:7       aguilar 1:11 13:14      90:24,25 120:15
  101: 12                      76:8 107:5               60:20 62:2 72:4       120: 16
accurately 41:25             actual 123:20,22           99:9 100:20         answerable 90:13
achieved 74:14               acute 110:4              ahead 19:2 105:13       90: 19,22
  78:20 79:21                add 43:2                   120:5               answered 82:20
achieving 74:20              added 35:13              air 61:2292:11          121:9
acid 69:10                   additional 85:10           94:19               answering 105:24
acidosis 42:11,19            additions 136:6          airway 88:12          answers 3:7
  62:7,11 65:18              adequate 70:7            alan 2:12 6:6         anybody 34:4
  66:19,24 67:11             adequately 22:25         alcohol 130:24        anyway 29:22
  68:2,6,12,25 69:6            23:9 94:9,19             131:8                 32:5 53:2 58:11
  69:12,20,23,25             adjusted 49:13           alcoholic 13 1:6        58:12 93:14,24
  70:5,10,13,18 71:3         administering            alcoholics 131:8        98:20 124:15
  71:7 73 :2,8,17,18           105: 15                alert 44:8 112:14       127:20
  74:2,3,14,20,25            administrator 1:5          112:18,21 113:2     anywise 133:16
  75:2,16 77:4,19            adrenalin 50:5           allegation 30:15      aphasic 75:10
  78: 1,6,10, 17,21          adult 54:7 55:2            38:21,24 39:16      apparently 98:15
  79:14,21 80:17,20            67:12                  allegations 31:6        108: 19
  81:16 82:6,8,13,25         adults 77:11,12            39:2                appearing 56:23
  83:8 87:10,13,23           aforegoing 133:6         alleviate 106:24      appears 28:12
  88:9,16 92:25              age 55:15                alleys 118:21           56:24
  93:5 94:16,25              agency 31:18 34:4        allotted 134:20       appended 136:7
  95:8,18 96:1,3,25          agitated 76:7            allowing 44:3         applicable 134:8
  97:11 106:24               ago 19:748:9             altogether 96:17      application 11:4
  123:1,2,11 130:7             65:17 95:4 100:11      ambulance 64:23         26:17
acidotic 75:12,21              110:20                   65:3,6 66:1 71:13   applications 11:9
  75:22 76:22,23,24          agree 24:23 36:12          104:10                24:2 1
acknowledge                    45:25 48:5 53:24       amount 35:21          applied 3:22 96:23
  33:25 35:1                   54:11,20 56:5           49:12 51:12            129: 14,19,25
acknowledged                   57:4 58:1,6,22         amounted 36:2,13        132:5
  37:11                        59:7 64:10 67:20       amphetamine           applying 84:24
acknowledgement                71:21,24 84:22           47:8,11               85:10 121:21
  136:3                        85:4,14 97:22          anatomic 52:5         appreciate 50:11
acknowledgment                 98:1 99:4,6            ancillary 3:23          112:22 119:24
  134: 12                      100:19 111:20          anderson 1:22 4:5       132: 19
action 106:8 116:1             112:13,20                133 :4,22           appreciated 94:6
  116:8 133:15,17            agreed 4:2,10,16         angry 33:18             104:12 111:19
actions 10:3,21                4:23 26:15 35:4        animals 80:14         approached
  106:7 113:4 116:1            35:21 57:24 72:1       answer 17:21            100:21
  116:8,25 117:8             ags 2:18                   56:17 74:17 82:10   appropriate 11:5
                                                        88:8 89:3,18          57:18 75:19

                                         Veritext Legal Solutions
800.808.4958                                                                          770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 40 of 68

                                       Dr. Kris Sperry                         June 3, 2020
          Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[appropriate bad]
              -
                                                                                    Page 3

   101:12 112:2         arrest 38:7,22            80:4 83:3 100:25     attempting 118:8
 approximately            39:7,20,23 43:11        109:17,20 118:14     attempts 96:10
   8:13                   43:12 49:3,7,22       aspect 23:23           attorney 77:3
 april 8:7,8,16           50:14,16 51:4         aspects 19:13,18         134: 13
   12:18                  54:1 59:21,23         asphyxia 16:3,3        attorneys 3:12
 area 9:2 12:5 16:2       62:21,24 66:2           16:20 18:1 20:13       33:17
   16:5,11 23:16          69:4,6,21 70:1,4        20:20 21:7,7,13      audience 53:16
   24:625:1 26:14         71:14,22 77:15          22:2 26:7,23         audio 12:20
   27:3 83:15 91:6        81:13 88:19,22,25       28: 16,18,19,21      authored 24:15
   111:16                 89:5,9,21 90:2,8        30:2,16 31:7         authors 15:23
 areas 9:10 16:17         104:14,23 106:14         39:15,18 63:15,16   automatically
   17:18 25:2 27:3        107:10,19 108:4,8        63:20,21 64:1,12      3:22
 arms 129:9               108:11,22 109:3,5        65:9,11,15 81:1     autopsy 12:21
 arreola 1:3,4,5,6,6      109:9 110:2,5,21        85:13 86:491:4,7       114:4 115:3,5,8
   1:7 13:14 42:5,10      111:22 118:9          asphyxial 21:16          116:23 125:2
   42:18 43:7,17          122:15,18 126:6       asphyxiate 93:25         129:1,4 130:22
   44:4,7 45:7,25         130: 7,16, 18         asphyxiated 94:1       available 3:17,25
   49:19 60:1,18        arrested 104:22         asphyxiation             134:6
   62:23 63:15 64:19    arrhythmia 59:22          17:2 1               avenue 2:15
   65:10,25 66:23         62: 16,20             aspiration 130:13      average 57:7
   68:12 70:17 71:22    arrhythmias             assessment 105:23      aware 16:224:3
   72:1 73:17 74:12       49:15                    112:19 113:1          25:12 38:3 55:24
   74:14 77:18 80:19    arrived 70:25           assign 4:20 124:8        82:22 83:9 86:1,6
   87:8,13 90:11,16       103:23 125:4          assisted 15:24           117: 19
   92:2 97:17 99:5      arteriosclerotic        associated 13 1:9      awful 10:13
   99:11,15 100:21        56:2 1                association 123:24              b
   101:14,16 102:14     artery 56:21 59:2         123:24
                                                                       b 3:21 133:24
   104:3,4,9 105:4,23     119:3                 associations 116:6     back 12:4,17 17:6
   106:13 109:2         article 32:9,16,23      assume 6:9 45:4          18:9 28:12 37:19
   110:18 112:7,11        33 :3, 19               47:24 132:11           42:13 43:25 60:3
   112:14,18 121:14     articles 15:22          atherosclerotic          64:11 82:25 84:18
   129:11,25 132:2      ascertain 104:8            58:9
                                                                         84:24 85:6,11
   134:4 135:1 136:1      105:3 106:3            atlanta 32:10,16        86:3 87:6 91:6
 arreola’s 8:25         asked 8:20,22 9:7          33:6                  94:8,21 95:25
   10:5 61:16 88:2        9:11,12 31:15          attach 127:25           96:2,6,24 113:19
   91:17 96:24            32:25 38:11,17,23      attached 3:9            116:20 121:19,24
   103:24 106:9           56:17 72:17 82:3         134:11                122:10 129:13,15
   108:2 111:18           82:9,20 110:19         attack 32:9,16        bacteria 130:10
   117:14 120:23          121: 17                  118: 10,18
                                                                       bad 37:3 43:10
   121:22 122:12,15     asking 26:11             attempted 83:10         58:21 96:19
   130:4 131:15           39:23 50:13 67:2

                                    Veritext Legal Solutions
 800.808.4958                                                                  770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 41 of 68

                                      Dr. Kris Sperry                          June 3, 2020
         Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[badly cardiac]
       -                                                                            Page 4

badly 29:24               80:19 82:12 83:16      125:8 126:4,7,9,13   bruising 131:18
baker 29:17               84:11 97:17 99:14      130:9                building 2:14
bank 35:10                102:14,21 105:5      book 34:16             bullet 41:24 42:16
barnes 13:17 66:8         105:21 106:7,16      boren 1:16                108: 15
  75:11 103 :25         benefit 17:3           bottle 113:11          bunch 7:11 8:22
based 11:10 34:15       best 61:24 64:20       bottom 15:5 19:22        51:2
  34:25 57:14 58:13       78:1 85:19,24          20:2,14 29:16        buried 50:18
  65:2 1 75:4 76:17       133: 13              bowel 130:11                      c
  85:15 100: 19, 19     better 43:14 109:2     box 66:13              c 2:1,11 3:1 24:11
  117:1                 beyond 55:7 91:25      brad 13:17
                                                                        53:5 121:18
basically 8:23            98:15 104:15         bradley 2:6            calendar 3:24
  19:17 64:14 94:3        131:14               brain 61:11 89:6         34:16,17,22 35:9
  123:3                 bible 52:22,24         break 86:15              37:1
basis 36:5,17             53:12                breath 60:22,23        california 29:8
  13 1:9                bicarbonate 71:4         61:10,12 90:6
                                                                      call 112:5 118:19
bate 127:7                71:6 106:23          breathe 21:22             118:25 119:2
bates 127:9,12,18       binge 131:1              22:23,24 23:4           125: 17
  127:22                bit 18:782:486:22        60:19,20,23 61:4,6   called 19:12,22
bay 2:15                  86:24 95:4 110:20      61:11, 14, 18,2 1      20:3,15 32:16
bear 14:19 27:15        blame 119:20             62:1 79:1,1 89:10      53:2 98:21 111:21
  100:14 114:2          blank 66:13              89:15 92:10,17          130:13 131:6
beaten 29:24            bleeding 129:21          122: 16              calling 103:14
beating 122:18            13 1:25              breathing 61:8
                                                                         112:1
began 73:7,17,18        blood 49:14,16           75:13 80:25 81:8     calls 12:25
  74:2 75:3 76:2          51:20 52:2 62:10       88:20,23 89:1,9,20
                                                                      cam 12:19
  104:11                  65:14 66:4,15          89:25 93 :9,10       camera 93:22
beginning 1:25            67:9,10 70:20,24       94:7,9 95:8 104:6    camp 40:7
  74:6 110:8              71:1,5,13 76:1,9       105:25 122:1         cams 12:20
behalf 30:13,23           76:11,17 77:4,6,7    brian 1:12 13:18       cans 76:6
  31:5                    77:13 89:24 91:13    bridge 25:21           capabilities 75:18
behavior 75:5             91:15,18 92:14       brief 17:4             capacity 1:12,13
  98:3                    104:25 105:1         broad 56:16 102:2         1:14,16 25:9
behavioral 46:12          110:1 120:14,20        102: 5,5
                                                                        30:24 3 1:4,20
behaviors 46:16           130: 12              broaden 39:12,14         92:7,8,19
beings 51:255:2         bloodstream            broadest 101:13
                                                                      car 116:20
  96:9                    130: 10              broadly 102:10         carbon 61:19 62:8
believe 16:7 40:22      blown 71:25            brought 62:24            71:6
  41:20 42:5,9 44:2     body 12:19 45:25         74:5 76:2            cardiac 49:2,7,9
  44:12 45:16,18          50:6 51:13 57:14     bruise 129:21            49:15,21 50:14,16
  63:14,19 65:10          59:15 60:17 61:6     bruises 129:8
                                                                        51:4 52:11 54:1
  75:21 76:24 80:8        61:9 62:7 99:25                               54:10 57:3 59:21
                                  Veritext Legal Solutions
 800.808.4958                                                                 770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 42 of 68

                                       Dr. Kris Sperry                          June 3, 2020
          Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[cardiac clinicians]
         -                                                                           Page 5

   59:22,23 62:15,20    cases 18:12 22:17      certainly 32:19         circumstance
   62:21,24 66:6          28:15 30:17,19         55:16 56:18,21          118:11
   67:22,23 69:21         31:3,11 34:11          70:2,6 78:24          circumstances
   70:1,4 77:15           37:23 38:20 39:15      99:11                   32:2 116:14 117:3
   81:13 88:19,22,25      5 1:7,8,9,22 52:7    certificate 3:2 5:5     circumstantial
   89:5,8,21 90:2,7     cash 35:11,17            113:22 114:1            116:18
   104:14,23 106:14     cat 131:23               133: 1,24             cite 18:18
   107:3,17,18 108:4    categories 44:21       certificates 3:16       city 1:24 4:8
   108:8,11 109:3,5,9     102:11               certified 1:22 3:5         133: 12
   110:2,5,21 119:10    category 35:13           3:8,11,15 4:6         civil 40:17
   122:15,17 126:6        36:9                   133:4                 clarified 104:1
   130:6, 15, 18        cause 9:8,18 12:5      certify 133:6,14        clarify 44:18
 cardio 58:8              47:21 50:13 51:8     chan 24:11,17,24        clark 2:11 5:3 6:5
 cardiomyopathy           51:10 52:6,11          25:11 26:5 84:23        6:13,23 7:1,2
   56:19                  69:5 70:4,9,13         121:18                   18:17 32:13 38:14
 cardiopulmonary          76:9 79:15 85:13     change 135:4,7,10         86:14,20 87:5
   43:11 66:2             88:19 95:1 96:3        135:13,16,19            96:19 113:18
 cardiovascular           102:9 122:15         changed 23:1               114:19,23 115:1
   56:20                  123:20,22 124:3        112:8                    120:4,10 121:17
 care 44:3 111:23         131: 14              changes 41:8               123:5,14 128:2,15
 career 16:7 22:16      caused 8:24 30:12         134:10 136:6            128:17 132:10,14
 careful 124:8,8          45:6 61:20 62:19     characterization           132: 15,18
 carried 23:25            82:7 84:11 87:12        117 :23              classification
   24:15                  87:22 92:3,25        characterize 4 1:20        117:24
 carries 116:6            96:1,24 109:13         53:12                 classified 52:7
   117: 10                116:2,9,25 123:2     characterized              111:9 119:17
 carry 54:9             causes 23:949:6,9        72:4 121:3            classify 117:7
 case 1:3 3:8,12,21       49:14 50:15 62:6     charge 40:15               118:11,23
   8:5,10,21 9:7,20       86:4 89:24 131:13    checks 64:8             classifying 118:3
   10:22 13:23 14:6     causing 110:22         cherokee 40:13          clear 26:20 65:8
   14:11,16 15:16       ccg 126:24,25          chest 21:17 60:17          118:2
   16:1 25:14 28:25       128: 1, 14             92:13 122:2           clearly 55:23
   29:14 30:4,14        cdl 1:4                   129:20 13 1:24         75:15 76:6 79:7
   38:5 39:6,16,20      center 12:24 67:8      chief 1:15 31:10          93:994:5 117:15
   40:1,5,22 41:14,16     70:23 107:20         child 1:7               clinical 23:25 25:3
   41:21 42:18 44:21    centigrade 100:7       choice 18:13              58:24
   45:11 61:16,20       central 75:18          cholesterol 58:13       clinically 74:4
   96:24 120:13           77:10 78:3             58:25 59:6              76:17
   123:2 126:23         certain 21:18 50:4     chords 61:23            clinician 26:24
   128:24 132:6           77:5 78:15           chronic 49:25 50:2      clinicians 59:5


                                   Veritext Legal Solutions
 800.808.4958                                                                  770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 43 of 68

                                       Dr. Kris Sperry                           June 3, 2020
           Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[close- correct]                                                                      Page 6

close 128:12            compatible 129:23       condition 104:23       contain 133:7
co2 68:23 69:9          compensate 76:15          108:2                contained 12:16
  71:1,5                compensation            conditions 50:5          27:9 41:16 123:16
cocaine 50:4              35:6                    90:4 125:1             13 1:20
cold 126:20             complain 89:9           conducted 86:11        contents 130:14
collapsed 118:22        complains 61:13         conduction 50:8        context 16:9
  119:4                 complaint 13:11         conjunction 24:16      continual 95:10
collections 22:16       complaints 46:24        connect 12:4           continuum 20:23
college 131:1           complete 3:6,11         conscious 112:14       contract 29:19
colloquies 3:7            7:6 23:4 63:22          112:18,20 113:1      contribute 46:7,7
columbus 1:2,11           136:8                   122:20                 46:15 101:23
  1:15 2:7,16 134:4     completed 134: 17       consciousness            102:12 121:8
  135:1 136:1           completely 34:18          75:15 89:14 93:11    contributed 8:25
combination               52:3 89:13 108: 19    consecutively            47:18 73:3 106:9
  63:11 95:14 99:20       112:2                   127:5                  116:2,9 117:1
  10 1:24               compliance 4:13         consequence 44:8       contributing 47:5
combining 95:21         complication 52:8         62:11                  47:11 88:16 121:4
come 6:17 28:13           130:6,17              consider 57:1            121:6
  40:20 121:25          complications           consideration          control 72:1
comes 9:25 58:19          110:21 111:3            20:15 32:20          contusion 129:12
  58:23 111:16            121:11,12             considered 51:12         129:20
comfortable 11:25       compound 23:10            52:14,22 57:5        contusions 129:5
commands 75:9           compressed 122:2        consist 124:11         convention 117:20
  98:17 125:15          compression 21:6        consistent 129:7       conversation
comment 115:17            21:16 22:21,24          129: 14                78:12
commenting 39:13          23:3,7 81:1           consists 100:13        cool 27:18 80:10
   114:7 115:9          computer 12:17          consolidated 1:10      coordinators 3:5
common 22:7               100: 18                 134:4 135:1 136:1      3:14
  48:15 130:25          concepcion 1:6          constitution 32:10     copies 3:15 20:7,9
commonly 49:10            13:14                   32:17 33:6              134: 14
   120:25               concept 21 :15          constitutional         copy 3:11 13:10
communicate             concerned 131: 16         10:23 11:1,4            16:22 41:1,4
  80:11,17              concerning 15:23        consultants 1:23          100:17 132:14,16
communicated            concluded 109:11          4:7 133:11           coronary 56:21
   111:6,6,8              110:23 132:20         consulting 31:5          58:959:2 119:3
communicating           conclusion 101:1          34:18                corporal 13:14
   122:24                 103 :3,5,9            consume 48:24          correct 3:6,10
compared 36:15          conclusions               90:11                  6:22 8:2,10 10:10
  48:13 56:2              101:11 111:2          consuming 131:8           10:24 12:6 14:7
comparison 34:16           112:1 119:22         contacted 8:4,12          14:11,12,16,17
                           128:25                 8:18                   23:17 24:25 26:23

                                   Veritext Legal Solutions
 800.808.4958                                                                   770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 44 of 68

                                       Dr. Kris Sperry                         June 3, 2020
          Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[correct defendant’s]
        -                                                                           Page 7

   26:24 34:12,13         97:25 102:5 108:9    cv 1:4 14:18,23          46:20 47:19,21
   36:14,24 41:17         123:7,9 129:11         15:2,12 16:14,16       48:20 49:7 50:10
   42:6,12,17 45:1,2      130: 15                16:17,22 17:14,17      50:14 5 1:9,10,22
   45:4,8,13,20 46:1    court 1:1,222:6          17:18 18:9 27:2,4      52:6 54:10,14,23
   47:15,19,22 48:1       3:8 4:6,14,24 17:6             d              56:1,9 57:3 58:10
   48:24 49:1 52:16       17:10,13,23 37:13                             59:2, 10, 18,20
                                               d 1:21 3:1 4:5 6:1
   60:8 63:1,15 64:2      37:19 38:2 114:21                             64:22 73:3 83:24
                                                 133 :4,22
   64:13,17,18 65:11      114:25 132:11,14                              92:25 95:1 96:12
                                               damage 45:7 50:3
   65:12,15,16 71:11      132:16 133:5,23                               97:24 100:23
                                                 77:16 130:13
   71:19,22 74:15       covered 44:24                                   101:17,18 103:6
                                               damaged 130:11
   75:23 78:7 81:20       82:15 91:4                                    103:15 106:10
                                                 130: 12
   82:1 83:19 84:12     cpr 70:8 104:16                                 113:22,22 114:1
                                               damages 130:8
   84:14 86:5 91:11     crime 12:22                                     115:16,18 116:3,9
                                               danger 44:7
   96:25 97:24 98:23      120: 14                                       116:14 117:1,9,14
                                               dangerous 48:23
   101:19,25 102:17     criminal 33:17                                  117:14,24 118:3
                                                 74: 14,20
   112:15 113:2,23        40:17                                         118:12 119:3,6
                                               darrisaw 103:4
   114:25 118:5,12      criminally 40:15                                122:13 123:20,22
                                                 114:10,15 129:13
   121:4 127:2,5        critical 76:12 78:1                             124:3,9,22 125:18
                                               darrisaw’s 117:17
   133:8 136:8            78 :6, 10, 17,21                              132:7
                                               dash 12:20
 corrected 105:7          79:21 80:9,17,20                            deaths 18:3,14
                                               data 96:8
 corrections 136:6        81:17 82:6,8 87:9                             19:13,23 20:2,3,17
                                               date 15:541:4,5
 correlated 129:24        87: 13,22                                     21:15,16 30:19
                                                 135:24 136:12
 counsel 4:3,18,19      criticism 43: 16                                48:1 49:9 51:18
                                               dated 8:16 40:23
   133:14 134:14        criticisms 43:20                                52:11 63:4,10
                                               dates 33:13
 counselors 40:8,10       58:16 103:19,22                               84:1
                                               day 12:25 13:1
   40:16                  104:18                                      deceased 1:4
                                                 33:1 35:24 133:18
 count 102:19           culminate 124:5                                 61:19
                                                 136: 15
 country 84:3           culminated 64:22                              decision 32:21
                                               days 58:14 134:17
   117:22                 122: 13                                       40:14 84:9
                                               dead 64:9,15,16
 county 29:7 40:13      culprit 92:24                                 declare 116:13
                                                 64:25 65:2 80:25
   133:3,5                93:24                                         136:4
                                                 94:2,2 116:22
 couple 13:16           curious 16:15                                 decrease 92:14
                                                 119:4
   15:22 33:15,17         17:15                                       decreased 88:2,5
                                               deal 57:14 104:2
   40:10 56:7 86:14     current 15:9 69:15                              89:23 91:10,12,14
                                                 114: 16
   120:2                  69: 16, 17                                    91:18 92:19
                                               dealt 28:20 31:11
 coupled 59:16          custodio 1:8                                  deemed 119:12
                                               death 8:25 9:8,19
   62:25 79:14 81:19    custody 18:3,5,14                               136:6
                                                 10:6 12:6 19:19
 course 12:21 23:7        19:13,19,23 20:1,4                          defacs 40:7
                                                 21:23,25 22:4,8
   58:10 60:15 62:12      22:18 30:20                                 defendant 1:21
                                                 29:19 30:12 38:6
   72:3 76:23 87:17       116: 12,13                                  defendant’s 13:8
                                                 38:21 39:7,20
   88:24 93:7 95:5                                                      14:1
                                                 44:13 45:20 46:7
                                  Veritext Legal Solutions
 800.808.4958                                                                 770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 45 of 68

                                      Dr. Kris Sperry                           June 3, 2020
          Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[defendants distracting]
             -                                                                       Page 8

defendants 1:17         depending 11:12         develop 24:20            103:8 123:25
  2:10                    30:20 72:10 89:10       62:10 73:22 74:2       124: 5, 10, 17
defense 33:17             90:3 116:23           developed 42:10          131: 12, 13,13
  126:24                depends 11:626:9          42:19 77:18 93:5     differential 109:12
deferred 35:6,6           72:13,19 89:18          93:6 94:17 95:4        109: 19
define 54:16 72:11        96:15                   101:21 123:8         difficult 112:21
  72:14,20 83:21        deponent 134:13           130:4                difficulties 7:24
  124:11                  136:3                 developing 62:19         86:21 88:25
defined 124:16          deposed 7:10,12           73:18 75:25          difficulty 7:19
definite 34:20 57:1     deposing 134:13         development 62:7         89:19
definition 54:19        deposition 1:20           99:2 102:13          diligent 111:22
  100: 13                 3:19 4:4,11,12,21       123: 10              dioxide 61:19 62:8
degree 24:2 28:23         4:24 7:4 9:16         develops 131:7           71:6
  69:24 75:2,14           12:10 28:11 29:1      diagnoses 115:15       direct 6:12 65:19
  76:16 95:6 100:12       38:4,19 39:19,25      diagnosis 125:3          65:20 82:14 120:6
  116: 10                 42:1 60:21 103:25     die 42:5 45:17         directly 20:2 1
degrees 100:7             127:25 132:20           48:11,17 49:21,22      109:7
  125:10,21 126:8       depositions 4:15          54:22 60:11,13       director 32:7,24
  126:11                  6:20 7:16 13:13         61:12 64:6 65:10     disagreement 99:8
delayed 43:6,9            13:17 14:11             76:15 91:7 120:20    disasters 77:14
  44:3 110:9,16         depths 16:9               124:16 125:1         disclosure 3:2
delaying 113:5          described 66:8          died 22:17 24:2          13:15
delerium 102:23           75:11 100:3             30:9 46:1,25 47:7    discount 3:23
  118: 10                 131:22                  51:5 60:1,2,9        discounts 3:21
delirium 27:3,4,6       describes 129:4           62:23 63:15,19       discrepancies
  27:10 28:16,21        describing 117:13         118:18,22 121:15       33:14 34:7
  97:15,18,23 98:2      design 85:16,18           124:13,20 126:12     discrepancy 33:8
  98:21,23 99:3,16      designation             diego 29:7,840:1       discs 12:17,17
  99: 18,19,23            124: 19               dies 63:25 64:1,13     discussed 32:6
  100:13 101:19,20      despite 68:23             116:11,12 119:10     discusses 53:7,16
  101:23 102:3,9,13       125: 13                 119:11               discussion 35:3
  102:15,20 103:1       destination 116:2 1     diet 131:10            discussions 27:10
  118:15,20 123:19      detail 44:17            differ 72:6            disease 5 6:20,22
  124:4,9,11,13,17      deteriorated 62:20      difference 37:8          58:959:2 119:4
  124:21 125:1,8,18       108:3                   112: 12                124:25
  126:9,12              deterioration           different 10:14,25     diseased 56:6,11
demand 69:9               95:10                   12:2,21 18:15,15     diseases 94:10
department 1:15         determine 50:12           19:18 20:23 25:5     dispatch 111:9
depend 96:6             determined 21:8           45:22 53:17 55:2     disproven 84:14
dependent 11:17         determining 55:25         60:16 61:15 62:18    distracting 93:14
                                                  80:13 82:4 99:20       93:23

                                   Veritext Legal Solutions
800.808.4958                                                                   770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 46 of 68

                                        Dr. Kris Sperry                          June 3, 2020
           Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[district essence]
         -                                                                            Page 9

 district 1:1,1         dropped 71:7            eighteen 31:23          encountered 101:2
 disturbance 50:23      drops 77:4,12           either 16:18 17:18        120:25
 disturbances           drug 48:9,14              25:9 38:4,19          endeavor 36:8
   50:2 1                 51:16 53:3,9            71:16 84:4 95:19      ended 24:17 30:22
 division 1:2             101:5,24 102:6,6        103:9                   40:11
 docked 34:7              102:10                electrical 50:8,20      enforcement
 doctor 26:2 32:14      drugs 53:17 101:5         66:7 107:5              10:10 11:13,22,24
   45:12 53:25 73:12      102:7 105:18          electronically 7:3        18:4 20:4 28:20
   77:2 86:21 87:7        111:1 118:24            7:18,24 27:16           30:14,23 3 1:6,18
   114:16 119:23        dudley 1:12 13:18       element 62:15             40:2 44:25 45:2
   120:1 124:22           100:20                  74:3 87:16 88:14        84:6 118:4 125:14
   132:11,18            due 101:18 103:6          97:9 118:1 122:7      engagements
 documents 127:10       duly 6:3                elements 27:11            16:18 17:19
 dog 6:17               duplicate 96:11           32:20 46:15 62:18     engages 59:9
 doing 7:17 85:19       duty 117:6                63:11 69:773:3        enlarged 53:25
   85:21,24 117:20      dying 40:11 63:23         87:18,20 95:23          54:2,4,5,8,9 55:6
 door 128:12              124:6                   99:17 124:10            55:23 57:17 59:8
 doors 6:16                        e            elevated 52:12            59: 12,16
 dr 1:204:46:2,14                                 59:6 125:8,9          enlargement 50:1
                        e 2:1,1 3:1 6:1 7:9
   7:2 14:3,6 15:12                               126:7,12                50:7
                          13 5:3,3,3
   15:13,21 16:2                                elevation 49:14         ensue 100:24
                        earlier 27:8 77:11
   17:3 24:6,11,14,17                             69:10 125:20          entire 16:16 17:17
                          77:20 110:24
   24:23,24 25:10                               eliminated 52:3         entity 21:17
                           127:5
   26:5,5,21 53:4,10                            embolism 89:22          entries 34:9
                        early 8:7 22:15
   83:4 84:23,23                                emergency 16:8          environment
                          85:6
   103:4 114:9,15                                 126: 14, 16             126:8,20
                        easier 89:3
   115:2 117:17                                 emphysema 94:12         epidemic 48:4
                        easy 124:12
   120:11 121:18,18                             employee 35:7,12        episode 77:12
                        eating 131:4
   127:22 128:22                                  37:5                  episodes 22:18
                        edema 90:5
   129:13 133:10                                employees 37:4          equate 61:23
                        edition 53:4
   134:1,5 135:2,24                             ems 12:24 43:6,16       errata 134:11,13
                        effect 4:13 11:10
   136:2,4, 12                                    43:16,21 44:3,8         134: 17
                          12:1 81:23 88:17
 drawn 70:24                                      66:10 103:19,22       erroneous 61:1
                          94:11
 drink 131:1                                      104:18 106:8,9,16     errors 33:12,24
                        effects 10:15 24:19
 drinks 130:24                                    107:9,22 108:20         34:15,23 37:10
                          46:18 61:18
 drive 1:244:861:6                                110:10 111:5,12       escalation 10:15
                          100:11 101:5
   133: 12                                        111:13,21 112:2,5     especially 7:17
                        effectuate 118:8
 driving 26:2 38:16                               112:8,14,17             25:6 30:17 53:22
                        effectuating
   60:12 74:21                                  emts 65:4                 58:13 76:13
                          111:22
 drop 76:1,9,16                                 encounter 74:11         essence 36:21
                        eight 8:12 37:7
   89:16

                                   Veritext Legal Solutions
 800.808.4958                                                                   770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 47 of 68

                                         Dr. Kris Sperry                          June 3, 2020
            Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[essentially far]
            -                                                                         Page 10

 essentially 22:21       excessive 11:10          128 :3,7              explanation 68:5
   22:23                   125:7                exhibiting 100:22       exposed 126:3
 estate 1:5              exchange 87:16         exhibits 3:10,13        extent 34:24 62:13
 evade 119:5             exchanging 92:11         5:7 27:17               69:24 92:18 105:1
 evaluation 101:3          92:11 94:19          existed 69:6,20         externally 129:19
   132:2                 excitatory 97:10       exited 124:9            extreme 59:9
 event 13:1 64:22        excited 27:3,4,6,10    exits 99:19               105:4 117:4
   67:22,24 110:4          28:16,21 97:14,18    expand 44:18                      f
   119: 10                 97:23 98:2,21,23     expect 80:3 106:4       f 2:6
 events 47:6 103:13        99:2,15,17,19,22     expected 125:19
                                                                        face 69:8 126:3
   117:2,14 125:5          100:13 101:19,20     experience 48:20        facilitate 84:7
   129:24 130:18           101:23 102:2,9,13      49:21 64:21 88:25     fact 13:3,24 23:15
 eventually 10:5           102:15,20,22           90:6 101:16
                                                                          25:10 27:9 32:24
   61:11 62:19             103:1 118:10,15      experienced 80:20         34:7,10 36:23
 everybody 121:25          118:20 123:19          80:22,23 87:9           47:24 68:24 75:5
 evidence 4:22             124:4,11,13,16,20    experiencing              92:8 110:23
   19:23 20:1 85:1         125:1,8,18 126:9       73:17,20 92:14          121: 10
   88:11 102:16            126: 12                102:22                factor 23:6 47:12
   131: 19               exclude 97:8           experiment 62:12          12 1:4,7
 evidences 69:20         excluded 38:2            85:22
                                                                        factorial 2 1:14
 evolution 62:11         exclusively 3:14       experimental              23:12 118:1
   69:12 73:10,23        excreted 52:3            85:15,18 86:7         factors 21:24
   88:14 102:12          excuse 11:25             96:8 122:5
                                                                          45:22 47:5 101:22
 evolve 102:8,9            17:25 26:18 30:19     experimentally            102:11 123:10
 evolving 73:14            35:3 52:15,17           83:6                 facts 13:7,9 30:21
   89:11, 12               62:4 65:23 66:9       experimentation          63:5
 evrard 1:14 13:15         105:2 106:13            24:1                 factual 124:10
 exacerbated 62:8          112:9 117:16          experiments 86:12
                                                                        fails 134:19
 exactly 8:19 11:17        120:17 126:25         expert 7:15 8:2        failure 80:11 90:5
   30:21 119:15            129:18,19 13 1:5        10:8 11:21,24           130:5
   121:5                 exercise 76:10            13:16,22 14:2,4,5
                                                                        faint 43:22
 examination 5:3,4       exert 98:16               16:2 25:9,15         fair 27:14 76:25
   6:12 120:6            exerting 76:4            26:22 3 1:4,5,17
                                                                          80:23 81:2 91:9
 examiner 31:10          exertion 56:8 57:3       37: 13, 14
                                                                           119: 16
   47:25 51:1              59:9,17 62:24         expertise 9:2,11       fairly 38:17 82:19
 examiners 115:25          76:18 81:19 87:14       9:13 12:5            fall 89:16
   117 :22                 97:5                  experts 14:10          familiar 23:19,21
 example 9:22            exhibit 5:8,9,10,11       24:24 26:6
                                                                          23:22 24:4,8,12
 excellent 106:11          14:19,20 27:24        explain 108:25           58:3 85:9
 excess 50:5 130:25        28:6 33:5 40:21       explained 81:5         far 9:24 10:11,17
                           114:20 115:3                                   11:1 20:8 37:8
                                   Veritext Legal Solutions
 800.808.4958                                                                    770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 48 of 68

                                      Dr. Kris Sperry                         June 3, 2020
         Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[far go]
    -
                                                                                  Page 11

  39:2 46:18 47:7      finger 91:20            forgotten 19:7                  g
  48:9 55:12 62:14     firing 117:6            form 4:19 6:21         g 2:12
  63:21 93:10          firm 3:2                forth 22:13            ga 3:18 134:15
  131: 15              first 6:3 7:8 8:4       forum 28:11            gain 18:5
faster 111:13             18:8,20 28:24        forward 28:13          gas 67:9,10 70:20
fat 131:3                33:16 34:13 41:14     found 19:6 27:23       gathered 123:1
fate 27:22               42:3 45:15 54:18        33:8,12,23,24 34:6   gbi 30:18 31:22,25
fatty 130:20,23          66:3,14 67:10          34:14,22 37:11          34:1,4,5,10 36:23
  131:7                  68:20,21 73:8           49:19,24 5 1:8,20      36:23 47:25
features 124:5,14        81:2 91:21 100:21       51:23,25 52:6
                                                                        114:11 117:23
   124:18 125:11,13       101:2 103:23           116:23 120:14        geared 53:15
february 29:1             114:13 121:23          129:13,23 132:1      general 57:8
feel 6:7                  126: 15              four 31:23             generally 9:17
feeling 61:18          five 12:16 34:8         fourteen 18:23,24       43:20 45:12 99:21
    92:17                 36:2,13 107:25       fourth 19:12 28:25     generated 13:20
 fell 37:3                120:22                 28:25 30:7 108:15      108: 10
 fellow 114:13         flicking 73:24          fractured 110:2        georgia 1:1,11,22
 female 57:7           floor 2:14              framingham 58:3          1:24 2:7,16 3:5,15
 fibrosis 56:24        florida 29:20             58:16 59:3             4:5,8 40:7 84:5
 field 24:24 26:6,22   flow 130:12             francis 12:23            133 :2,4,6,12
   48:23               focus 16:12 79:18       frankly 7:16           getting 27:16
 fifth 20:1444:11      focused 16:6            frequency 84:2           43:22 55:10 61:5
    120:23             folks 44:3                92:7                   81:12 111:23
 fight 71:25           follow 120:3            frequently 22:4        give 7:5 8:23 10:1
 fighting 99:12        following 32:5          friday 131:1             17:6 18:10 27:6
    125: 14               98:17 104:18         friend 1:7               35:4,21 42:15
 figure 105:3          follows 6:4             fringe 113:12            47:10 74:18 88:8
 figured 35:23         footage 71:18           front 41:1,6115:5        92:22 105:18
 filing 4:24           force 4:13 10:9,12      full 4:13 71:24          113:10 128:10
 fill 37:7                10:14,15,22 11:7,9     123: 15              given 17:24 18:1
 finally 77:21 81:13      11:22,24 12:2        function 77:9            19:8 43:13 55:14
 financial 3:24           14:10 129:14,20        81:11                  70:7 91:24 99:22
 find 107:13,15,16     forces 11:5 129:25      fundamental              136:9
    126: 17            ford 2:13                 60:24                gives 59:4
 finding 52:4          foregoing 3:3           fundamentally          giving 11:25 68:24
    107:12 130:22         136:5                  110: 17                106:22
 findings 115:14       forensic 1:23 4:7       funny 98:13            glean 42:943:5
    124:1 125:2,6         9:3,3,4,14, 14       further 3:9 4:16         44:1,11
 finds 64:8               18:11 19:12,18         4:23 133:14          go 7:14 12:13
 fine 6:23,2433:2         23:23 29:6 53:15                              16:15 17:16 19:2
    41:3 115:7            114:13 133:11                                 21:24 28:12,14
                                  Veritext Legal Solutions
 800.808.4958                                                                 770.343.9696
       Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 49 of 68

                                      Dr. Kris Speny                           June 3, 2020
         Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[go human]
   -                                                                               Page 12

   35:10 37:17 39:3     greater 55:16          happens 50:479:8       helped 106:23
   41: 12, 19,23,25     gripping 129:10        hard 74:16 104:8       helps 42:24
   42:13 43:19 44:16    gross 56:22              124:2 125:25         hemorrhage 110:1
   50:15 52:20 76:14    grossly 56:23,25       hardest 62:3             129:6,6,16 131:25
   80:1 86:16 87:6      ground 72:25 74:5      harp 8:15              hereto 136:7
   95:25 107:25           76:3 91:5 95:25      healthy 124:24         hey 58:20 80:8
   108:13,15 120:5      grounds 4:20           hear 22:10             hiding 76:5
   124:18 131:3         guess 14:25 26:10      heard 15:15            high 68:24 126:10
 goes 55:11 60:3          28:19 50:17 60:7       120: 10                126: 19
   126: 10                61:23 64:20 78:1     hearing 40:12          highly 52:12
 going 7:14 9:15          95:3 109:1 113:22      90:22 120:9          hired 8:1 9:19
   13:4 14:18 20:5        114:2 128:3,19       heart 50:1,2,6,7,9       114: 14
   27:20 29:5 37:17     guidance 59:4            50:15,21 53:25       hog 83:17,23 84:3
   41:12 42:13 44:16    gun 117:6                54:7,7,9, 12, 13, 16   84:6,7,11
   44:24 78:5 79:19     gurney 65:5 9 1:23       54:19,20,21 55:1,3   hold   16:24 61:10
   82:4 83:13 86:24     guy 33:19 118:20         55:12,23 56:3,6,11     61:12 103:17
   86:25 92:21 94:22    guys 37:20               57:5,13,16 59:8,14 holding 11:20,21
   103:16 105:11                  h              59:16 67:24 68:3       11:23 129:10
   106:13,15 107:15                              68:6,21 77:15        homicide 44:13
                        h 24:11 53:5
   112:10 114:3                                  89:12 90:5 107:5       113:23 115:18,21
                          121:18 135:3
   118:11 121:25                                 110:3 118:10,18        115:23,24 116:3,5
                        habit 37:4
   128:2                                         122:18 124:25          116:15 117:25
                        half 34:8 36:3,13
 good 6:24 27:16                                 130:4                  118:3,12,19
                        halfway 19:15
   44:23 58:7,21                               heartbeat 65:14          119:12,18
                        hallmarks 125:8
   80:7 96:17,20,22                            hearts 51:3 55:14      homicides 117:7
                        hallucination
   106:12 114:16,16                              57:22 59:12          hon 2:5,11,12
                          46:13
   119:25 122:23                               hector 1:4,5,6,7       honestly 29:20
                        hallucinations
 gotten 67:24                                    42:5,10,18 43:7        30:24
                          98:7
   111: 13,15                                    44:4 45:7,17,25      hope 128:11
                        hand 31:8 80:10
 government 1:10                                 63:14 65:10 66:23 hopefully 90:8
                          93:12,19 114:12
   134:4 135:1 136:1                             70:17 71:21 80:19 horizon 29:17
                          133:18
 grab 128:21                                     87:13 88:1 90:11     hospital 12:23
                        handcuff 129:8
 gradual 42:10,19                                90:16 91:17 92:2       66:16 67:21 69:19
                        handled 3:13
 gradually 2 1:20                                96:23 97:17 99:4       70:23 71:1,11
                        handling 112:7
 gram 57:15                                      106:9 112:13           100:5 105:13
                        hands 126:3
 grams 54:12,16,21                               121:22 122:15        hour 36:5,17,17
                        hangout 6:11
   54:25 55:13 57:6                            heightened 100:23        86:25 89:25
                        happen 64:17 84:1
   57:9,10,17,24                               held 133:11            hours 34:8 35:5,8
                          84:2 106:15
 great 17:9 57:13                              help 25:21 49:5          35:19 36:16
                        happening 11:18
   100:12 104:1                                  78:6                 human 12:251:2
                          106: 18
                                                                        55:2 64:14 96:9

                                  Veritext Legal Solutions
 800.808.4958                                                                 770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 50 of 68

                                     Dr. Kris Sperry                          June 3, 2020
        Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[human internal]
        -                                                                         Page 13

  98:12 99:7              85:22 92:12      increased 54:1,10         initiate 106:4
humans 24:1             impairing 75:3       54:13 55:17,19          injection 106:23
hundreds 48:2             81:10              56:8 59:10,17,19        injured 24:2
hurting 118:17          impairment 79:12     59:21 61:19 62:8        injuries 30:11
hypertension              94:15              62:9 69:9,11 76:7         128:24 129:5,8,22
  46:10                 implication          99:25 100:1             injury 83:24
hypertensive              119:20             102: 17                   109:25
  56:20                 imply 116:5        increasing 81:11          inmate 29:19,22
hypothermic             important 6:8      index 5:1,7                 30:8,11
  100:9                   7:17 14:15       indicate 71:13            insensitive 98:9
hypothetical            impossible 36:19     102:22                  insensitivity 98:10
  55:12                 improper 10:23     indicated    38:16        inside 64:23
hypothetically            119:9              71:18 100:22            insignificant 74:4
  101:15                impulses 50:9        107:8                     76:17
hypoventilation         inability 21:22    indicates   68:11         inspire 92:8
  85:1 86:5               22:22 23:4,8       69:22                   instance 10:9
hypoxia 38:6,20         inaccuracies 34:6 indicative 69:23             65:14 84:5 88:12
  38:23 39:6 42:11      inadequate 23:11   indicator 71:3              90:15 116:24
  42:19 65:19 66:24       69:8 79:13 87:16 individual 1: 12,13          118:7
  68:12 70:18 73:2      inappropriate        1:14,16 22:6,22         institute 106:21
  82:14,25 83:8           11:6 103:15        34:4  59:5 64:16        instituted 105:12
  84:11 85:1 86:4       inaudible 67:14      125:6                   intend 41:16 44:20
  87:16 88:13,15          73:14            individual’s 59:15           113:5
  91:10,10 92:4         incarceration 38:7 individuals 10:16         intense 42:11,20
  93:1,6 95:6 123:2       38:22 39:7,21,24   22:17 49:25 77:8          62:25 70:9 72:3
   123:8                incident 11:15       120:20                    99:10
            1           incidentally 21:9  induce    50:20           intensely 100:3
                          88:18            induced 52:5              intensity 72:5
 idea 91:24 109:13
                        include 59:23 98:6 induces 49:15             intent 119:21
 identifiable 124:1
                          109:12 129:1     inescapable 45:23         interaction 112:7
 identify 6:5,8
                        included 98:19     influence 110:25          interest 16:6
    124:22
                        includes 12:18     information 12:16         interested 31:2
 illicit 48:14 102:6
                          77:14 107:9        33:15,20 34:14            67:1 133:16
 illness 101:4,24
                           108:21            37:2 101:8 103:11       interesting 92:10
    102:1,4,10 110:25
                        including 53:17       105:14 106:2,5,20      interfered 61:17
 imee 1:7
                        inclusive 133:7    ingesting 51:16           interferes 50:7
 immediate 88:10
                        incoherent 79:2    inhalation 130:14           64:5
 immediately 74:4
                        incorporated 21:6 initial 105:23             interferring 75:17
    83:3
                        increase 55:22        111:2 112:1 113:1        77:9 78:2
 imminent 44:7
                          56:1 57:2 98:22  initially 12:14           internal 109:25
 impaired 61:6,25
                           101: 15            110:24 111:5
    65:1 75:15 83:22
                                  Veritext Legal Solutions
 800.808.4958                                                                770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 51 of 68

                                        Dr. Kris Sperry                         June 3, 2020
           Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[interpretation kris]
                -                                                                   Page 14

 interpretation         journal 32:10,16          35:15,16,21 36:15       97:4,6,7,9 98:19
   117: 10                33:6                    36:18 37:1,2,16,21      98:24 99:7,8,10,11
 interrupt 60:5         jr 2:11                   37:23 38:9,11,23        99:12,22 100:4,16
 intervening 95:9       july 29:6                 38:24 39:2,3,8,8        100:25 101:5,6,7
 intervention 90:9      jump 97:13                39:22,24,25,25          101:16,20 103:2,4
 interviews 12:20       june 1:25 4:9             40:3, 14, 15, 16,17     103 :5,8, 12,24
 intoxication 10 1:6       133:10,18 134:3        41:23,25 43:1           104: 1,2,9, 12, 12,22
 introduce 33:4                     k             44:18 45 :21,23         104:24 105:10,11
   114:1 115:2                                    46:2,12,20 47:9,10      105:25 106:4,6,11
                        k 7:853:5
 introduced 14:20                                 48:15 49:18 50:21       106:20,25 107:4
                        karch 53:4,10
   40:2 1                                         50:23 52:24 53:11       108: 8, 10, 11, 12, 18
                        keenan 32:6,24
 introducing 14:24                                53:16 54:3,5,15,24      109:3,4,4,10,18,23
                          34:24 35:3,20
 invasion 13O:10                                  55:3,5,8,9,15,20        110:4,21 111:4,7
                        keenan’s 34:21
 investigated 34:1                                55:21,21,22 56:2,4      111:16,25 114:9
                        keep 86:25
 investigation                                    56:22 57:10,12,17       114:14,19 115:21
                        keeping 126:20
   18:11 20:3 33:6                                57:19,23 58:8,10        116:10,19 117:6
                        kept 34:18
   34:3                                           58:11,17,20 59:23       117:17,21 118:13
                        key 125:11,13
 involved 11:16                                   60:18,24 61:10,13       118:13,16,21,23
                        keyboard 13:4
   25:2,5,8 26:13                                 62:13 63:6,11           118:24 119:1,13
                        killing 85:20
   28:15 29:18 30:8                               64:6,7,15,20,25         119:14,21 120:24
                        kills 51:17
   38:18 40:1,5 45:6                              65:2 66:12,18,25        121: 10, 11,24
                        kind 11:727:20
   62:4 63:7 83:5                                 67:25 68:2,17,20        122:3,4,7,8 123:14
                          32:7 50:19 74:16
 involving 30:14                                  68:22,22 70:3,7         124 :4, 12, 13, 14
                          83:2 90:20 96:17
   38:6 39:6,15                                   72:4,4,6,8,16,25        125:9,24,24,24
                          98:14 109:1 110:4
 ischemic 130:13                                  73:9,10,19 74:8,23      126:1,3,20 127:10
                           110:19 117:4
 isolated 2 1:17                                  74:24 75:9,24           127: 19, 19,21,24
                        know 7:10,11,20
   23:3                                           76:2,5,5,8,23 77:2      128:6 129:3,9
                          7:24,25 8:17,23
 issue 103:8                                      77:17,19 78:23          130:6,15 13 1:2,3
                           10:1,2,3,4,17,19
 issued 8:10                                      79:7,12,15,20,24      knowing 103:13
                           11:3,8,16 12:2,19
 item 18:20                                       80:3,4,25 81:5,22       109:11 111:1
                           13:5,25 14:13
 iv 105:16,16                                     81:24 82:19 83:2      knowledge 10:13
                           15: 13,15, 17,18,24
                                                  83:4,4,5,8,21,22        11:3
         J                 16:5,9,11 20:6,21
                                                  83:23,25 84:15        known 48:22
james 2:11 13:17          22:3,4,5,20 23:22
                                                  85:20,21,23 87:18       49:20 83:17 102:3
jcc 2:17                  23:24 24:7,13,15
                                                  88:15 89:10,11,17     knows 64:18
jezreel 1:7               24:17,17 25:4,7
                                                  90:10,15,18 91:12       111:16 117:20
jim 6:197:217:1           26:8,16 28:20
                                                  91:17,19,22 92:1      kris 1:204:46:2
  114:22 120:3            29:23 30:20,23,25
                                                  92:12 93:3,8 94:2       7:7 133:10 134:1
  127:21 128:13           31:9, 12, 14, 15, 15
                                                  94:4,5, 10, 15,20       134:5 135:2,24
job 37:25                 31:19 32:7,21,24
                                                  95:6,11,15,18 96:6      136:2,4, 12
join 6:17                 33: 10,13,21,23,24
                                                  96:8,8,9,16,18
                          34:14,20,23,25
                                   Veritext Legal Solutions
 800.808.4958                                                                    770.343.9696
     Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 52 of 68

                                      Dr. Kris Sperry                          June 3, 2020
         Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[I mean]
 -                                                                                 Page 15

           1            lengthen 86:23         liter 49:18 51:19      luke 80:10
                        lethal 24:20 49:13       52:14 120:12,22      lunch 86:25
1 3:1
                          50:22,24 5 1:12      liters 90:16,21        lung 129:17,22
lab 12:22 66:21
                          52:15,15,2 1         litigation 25:6,8        131:18 132:1
  70:15 120:14
                        letter 8:14 12:15        31:13 34:11,12                 m
lack 21:22 63:23
                        letters 33:21          litsup 3:18 134:15
lactic 69:10                                                          magical 55:4,11
                        level 49:19 51:23      little 6:17 18:7
lapses 89:7                                                           main 87:18
                          52: 12,15,16,21        28:17 66:17 82:4
lasted 72:9                                                           major 77:14
                          71:14 74:25 75:1        86:22,24 110:19
lastly 44:10                                                          majority 77:8
                          75:17,25 76:22          125 :25
late 17:4 84:18                                                         120: 18
                          77:5,25 79:11        liver 130:21,23
law 10:9 11:4,13                                                      making 32:21 79:2
                           81:17 93:11            131:7
   11:22,24 18:4                                                        79:4
                           120: 17,17,23       loaded 65:5 91:23
  20:3 28:20 30:14                                                    male 57:9,25
                        levels 49:16,22        loading 33:4           man 40:6,8 55:14
  30:23 31:6,17
                           52:10 58:13 59:1    lobe 129:17,21
  40:2 44:25 45:2                                                       57:14
                           62:8,10 68:24       logged 36:22
  84:5 118:4 125:14                                                   manner 9:8,18
                           74:14,20 120:20     long 3 1:21 50:3
laws 4:14                                                               12:6 44:12 46:17
                           120:25                 72:8,11,18 90:7
lawsuit 8:2 3 1:5,7                                                     61:17 113:21
                        life 122:6             longer 86:24
lawyer 80:5,5                                                           115:15,17 116:13
                        light 73:24            look 14:25 15:4
laying 63:17                                                            117:24 118:3,12
                        lights 111:7             47:1 51:14 61:24
lead 49:2 50:9                                                        manslaughter
                        likelihood 101:15         79:19 100:18
  82:25 99:2                                                            116:4
                        limitation 122:2       looked 20:9 24:8
leading 89:22                                                         manufacturers
                        limitations 85:25         33:11 34:540:3
   123:5                                                                24:18
                           122:11                 127:9
leads 113:20                                                          marathons 76:14
                        limited 103: 10        looking 16:13
leaning 77:22                                                         mark 2:5 6:9
                        limits 55:8,13            17:14 19:4 58:8
leave 35:7,12,19                                                        14:18 17:7 27:14
                        line 117:5 135:4,7        58:25 93:23
  36:6,9 120:1                                                          86:15
                           135:10,13,16,19        104:11 122:8,9
lecture 17:25                                                         marked 27:24
                        lines 86:12            loss 110:1
lectures 18:2                                                         marking 27:17
                        lipids 58:12,25        lot 10:13 12:11
led 46:16 123:10                                                      markpostlaw.com
                        list 12:12 27:15          16:14 17:15 25:20
   130:18                                                               2:8
                           28:11,15 37:17         33:19 46:11 58:12
lee 7:7                                                               massive 67:22
                           82:13                  123:1
left 35:16 52:2                                                       material 13:7,8
                        listed 27:8 44:17      low 51:24 52:9
   121:7 129:17,22                                                      16:14 17:15
                           51:10 87:21 110:7      68:23 79:14 100:6
legal 3:1 20:15                                                       materials 8:23
                           113:23 115:18          120:17,17 126:19
   117:10 119:21                                                        19:5
                           123: 14                130: 12
   134:23                                                             matter 13:3 61:2
                        listing 12:15 14:2     lower 49:22
legs 77:23                                                              119:11
                          42:25                   120:23 129:13
length 86:22                                                          mean 6:20 8:17
                                                                        9:21 11:1,13
                                  Veritext Legal Solutions
 800.808.4958                                                                 770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 53 of 68

                                     Dr. Kris Sperry                          June 3, 2020
         Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[mean necessary]
      -                                                                           Page 16

   12:14,18 15:8       mechanism 50:25           52:16,21 53:18      momentarily
   16:7 21:15 22:2       109:4 124:21            59:9,16 60:10,11      128:22
  22:21 24:13 25:24    medical 12:22,23          62:16,25 70:12      monitor 66:6
  26:14 28:4,6           18:11 19:23 20:1        81:19,22,23 97:8    month 35:24
  29:18,21 30:18,22      20:15 31:10 44:7        98:22 99:1 100:10   months 8:13 31:23
  31:11,14,16 36:18      47:25 48:23 49:6        100:11 103:6,14       36:7
  37:18 41:2 45:22       50:4 51:1 67:8          120: 12,19,21       morning 68:1,9,16
  46:5,9,25 48:14        70:22 90:8 100:5        121: 15               68:18 69:19 70:25
  49:8,10 52:25          101:3 111:23          michael 1:11            71:10 125:22
  54:2,4 55:3 56:10      113:5 115:25          microscopic 56:22     move 13:4 61:22
  56:11,18,20,25         117:22 123:22,25      microscopically         103:18 110:7
  57:11 58:24 59:3       124:25 125:12           56:24               moved 28:6
  63:6 66:3 68:16        126:22 127:1,8,10     middle 1:1            moving 104:6
  69:2 72:2,14,21        127:12 128:9,13       midtown 12:23         mpost 2:8
  73:10,12,19 74:16      128:14,23 130:2         67:8 70:22          multi 21:14 23:12
  75:11 77:5 78:25       130:22 13 1:20,21     milieu 98:20            117:25
  79:8,16 80:3,24        132:1                 milligrams 49:17      multiple 2 1:24
   83:25 88:13,21      medicine 9:4,14           51:19 52:13           60:19 130:5
   89:18,19 90:21        10:7                    120:11,22           multiplier 55:22
  91:2,23 92:6 93:4    meet 61:9               mind 17:2 40:20       murder 116:4
  94:16 95:3,8,12,17   mental 101:4,24           58: 19,23           muscle 50:2,6
   96:5,16 101:8         102:1,4,10 110:23     mine 77:6             muscogee 133:3,5
   102:1 105:9,13        110:25                minor 1:7             myocardial 56:23
   106:14,22 107:5     mention 83:12           minute 14:19,22                 n
   108:7 109:14,16     mentioned 22:11           19:7 43:20 65:17    n 2:1 6:1 24:11
   109: 17,21,21         23:14 32:14 72:3        86:15 90:16,21        121: 19
   110:20 111:14         77:11,20 102:5          100:11 103:17       name 7:6,7,8,8
   115:5,23 116:4,24     125:7 131:18          minutes 40:10           15:16 18:10 33:23
   118:4 119:15        met 7:3                   72:12,22 81:5         99:22
   120:19 122:4,9      metabolic 69:12           89:25 113:9         names 14:13
   124:23,24 127:15      69:23,25 70:4,10      misconduct 18:12
                                                                     natural 119:3,6
   129:4                 70:13 71:3            missed 43:1           nature 11:15 90:3
 meaning 63:22         meth 48:19 49:24        mistakes 33:11          117:2
 means 55:661:4          50:13                   35:1 36:25          nearly 52:7
   91:10 115:22,24     methamphetamine         mister 109:17         necessarily 21:21
   116:1,7 117:8         42:6 45:17,19,24        130:3 132:5           42:23 116:22,24
   123:24 13 1:7,25      46:6,9, 14, 19,21     misunderstanding        121:8 124:3 128:7
 meant 56:16             47:18,21 48:1,3,11      60:24                 130:25
 measurement 66:9        48:23 49:2,6,8,12     moaning 79:2          necessary 4:17
 measurements            49:23 51:4,9,13,19    moment 29:16            136:6
   70:19                 51:24 52:1,8,10,14

                                  Veritext Legal Solutions
 800.808.4958                                                                770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 54 of 68

                                      Dr. Kris Sperry                          June 3, 2020
         Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[need okay]
      -
                                                                                   Page 17

need 13:5 17:7            normally 71:4      objectively 125: 12      offered 4:22
  111:7 120:2               77:5 93:10 95:8  observation 72:5         offering 39:17
  127:24 128:3,7            98:15 131:4         101: 14                 41:14 45:5,9 82:6
  132:4                   north 40:7         observations             officer 1:11,12,13
needed 90:11,17           notaries 3:5,15       126:15                  9:22,23 13:13
  101:3 103:11            notarized 3:15     observe 125:25             45:9 60:20 62:2
needs 61:9                notary 136:13,19   observed 63:6              64:11 72:4 82:10
negligence 116:6          notation 130:20       128:25                  99:9 100:19 117:5
neighborhood              note 131:18,19     obstruction 88:12          117:9 118:4
  49:17                     134: 10          obtain 104:20,25         officer’s 10:21
neither 103:5             noted 24:24 136:7     106:1                   64:15
nervous 75:18             notes 122:25       obtained 43:12           officers 10:4 11:5
  77:10 78:3                128:21 133:9        104:24 123:16           11:14 44:3 45:6
neurologically            notice 4:24           125: 12                 45:13 46:16 60:16
  81:11 94:5 112:23       november 8:10      obvious 65:1               63:1 65:20 71:25
never 9:22 17:24            40:23 41:5,9        89:24 122:4             74:12 75:6 76:2
  27:6 36:6,7 40:16       number 27:24       obviously 7:24             77:21,23 79:11
  75:7,8 95:18              40:22 46:11 48:19   9:16 85:21              82:7,15 84:6
new 33:17                   48:19 55:5,6,11  occasion 51:25             92:13 110:9
newman 14:3                 57:8,15 58:11       53 :21,2 1               111:21 113:4
  15:13,21 16:2             110:7 114:20,21  occasional 31:1             116:25 117:16
  24:6,14,23 26:5,22         114:24 123:14      51:21                    118:8,14,16 119:7
  83:4 84:23 121:18          128: 19         occur 16:10 18:3            119:9 125:14
newman’s 14:6             numbered 126:24       18:14 27:11 63:4         129:15 132:6
  15:12                      127:5,9,18,22      96:12 99:21 102:3     offices 4:6
night 131:2                  128:1 133:7     occurred 13:1            official 1:12,13,14
nine 52:13 71:2           numbers 48:10         30:19 73:3,4             1:16 30:24 31:4
  120:11                     127:4,8,24         95:18,19 103:14         3 1:20
non 83:21,22              numerous 23:16        121:14 132:7          oh 10:11 19:6
  131:6                            0         occurring     38:21        22:15 23:18 29:2
nonsensical 79:4                             occurs 21:15,25            29:10 37:14 41:1
                          o 3:1 6:1,1
nonspecific 98:19                               22:4 63:8 77:17         47:16 49:17 54:10
                          o’clock 66:17 68:9
normal 50:851:3                                 130:9, 14                58:5,17 63:3 69:3
                            68:17,18 69:19
  54: 7, 13, 16, 19,2 1                      ocga 3:20                  71:12 86:11 93:21
                          obese 83:22
  55:1,3,8,13 57:4                           october 15:632:8            101:20 103:2
                          obesity 131:9
  57:13,21,25 59:14                           odd 88:21                  107:17 109:1,23
                          obeying 125:15,15
  71:2 77:6 83:20                             oddly 38:8 127:14          109:25 112:19
                          objection 123:5
  83:21 94:9,21                                 129: 16                  115:5 122:17
                          objections 4:17,20
  96:9 105:24                                 offer 41:16 44:20          129:3
                            6:20
   112 :23                                      44:24 113:6           okay 6:18 7:10,14
                          objective 102:19
                                                                         7:21 9:6,10,15
                            106:5 125:6
                                    Veritext Legal Solutions
 800.808.4958                                                                 770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 55 of 68

                                       Dr.   Kris Sperry                       June 3, 2020
          Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[okay partially]
      -                                                                            Page 18

   11:23 13:21 14:5     132:10                    ops 12:20                        p
   14:19,21 15:6,11   older 30:17                 order 42:22,24,25     p 2:1,1 6:1 7:9
   15:18,20 16:1,13   omission 106:8                72:11,22 90:11,17   p.m. 132:20
   16:21,25 17:5,11   once 17:1 33:11,14            106:2 118:16        page 2:135:215:4
   17:12,22,24 18:6     93:8 94:3 95:6,7            124: 19               18:18,19,21,22
   18:24 19:2,9,14,24   103:25 104:10             organ 52:5 77:16        19:11,16,16,21,25
   20:11,24 25:14,17 ones 21:2 23:24                130: 5,8              20:2,12 28:8,25
   25:24 26:1,8,19      27:7 31:1 40:19           organs 130:11           29:5,10,11,15,16
   27:24 28:1,7 29:3    64:7 127:7,22             origin 107:10           30:7 33:16 67:8
   29:4,9,13,14 30:6    128: 1,1                    108:21 109:15,21      70:22 107:19
   31:2,24 32:2 33:3  open 28:8 33:20               109:23                108:13 109:8
   37:20 40:21,24     operate 78:4                originally 13:11        115:11,12 127:4,8
   41:3 42:1,14 43:2 operative 63:12              orleans 33:18           127:24 135:4,7,10
   43:8,8,24,25 45:11 opinion 8:24 9:7            outlawed 84:4           135: 13, 16,19
   46:4 48:16 49:8      9:18 26:12,21             outlined 119:15       pages 12:15
   52:13 53:6,13        38:5 39:6,17 42:3         outside 9:13 10:19      127:18 133:7
   54:11,18 55:18       42:4,8,18 43:6,15           10:20 31:4 34:12    paid 34:11 37:13
   56:5,10 57:4,7       43:15 44:1,5,11,11          54:6 55:7 59:13       37:14
   58:6,19 60:6         44:25 45:5,9,16           overall 88:16 97:9    pain 98:9,10
   62:22 63:3 65:23     47:10 59:25 65:21         overlap 100:12        paper 33:22
   66:20,25 67:7,19     66:23 67:6 69:18          overtly 120:24          100: 17
   68:15,19 69:5        70:17 73:1 82:6           oximeter 91:20        paragraph 107:20
   71:15 72:8,13,23     82:12,15,23 87:7          oxygen 21:22 61:5       107:22
   73:21 74:7,16        87:12 92:2,24               61:8,9,20 63:24     paramedics 91:21
   75:20 76:19 78:12    94:25 103:18                66:9 68:25 69:9     paranoia 46:13
   81:18 82:11,17        110:7,13 113:6,20          70:20 71:14 79:12     101:25 125:13
   86:1,9,15 87:20       113:21 115:12              79:13 87:16 88:2    parasteatosis
   88:24 89:2,4          121:14 122:14              88:6 89:6,23          13 1:6
   90:15,25 91:3,8,9    132:4                       90:10,16 91:8,11    pardon 65:4
   92:22 93:2,21,22   opinions 9:16,18              91: 12, 14,18,25    parent 1:3,6
   94:23 95:16,24       9:24 10:1 11:25             92:11,14 94:8       parenthesis 29:17
   96:13 97:1 98:22      14:15 38:1 41:13            105 :2,15          paretically 22:3
   99:14 100:14,25      41:15,21 44:16,17         oxygenate 23:9        park 2:6
   102:25 103:19        44:19,20,21 45:11           63:23 64:6 75:13    parse 95:13
   105:17 107:25        65:893:3 110:9              81:9 94:12          part 8:7 20:22
   108:14,17 110:6       117:18 123:15,15         oxygenation 23:11       22:7 37:24 45:19
   112:19 113:3       opportunity 42:15             69:8 79:14 83:18      45:21 53:20 60:14
   114:8 119:7 120:3 opposed 45:10                  94:8                  84:4 101:11
   121:3,6,17 122:14    56:2 116:15                                       109:18 115:8
   122:23 128:17,19 opposite 117:4                                      partially 60:9
   129:2,3 130:1

                                   Veritext Legal Solutions
 800.808.4958                                                                  770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 56 of 68

                                        Dr. Kris Sperry                          June 3, 2020
           Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[particular post]
            -                                                                        Page 19

particular 10:22        percentile 55:7         pick 128:11            poison 51:17
  21:10 37:6 44:19      performed 65:22         picky 56:14            police 1:15,15 9:22
  52:19 58:15 76:21       65:24 66:15 68:9      picture 69:13,15         9:23,24 10:4,21
  79:20                 performing 15:25          69: 16,17              11:5 18:11 19:13
particularly 9:25       period 24:14            piece 33:22              19:19 22:18 42:12
parties 3:22,25 4:3       46:24 90:7            place 57:10,16           42:20 44:2 63:1
  4:20 133:15           persisted 126:13          64:13 116:20           64:11 74:12 98:17
partner 93:18           person 11:11 56:6       places 131:13            110:9 111:20
parts 126:4               56:7,7,9 59:8         plaintiff 2:4 29:14      113:4 116:12,13
party 3:23                84:25 85:11 90:1        30:3                   116:20 117:5
passed 111:12             90:5 93:13 116:2      plaintiff’s 13:6,7       119:5 132:6
passing 93:13             116:11 118:15           13:15                policy 20:15
passtf.com 2:18         personal 1:4 34:16      plaintiffs 1:8         poor 98:18 131:10
pathologic 115:15         37:1                  planned 32:22          poorly 92:22
pathologically          personally 40:5         planning 32:4          position 63:17
  54:5,8,9              personnel 44:8          plans 32:7               64:4 82:24 83:17
pathologist 9:3           103:19 106:8,9        played 45:19             83:17 84:7,11,25
  25:3 53:15 95:12        108:20 110:10         please 7:627:1           85:12 86:4
   125:4                  112:17 125:12           108:25 132:15,17     positional 16:3,19
pathology 1:23 4:7        126: 16               plural 131:24            17:21,25 20:13,20
  9:4,14 22:20          perspective 25:3        plus 36:16               21:6 26:23 28:16
  23:23 53:3,9            45:3 51:15            pneumonia 130:16         28:18,21 29:21
   133:11               ph 66:15,17 67:10       point 16:17 17:17        30:2,10 43:25
patients 59:5             68:1,5,21 69:18         18:21 27:3 41:24       63:15,16 64:1,12
pattern 124:1             71:14 76:1,9,11,17      52:13 62:20 65:3       65:9,11,15
pc 2:13                   77:4,6,7,13             65:25 66:22 68:23    positions 26:16
peachtree 1:24 4:8      phrase 54:3               70:16 73:7,16        possibility 47:15
   133: 12              physical 61:25            74:1,11,13 75:2,12     47:18 57:2 62:23
pension 35:25             62:6 69:7 76:7          75:16,21 76:21       possible 39:9,22
people 24:20              87:14 111:18            77:25 78:15,24         73:9 83:11 107:9
  48:10 49:21 52:10        128:24                 79:20 80:19,2 1        107:18 108:3,21
  62:12 76:13 83:22     physically 61:18          81:13,17 87:8          109:9, 14
  89:15 116:9 117:7       62:1 76:4               88:1,4 90:1 91:25    possibly 81:21
   120:18 122:5         physician 16:8            94:18 100:7            105:9 106:17,19
   124:24 130:16        physicians 124:7           101:17 104:14,15      107:17 110:24
   131:7                physiologic 16:10          106:15 108:1,15       112: 12
perceive 92:16            23:9 76:10 77:13         111:24 112:3        post 2:55:46:10
percentage 55:2 1         79:25 105:10             120:11 121:25         6:19,25 8:15,16
   55:21 116:10            121: 12                 129: 14               14:25 17:1,8,12,22
percentages 48:18       physiologically         points 42:16             86:16 120:1,7
                          46:19 92:16                                    123:12 127:21

                                   Veritext Legal Solutions
 800.808.4958                                                                   770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 57 of 68

                                      Dr. Kris Sperry                          June 3, 2020
          Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[post quoted]
     -                                                                              Page 20

  128:6,16,20            74:5 76:1 89:8       prohibited 3:20         purpose 36:10
  132: 16,17             104:23 111:21        prolonged 47:4            37:6
postulated 62:14       prison 29:19,19        promulgated             purposes 21:9
potassium 62:10          30:10                  60:25                   35:14 78:12
  69:11                privilege 6:22         promulgating              127: 12
potential 121:6        probability 57:2         10:18                 put 9:9 42:24
potentially 52:17      probably 21:12         prone 22:523:8            43:14 64:21 65:6
  52:18 70:14            22:1 25:21 27:9        63:17 82:24 83:17       78:2 91:20 96:16
  110:20 121:1           28:23 37:17,21         83:23 84:25 85:12       105:6,16 109:7,18
pounds 85:11             47:3,6,25 48:4         86:4                    121:24
poydasheff 8:16          53:2 66:5 69:3,10    proper 10:9,12,23       puts 53:25
practical 127:11         92:21 94:8 95:19       44:25 117:23,24       putting 96:6
practice 10:7            101:10 105:15        properly 64:678:4                 q
precipitation            114:8 118:23           119: 17               quantify 55:25
  119:2                problem 27:20          proved 84:20            quarrel 85:18
preface 92:23            55:17,19 77:2        provide 9:7,11,13       quarreling 114:3
  99:18                  99:13,18 110:22      provided 13:22            114:6
prefer 87:1,2          problematic 81:12        14:24 27:15 28:12     question 4:19 6:21
preparation 12:9       problems 23:10           33:18 41:5 45:12        7:19,20 10:25
prescription 102:7       106:3                providing 9:17            17:2,13 26:4 38:8
presence 100:10        proceeding 3:17        psstf.com 2:17            38:15,17 39:5
present 45:23          proceeds 89:20         psychiatrist 101:3
                                                                        54:4 56:17 74:17
  107:4 124:11,18      process 27:13          psychological             82:5 90:14,19,23
pressure 49:14           73:23 77:4,18          46:12                   92:22 96:17,19,23
  65:14 66:4 104:25      88:9 89:21           psychotic 98:3            106:11 120:10
  105:1                produced 3:4,13        public 136:19             121:20 122:2 1
pretty 27:16 33:21       129: 19              publication 52:20         128:9,18
  53:765:1 88:22       produces 23:6            53:19                 questions 3:7 4:18
  105:12 106:24          46: 10,11            publications 16:18        14:23 75:10 80:5
prevalence 48:13       production 3:4,14        17:19 18:6 52:25        80:7,9 82:20
prevalent 48:8           3:16                 published 22:17           83:14 93:13 97:14
prevented 106:17       professional 16:6      pulmonary 89:22           104:5 105:24
primarily 9:4          profound 67:11           90:5                    112:24
primary 50:10,12         68:2 111:3           pulse 66:5 91:20        quick 21:5 37:18
  50:24 95:1           profuse 99:25          pulseless 66:6            100:18
print 127:16             102: 16                107:4                 quickly 106:24
printed 17:1           progressed 94:18       pumping 122:19          quite 48:469:1,2
   127: 17             progressing 89:12      punctured 110:3           75:24 125:9
printout 16:22           94:24                pupils 104:7            quote 108:3 109:8
prior 4:22 43:12       progression 83:14      purely 23:13            quoted 107:18
  69:3,6,20 71:14        97:10 123:11                                   109:6,7
                                  Veritext Legal Solutions
 800.808.4958                                                                  770.343.9696
      Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 58 of 68

                                        Dr. Kris Sperry                          June 3, 2020
           Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[r report]
  -                                                                                  Page 21

           r              57:23 59:4 61:4       recorded 60:18          relate 16:17,19
                          64:7 67:1 75:8          66:10 104:21            17:20 59:20
 r 2:1 3:1 7:9,9 53:5
                          79:5 81:24 84:8       recording 78:24         related 3:16 10:5
   13 5:3,3
                          86:23 91:6 100:9      records 12:22             17:18 20:13,18
 radioed 105:12,13
                          102:24 103:11           33:21 67:8 70:23        29:21 38:6 46:14
   111:5,5
                          104:6,22 117:1          100:2,5,8 126:23        63:5 97:6,7
 radiology 13 1:20
                          124:18 125:2,3          127: 1, 10, 12,25       133: 15
 range 55:1,13
                          129:4 130:8             128:9,14,23 130:2     relates 27:4
   57:21 59:14
                          131: 14                 130:22 131:21,21      relating 4:14 18:2
 ranges 54:7 55:4
                        realm 10:6,19,20        recover 64:2,13           121: 12,13
   55:14 57:12
                          51:18                 recovered 81:9          relation 38:10
   120:25
                        reason 32:23 33:4       recreate 83:6,10          45:10
 rapid 88:13
                          35:16 36:20           reduced 76:11           relationship 3:20
 rapidly 50:24 70:7
                          102:14 119:11,14        83:18                   10:1,18 18:4
   105:3 112:9
                          127: 14,16,20         reduction 76:11           46:19 59:1 117:13
 rare 51:25
                          134:11 135:6,9,12       92:3                  relatively 2 1:17
 rarely 53:23 84:1
                          135: 15,18,21         refer 53:20               48:12,17 120:17
   84:2
                        reasonable 47:17        reference 57:11,20      relayed 105:14
 reach 103:9
                          78:13                   128:18 131:19         relevant 52:4
 reached 75:2,16
                        reasonably 84:15        referenced 134:6          82:20
   81:16 101:1 103:3
                          88:11                 referred 67:5           relied 103:7
   103:4
                        reasons 122:4           referring 22:14         rely 106:21
 reaches 90:1
                        recall 9:12 16:8          65:9                  remained 75:10
 react 75:9
                          20:16 25:16 27:7      reflect 53:1            remember 25:11
 read 41:22 58:17
                          29:18,20,24 59:4      reflects 68:2 108:7       30:25 31:3,8 40:3
   103:25 122:25
                          120:15 131:23         refresh 28:5              40:4,5 58:20
   132:12 134:9
                        receipt 134:18          regain 71:25              107: 10
   136:5
                        received 13:6,11        regained 81:8           remote 1:20
 readily 75:25
                          13:19                 regains 65:13           render 14:15
 reading 4:11
                        receives 3:23           regard 27:2 65:2 1        92:15
   17:11
                        recognize 44:6            86:10 121:19,21       rendered 39:5
 ready 92:23
                        recognized 21:20          130:21                rephrase 7:21
 real 26:18,18
                          49:20 104:3           regarded 26:5,9           73:15
   37:18 65:8 92:24
                          124:15 131:5            26:22                 report 8:9,13
   100:18 122:12
                        record 7:5 12:24        regarding 11:4            12:21 13:20,25
 realistically
                          32:11,12 38:12,13       38:20 39:6,19           14:3,4,5,7 15:12
   106: 14
                          86:16,18,19 87:3,4      40:12                   40:22 41:4,9,12,17
 really 9:12 11:2,6
                          87:6 107:23           region 129:15             41:22 42:9 43:5
   13:2 15:19 21:19
                          113:16,17,19          regular 131:8             44:2,12 60:10
   25:12 26:1,2,3
                          127:8 13 1:23         regularly 130:24          105:6 107:7,8,9
   31:2 32:23 35:22
                                                                          108:6,21 109:7,8,8
   37:6 43:10 50:13
                                   Veritext Legal Solutions
 800.808.4958                                                                   770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 59 of 68

                                       Dr. Kris Sperry                         June 3, 2020
          Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[report risk]
       -                                                                           Page 22

   109:22 114:4         responding 75:5         resulted 62:15           28:10 29:4,24
   115:3,8 117:18         77:24 104:5             82:14 97:9 109:25      30:1,13 3 1:21
   123:16 129:4           112 :23                 110:5 117:9            32:14 34:5 36:12
 reported 55:14         response 13:7 26:4      resulting 22:23          38:15 39:1,4,10,12
 reporter 1:22 3:8        76:10                   94:15 129:20           41:8,11,19 42:3,8
   3:12 4:6,25 5:5      restarted 68:22         results 21:23 22:7       42:23 43:4,14,19
   17:6,10,13,23        restating 17:2            23:3 64:12 66:21       44:10,15,23,23
   114:21,25 132:11     restrain 76:3             69:11 70:16 89:23      45:4,15 47:14,17
   132:14,16 133:5        112: 10                 130: 16                48:3,20,22 49:1
   133 :23              restrained 10:16        resuscitated 70:7        51:1 53:9,24 56:5
 reports 3:24 12:21       16:3 23:7 26:6        retained 20:7            56:13 59:7,19,25
   12:22 13:22 14:10      27:13 28:19 40:6        31:16,16,20 37:23      63:9,13,25 64:1,15
   66:22 131:20           40:9 46:23 60:16      retention 69:9           65:7,13 69:14
 representative 1:4       61:16 79:10           retire 32:3,22 33:1      70:12,15 71:8,17
 represents 3:3,9       restraining 46:17         33:1,2                 71:21 73:1,6,15,25
 reputable 26:6           62:4 118:16           retired 32:1,15,18       74:9 78:5,14,17,19
 reputation 15:18       restraint 16:11         retirement 32:3          79:6,17 80:6,12,16
 request 3:17,25          20:23 21:12 22:2        35:14,18,22 36:11      81:15 82:3,11,22
   34:2 1                 22:5,6,8,18 23:8,8      36:20                  82:22 83:12 84:10
 required 136:13          29:21 30:10,15,16     retires 35:12            84:17 85:8,17
 research 24:5            31:7 39:15,18         retiring 32:4            86:13 87:25 88:18
   26:17 82:23 83:1       40:1 47:4 61:25       return 134:13,17         89:18 90:10 91:9
   83:4 86:2              63:7,12 68:13,14      revert 94:2 1            91:14 92:21 94:2
 reserve 89:7             68:16 69:8 74:6       review 8:22 134:7        94:6 95:22 96:3
 reserving 6:20           77:18 83:23 87:15     reviewed 12:9,11         96:21 97:22 98:1
 resisted 7 1:22          87:17 93:7,8 94:3       13:21 14:6,9           98:5,25 99:4,17
 resisting 99:12          94:19 95:5,7,17,20      15:12,20 24:4          101:9,22 103:16
 resource 33:20           111:15 117:16           126:22 127:1,11        104:17,20 105:5,8
 respect 10:22            119:13 121:11,13        128:23 129:2           106:16,22 107:1,7
   11:22 38:21 39:5       123 :7,7,9, 13        rhythm 50:20,23          108:5 110:6,12,13
   39:14,17 60:1           129:10,12 132:5         107:3,3               110:15 112:3
   65:18 80:17 82:5     restraints 47:12        rib 110:2,2              113:8,8,25 114:5
   83:14,15 91:10         97:6                  richard 1:15             114:21 115:2,7,13
   95:25 113:4          restrict 28:17          right 7:23 8:9,20        115:19 116:11
   120:18 123:19        result 32:15,19           9:1 10:8 11:19         118:2,7 119:19,23
 respective 4:3           42:11,20 62:23           12:4,8,12 14:9,14     123:3,17 127:13
 respiratory              65:19,20 83:7,18         14:18 15:11 16:13     128:8 132:18
   107:18 108:4           83:24 84:25 85:12        16:23 17:13 18:20   ringing 128:10
    109:9                 95:9 96:12 97:23         19:2,20 21:1,4      risk 54:1,10,14
 respond 75:18            99:21 124:1             22:10 25:14,19         55:16 56:1,8 58:9
    112:9                  133: 16                26:19,19 27:1,12       59: 10,18,20,21

                                   Veritext Legal Solutions
 800.808.4958                                                                  770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 60 of 68

                                        Dr. Kris Sperry                          June 3, 2020
           Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[risk skin]
     -                                                                               Page 23

   98:23 100:23           78:25 99:9 110:1        99:24 101:2 107:2     showed 34:9 66:4
   101:22 102:11          112:24 115:21           130:23 131:12           66:6 100:5 119:2
   105:4 110:20           118:24 119:14         seminar 19:18           shown 85:6
   111:3                  129:3                 seminars 18:2           shows 68:25
 rodrigo 1:3 134:4      says 60:11 107:17       sense 12:842:1          shut 6:17
   135:1 136:1            108:1 109:8             78:9 101:13           side 25:15 103:24
 roll 77:22             scan 18:621:5             111:11 116:18         sign 132:12 134:12
 rolled 78:16 94:4        13 1:23               sent 12:17 14:23        signature 4:11
 roof 126:10,18         scarring 50:1,6           134: 14                 133 :21
 room 6:6,7,15          scenario 83:6,11        sentence 63:4           signed 134:20
    16:8 57:20 121:7    scenarios 96:11           107:14 108:19,24      significance 130:1
    126: 14               102:2                 sentences 108:1           130:21 13 1:15
 routine 111:8,10       scene 112:10            separate 34:18          significantly 99:13
 rule 47:14,16          scrantom 2:13             36:9                  signs 43:12 66:3
   62:22 63:2,3         screen 28:2 93:20       sepsis 130:2,17,17        100:22 104:21
   81:25 82:2 103:1     scrutiny 125:5          sequence 63:5             106:2
 rules 4:14 7:15        second 13:15              103:13 125:5          similar 50:3
 ruling 103:2             19:22,25 42:8         service 35:13           simms 29:16
 run 12:24,2440:7         43:4 67:17 82:12      services 3:24           simple 9:6
   66:11 76:14            86:17,17 100:16       set 123:15              simply 9:9 96:5
 running 76:5             108:19 113:10         settled 40:18              117:8
    118:21 119:5          128:11                severe 66:19 68:5       sir 17:23 27:14,24
 russell 1:21 4:5       seconds 16:23             71:3 130:7              41:11 42:446:8
    133 :4,22             89:6,14 113:14        severely 100:1             113:15 122:22
 rusty 114:19           see 8:23 12:20          share 28:2 127:22          127:3
           5              13:6 16:25 18:8       sheet 12:24 66:11       siren 111:7
                          19:3,15,21 20:25        134:11                sitting 77:22
 s 2:1 3:1,1 6:1 7:9
                          27:21,23 28:5,24      sheets 33:7,9           situation 11:7,12
    135:3                                                                 22:9 23:11 105:8
                          29:9 30:2 33:16         34:17,22 35:2
 s.a. 1:6
                          37:20 40:25 42:4        37:3,5                   111:18 112:6
 salaried 37:5
                          42:21,22 95:2         shoot 11:14                121:21,22 125:24
 salary 37:9                                                            situational 123:25
                          96:20 100:2           shoots 117:5
 san 29:7,740:1
                           103:12 107:13,20     shortcomings            situations 16:11
 sat 61:375:794:4                                                         21:19 23:2 26:18
                           107:24 108:5            12 1:20
 satisfied 82:19
                           113:25 115:4         shortly 8:18 70:25        30:21 31:9 49:11
 saturation 66:10
                           116:17 125:3         shortness 89:10           50:10,12 122:5,12
   91:25 105:2                                                          six 37:772:12,22
                           126:2,2 128:4          90:6
 saw 29:3 32:23
                           132:3                shot 24:21 74:18           107:25
   47:25 100:8,19,20
                        seeing 29:9             shotguns 24:22          skill 133:13
    104:2 111:25
                        seen 14:4 15:22         show 66:15 86:8         skin 129:7
 saying 9:24 54:2
                          49:10 51:2 53:23         127 :2 1
   61:3 74:24 78:14
                                    Veritext Legal Solutions
 800.808.4958                                                                   770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 61 of 68

                                        Dr. Kris Sperry                         June 3, 2020
           Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[sluggishness suffered]
                -                                                                   Page 24

sluggishness 104:7        82:10 83:1 84:4      states 1:1                119:7,8 123:6
snipes 2:12 6:6           91:7 100:20 116:1    statistical 54:6          129:11,24
solely 42:6 45:17         117:15 129:5         statistically 55:1      struggling 99:12
  60:11,13              specificity 38:10        59:13                 students 131:1
solo 6:15                 39:14                stem 61:11              studied 84:23
solutions 3:1           specifics 30:25        stenographic            studies 15:20,24
   134:23                 40:4                   133:9                   22:13,16 23:16,20
someone’s 22:8          spelled 7:8            stephen 53:4              24:5,16 55:24
  58:11 76:9 121:24     sperry 1:20 4:4        sterile 115:25            82:23 83:1,9,15
   122: 10                6:2,14 7:2,7         stimulant 50:3            86:2,7,9 121:18,21
somewhat 11:6             120:11 127:23        stimulants 53:18          122:3
  61:19                   128:22 133:10        stimulate 46:10         study 58:4,7,16,20
soon 27:19 128:9          134:1,5 135:2,24     stimulation 97:10         58:21,24 59:3
sooner 105:20             136:2,4, 12          stipulated 4:2,10       study’s 122:9
   111:14               sperry’s 17:3            4: 16,23              subcutaneous
sorry 6:19 15:8         spoke 75:8             stipulations 4:1          129:6
   18:21 29:2,2,2,2,3   sprouse 2:13           stomach 130:14          subdued 10:16
  29:4 43:23 60:4       st 12:23               stop 7:25 60:4          subject 122:5
  93:17,21 107:19       stamped 127:7,12         67:17 88:22           subject’s 121:19
sort 7:321:1425:8         128: 14                 118: 17              subjective 125:16
  36:8 40:19 41:24      standards 9:24         stopped 75:8            submitted 3:7,11
   101:6                   10:18                 77:24,24 89:13        subscribed 136:14
sorted 7:25             standpoint 22:20         93:9 94:3 95:7        substance 48:24
sorts 53:17             start 12:19 29:4          107:6                substantial 47:5
sounds 57:25 79:4         43:10 57:11 62:19    stops 78:25 79:9,9      subtract 43:2
  79:5                     104:16 13 1:4          128: 10              sudden 47:21 48:1
sowers 8:16             started 40:9 57:8      straight 21:7             48:20 49:2,7,9,2 1
speak 15:8 52:23          67:24 68:3,7 75:3    streets 118:21            50:9,14 5 1:22
   79:16                  77:16 105:14         strength 98:12,14         52:11 54:10,14,23
speaking 9:17              111:15 112:15,16      99:8                    56:1,9 57:3 58:10
   16:18 17:19 26:10       112:17 130:4        stress 97:6,7             59:2,10,18,20
   26:11 48:18 70:21    starting 57:15         strongest 62:3            83:24 97:23
   75:8 82:11 90:4      starts 122:1 131:3     struggle 42:12,20         100:23 101:17,18
specific 3:21 13:1      state 31:19 33:22        47:4 62:1,3,6 63:1      110:20
   38:8,17 45:9 47:5      34:19 35:7,11          65:20 70:9 72:3,6     suddenly 118:22
   55:6,20 56:19          37:4 133:2             72:9,14,18 73:4,7     suffer 73:7 88:5
   66:2 1               statement 13:8           73:16 76:21,24          99:15 102:15
specifically 18:2          14:2 48:5 60:21        80:22 82:14 87:8     suffered 51:4
   20:13 28:18 39:11      81:2                    87:15,15 88:1,5        66:24 67:21,23
   45:6 49:7 50:14      statements 13:6          97:3,4 99:10            68:12 70:17 97:18
   53:15 58:25 59:20       122: 16,21             100:24 117:15

                                   Veritext Legal Solutions
 800.808.4958                                                                  770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 62 of 68

                                        Dr. Kris Speny                          June 3, 2020
           Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[suffering textbooks]
           -                                                                        Page 25

 suffering 73:11        survivorable            taken 1:21 4:5         temperature
   118:15                 67:16                   26:16 47:1 66:3        100:1,6 102:17
 suffers 88:19,21       suspect 64:12             69:13,19 87:22         125:9,20,21 126:7
   118:9,10 119:10        65:13 86:3 111:23       95:11 97:12            126: 9,13, 17
 sufficient 85:13         116:12 118:9,9          105:20 133:9         tempt 27:22
   101:7 120:12           119:8,10              talk 19:22 20:3,14     ten 48:8 113:8
   125: 17              suspect’s 64:11         talked 47:3 94:16         120:22
 sufficiently 75:14       82:25 96:2              97:5 122:25          term 21:10 50:3
 suffocation 22:23      sustained 30:11         talking 25:13 47:3       74:21 78:5,9
   23:13 61:23            66:2 93:7 104:13        53:8 59:12,12           116:5
 suggest 10:21 86:2     sweating 99:25            77:24 78:25 8 1:24   termed 82:12
 suit 40:18               100:3 102:16            83:7 87:7 93:17      terminated 31:24
 suite 2:6                125:7,19,23 126:4       96:7 107:9 118:1       94:20
 summaries 131:21       switch 73:24            talks 27:6,7           terming 87:9
 summary 34:23          sworn 6:3 9:23          taser 20:16,18         terminology 22:3
   115:12,14              136: 14                 24:18                  80:16 115:25
 super 98:12 99:7       symptomatic             tasers 20:22 24:19        117:12 124:9
 superimposed             74:25                   24:21                terms 9:6 48:18
   62:17 88:15          symptoms 86:5           taught 18:1              55:25 74:22
 supplied 111:25          98:2 99:5             technical 55:10        terribly 60:23
   127:1                syndrom 99:19              127 :20             terrific 28:7,10
 supply 61:8              102:9 123:23          technicians 65:4       test 66:14,21 67:20
 support 66:23          syndrome 98:20          telephone 128:10         68:8,11 69:18
   67:6 70:17 128:25      99:3 100:12           tell 8:17,199:2        testified 6:3 37:12
 supports 82:23           123:24 124:3,4           11:2 14:12 15:1       37:18,22,24 38:4
 suppose 114:4          synovus 2:14               16:24 20:8 23:21      39:18
 sure 7:7,22 11:20      system 49:23              24:8 25:21 26:15     testify 40:12
   26:3 41:13,15          75:18 77:10 78:3        27:9 28:14 30:9      testifying 38:18
   42:2 43:3 49:8         118:25                  38:9 39:11 52:20       78:20 79:22
   54:24 56:16 60:7     systematic 82:13          57:12,20 70:1,2      testimony 27:15
   60:15 63:13 67:7     systemic 42:10,19         73:6,16 74:1,11,13     28:11 37:16 38:19
   73:11 74:10 78:19      65:18 66:24 70:18       75:1 76:20 78:22       39:19,25 40:19
   79:18 80:16 90:13    systems 130:5,8           78:23 79:12,19,23      68:10 80:18
   97:16 100:15                   t               80:1,21 87:25           133:10 134:9,18
   104:17 115:24                                  88:4 92:18 93:10        136:8
                        t 1:15 6:1 135:3,3
   120:4,5, 16                                    95:12 99:14          tests 65:22,24
                        tactics 44:25
 surface 129:17                                    103:21 110:15         70: 16,24
                        take 14:25 16:23
   13 1:25                                         111:17 115:22       text 15:5
                          18:6 36:6 45:15
 survive 47:13                                  telling 53:1 67:2      textbook 53 :3, 14
                          54:4 73:8 86:14
   76:13 77:12 90:12                              76:20                textbooks 56:12
                          113:13 126:17
   90:17

                                   Veritext Legal Solutions
 800.808.4958                                                                  770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 63 of 68

                                     Dr. Kris Sperry                           June 3, 2020
         Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[thank true]
       -                                                                           Page 26

 thank 6:18,24 17:8     77:17,19,25 78:16      tie 83:17,23 84:7,7      51: 10,15 60: 10,12
   17:22 119:25         79:13,24 80:16,18        84:11                   103:7,15 120 :2 1
   122:14 131:17        81:4 82:3,16,18,19     time 3:23 4:21,21      toxicology 66:22
 thanks 6:25            82:21 83:7 84:15         11:18 13:2,19        trained 10:12 84:6
   132: 18              85:8 87:17 88:10         19:16 22:19 24:14    training 84:5
 therapeutically        89:2 90:23 91:5          33:7,8 34:9,9,17        114: 13
   102:8                92:5,8,8 93:2,5,25       34:21 35:1,8,10,13   transcript 3:4,6
 thereto 4:22           94:7,17 95:12,24         35:22 36:3,8,21,22      134:6,20 136:5,8
 thing 20:1 21:14       96:1 100:5,10            37:3,5 46:23         transcription
   23:12 27:2 51:23     101:7,8,10,12            53:20,20 67:10,25       133:8
   95:4 96:5 120:9      102:19,24 103:7,9        68:13 69:3,25        transfer 108:2
   120: 10              103:10 104:1,11          71:1,8 72:24         translate 122:11
 things 10:3 12:11      104:24 106:1,15          75:16 76:1 77:25     transmittal 8:14
   13:9,19 16:4,19      106:19 107:8             81:17 90:7 91:21        12:15
   17:20 18:15 24:7     108:7 109:6,18,24         101:14 104:3        transported
   24:10,15,22 25:5     110:6,17 111:13           111:17,24 113:13       116: 19
   46:13,22 53:8,22     111:24 112:6,8,11         120:9,9 126:1,14    transposing 37:2
   56:19,25 61:15       112:21 113:1,7            132:19 134:19       trash 76:6
   67:2,5 80:2 92:9     116:16 117:19          timeframe 134:8        trauma 107:18
   95:13,14,20 97:11    118:13 119:23          times 7:11,11 16:7        108:4 109:9,12,18
   98:2 99:20,24        120:10,13 121:3,7        31:13 33:13 37:12    traumatic 107:10
   101:9 102:19         121:9,10 122:24          37:19,20,22,24          108:21 109:14,21
   105:22 120:2         126:23 129:9,23          49:18 54:13,22          109:23 110:4
   125:15 127:18        132: 10                  55:16,18 60:17,19    treat 43:10 59:5
   130:9 131:10,13    thinking 39:23,24           101: 10             treating 112:15,17
 think 7:15 8:7,12      74:19 95:2 101:9       titles 18:13           treatment 43:7,8
   9:21 10:5 12:8,25 third 18:19 19:1          today 11:9 12:10         43:13,17 58:12
   13:11,18,24 14:1     29:5,11 43:5              132: 19                106:5,22 110:10
   15:10 18:8 19:11     103:18 108:18          told 28:5 32:25           113:5
   19:17 21:15,19     thirty 113:14              50:17 60:9 82:1      tremendous 49:14
   27:5 28:4 29:15    thought 8:24                106:5               trial 4:21 38:5,19
   30:12 32:8 35:8      22:19 62:9 72:17       top 29:10 108:16         39:19 40:17
   35:23 36:16 38:15    72:18 86:24 103:6      topic 18:9 52:23       tried 55:25 66:12
   44:22,23 46:15,25 thoughts 22:25            total 48:18              77:21 83:5 104:24
   47:2 53:4 58:21      23:15                  totality 62:18         triglycerides 59:1
   60:2,2,15 61:15    thousand 7:13            touched 65:17          trouble 88:20 89:9
   62:1,17 64:3,14,19 threatening 122:6        toxic 46:18 52:12        89:19,24 120:8
   65:1 66:5,7,16     three 45:6,12              52:15 120:13,19         122:1
   69:22,22,24 70:1     54:13,22 55:15,18         120:25,25 121:2     true 3:6,1033:5
   71:17 74:9,23,23     82:7                   toxicity 42:6 45:18      44:4 133:8 136:8
   75:11,16,20 76:19                             45:19 46:14 49:12

                                  Veritext Legal Solutions
 800.808.4958                                                                 770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 64 of 68

                                       Dr. Kris Sperry                          June 3, 2020
          Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[truly way]
      -                                                                             Page 27

truly 59:15 94:1          63:14 68:10 74:10       83:22 89:19 99:24    viewed 71:18
try 78:6 80:6             75:20 76:19 80:18       126: 15              violent 40:9
  96:11 106:21            96:1 107:14           utilization 12:1         100:23 118:17
  112:10 127:23           108:24 110:18           20:18                visually 5 6:23
trying 13:9 18:4          113:21 122:21         utilizations 10:14     vital 43:12 66:3
  24:20 33:4 54:3         124:2                 utilize 116:5            104:21 106:2
  56:14 66:20 79:17     understanding           utilizing 11:8         vitals 105:19
  79:23 89:2 96:18        7:20 8:1 59:11                  v            vocal 61:22
  109:24 122:25           60:8                                         voice 43:22 75:9
                                                v 1:9 134:4 135:1
tucker 2:13             undertaken 10:4                                voicemail 128:11
                                                  136:1
two 12:15 36:7          undisputed 13:8         vacation 34:8 35:8               w
  45:10 49:11 51:14     unexpected 51:22          35:10 36:3,5         wait 32:24
  90:1 101:22 102:2       96:12                 value 35:11,17         waived 4:12,25
  102:11,18             united 1:1              variance 54:6          waned 48:6
tying 84:3              unknown 48:10           variation 55:1         want 6:5 11:19
type 16:19 17:20        unquote 108:4           variety 18:14 25:5       16:15 17:16 26:3
  50:23                 unused 35:7,9,12                                 28:2 41:13,20,23
                                                  61:15 123:25
types 12:2 16:4           35:19 36:4,5            131:12                 43:2 57:19,23
  21:18 53:22           unusual 53:22                                    60:7 63:13 65:7
                                                various 10:17 16:7
           u            update 15:9             vary 57:13               74:10 78:19 80:15
                        updated 15:2,2                                   87:1 95:24 113:11
u 3:1                                           vast 77:8
                        upper 55:8,13
ultimate 64:2 1                                 ventilation 83:19        128:8,18 131:17
                          129:9,17,2 1
ultimately 37:10                                  85:13 92:3,6,7         132: 12
                        urgency 111:12,18                              wanted 6:10 33:2
  59:23 101:21                                  verbalizing 79:10
                        urgent 112:4
  126:5                                         verbiage 108:9           36:6
                        urine 49:24 52:1          109:6                warning 89:17
unable 66:13
                        use 10:9,12,22          verify 134:9           water 25:20
  79:16 127:15
                          11:22,24 14:10
unanticipated                                   veritext 3:1,3,9,19      113:11
                          20:16 36:6,19           134:14,23            watermark 1:23
  108:20
                          41:3 49:2 50:13
uncommon 21:18                                  veritext.com             4:7 133:12
                          69:14 70:12 73:21
  48: 12, 17                                      134: 15              waving 93:12,19
                          74:22 78:5 84:6       veritext.com. 3:18     waxed 48:6
unconscious 92:15
                          98:22 101:24                                 way 13:4 26:21
  112 :25                                       version 15:3
                          102:6,6,10 115:8
unconsciousness                                 versus 11:629:7          31:20 38:19 39:18
                          124:19 128:3,7
  89:8                                            29:17 48:19 56:1       42:1 46:23 47:2
                        useful 53:2
unconstitutional                                  115:23                 49:6 56:17 61:5
                        users 49:25                                      61:24,24 64:20
  10:24 11:2                                    video 7:471:18
                        uses 48:19
underlying 23:10                                  79: 19,21              73:12 74:8 78:2
                        usual 120:19            videos 12:19             82:5 85:23 89:2
  102:4 124:21,25
                        usually 21:14                                    91:19 92:1 93:3
understand 7:18                                 view 26:5
                          22:16 49:9,16
  26:3 41:13 49:5                                                        95:21 96:21,22
                                   Veritext Legal Solutions
 800.808.4958                                                                  770.343.9696
    Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 65 of 68

                                      Dr. Kris Sperry                          June 3, 2020
         Arreola, Rodrigo v. Consolidated Government of Columbus, Georgia, et al
[way zoom]
     -                                                                             Page 28

  114:9 116:10          work 24:18 29:13         108:6 114:6,8
  126: 13                 3 1:21 34:10,18,19     120:8 127:6
ways 10:17 51:15          36:22,23 53:20       year 25:22 28:13
week 131:2                114:10 127:23          32:5,22 35:8,9
weekly 33:7             worked 8:15 25:10        48:7
weeks 34:8 36:3           25:14 30:3,13,18     years 7:13 21:20
  36:13 37:8              3 1:3,15,17 79:15      22:12 23:1,16
weighed 57:16           working 8:5 34:11        25:6,24 3 1:23
weight 54:13,16         works 90:20              36:17 37:22 38:25
  54:19,21 57:5,14      world 26:18,18           40:2 48:2,8 51:2
  57:25 59:15 64:11       122: 12                58:11,18 85:9
  82:24 84:24 85:10     worth 35:18 36:14      young 40:6,8
  86:3 92:12 96:2,6     wrists 129:7           younger 69:13
  96:7,15,23 121:19     writing 17:4           youth 40:6
  121:24 122:10         written 32:9 56:12               z
  132:5                   117:18 123:16        zero 66:4,5
weights 54:7 55:2       wrong 57:18 104:4      zoom 7:4
  55:3,4 56:3 57:13       104:13,19 105:21
  57:21 59:14             118:5 119:9
welding 117:6           wrote 33:19
went 13:24 34:21                  y
  99:6                  y 7:9
whatsoever 80:9         yeah 6:10,16 8:14
  89:17 116:7             13:10,17 18:8
  117:11                  19:15 20:8 27:5
win 29:6                  28:6,8,23,25 29:11
witness 3:12 4:12         29:15 30:7 32:18
  8:2 17:5,24 30:23       37:15 43:9 45:8
  120:4 123:6             48:16 52:19 53:11
  132:13 133:18           55:20 57:3 58:15
  134: 8, 10, 12, 19      63:21 64:3,10
witnesses 13:16           67:23 68:19 69:14
   14:2                   69:16 71:12 73:21
woman’s 57:14             74:19 78:13 80:15
word 73:21 95:20          81:4,7,22 82:18,21
  98:13 114:9             83:21 84:15,21
   115:22                 85:8,15 86:6
worded 47:2 92:22         87:11 93:16,19,19
  93:3,4                  97:4 98:14,18
words 109:10,20           99:1 102:1,18
   111:11                 107: 13,17,24
                                  Veritext Legal Solutions
 800.808.4958                                                                 770.343.9696
Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 66 of 68




                                            Georgia Code

                                  Title          9,    Chapter             11

                            Article          5,       Section          9—11—30




   (e)    Review       by    witness;             changes;             signing.

   If    requested          by    the       deponent             or    a    party       before

   completion          of    the       deposition,                the       deponent          shall

   have    30    days       after       being          notified             by    the    officer

   that    the       transcript             or    recording                is    available          in

   which to          review       the       transcript                or    recording             and,       if

   there       are    changes          in    form or             substance,             to    sign       a

   statement          reciting          such          changes          and the          reasons

   given by          the    deponent             for making                them.       The    officer

   shall       indicate          in    the       certificate                prescribed             by

   paragraph          (1)    of       subsection             (f)       of       this    Code

   section       whether          any       review          was       requested          and,       if

   so,    shall       append          any changes                made       by    the    deponent

   during       the    period          allowed.             If    the       deposition             is    not

   reviewed          and    signed          by    the witness                   within       30    days

   of    its    submission             to    him or          her,          the    officer          shall

   sign    it    and       state       on    the       record          that       the    deposition

   was    not    reviewed             and    signed          by       the       deponent          within

   30    days.       The    deposition                may    then          be    used as          fully

   as    though       signed          unless,          on a motion                to    suppress

   under       paragraph          (4)       of    subsection                (d)    of    Code
Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 67 of 68




  Section     9—11—32,        the    court         holds    that   the    reasons

  given    for   the    refusal          to    sign      require   rejection       of

  the   deposition       in    whole          or   in    part.




   DISCLAIMER:         THE    FOREGOING            CIVIL PROCEDURE         RULES

  ARE   PROVIDED       FOR    INFORMATIONAL               PURPOSES   ONLY.

  THE   ABOVE    RULES       ARE    CURRENT         AS    OF APRIL   1,

   2019.    PLEASE      REFER       TO    THE APPLICABLE           STATE    RULES

   OF CIVIL      PROCEDURE         FOR UP-TO-DATE            INFORMATION.
 Case 4:19-cv-00005-CDL Document 39 Filed 08/07/20 Page 68 of 68



              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm—Leach—Bliley Act, as
amended, with respect to Personally Identifiable
Information (P11)   Physical transcripts and exhibits
                    .


are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions’
confidentiality and security policies and practices
should be directed to Veritext’s Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
